Exhibit 10.4



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 
MOBILE SATELLITE VENTURES LP
and
MSV FINANCE CO.,
as Issuers,

 
 
the GUARANTORS named herein
 
and
 
        , as Trustee
_____________________
 
INDENTURE
 
Dated as of January 6, 2009
_____________________
 
 
16.0% Senior Notes due 2013
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




 
TABLE OF CONTENTS 
 

   
Page
     
ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE
Section 1.01
Definitions
 1
Section 1.02
Other Definitions
26
Section 1.03
Incorporation by Reference of Trust Indenture Act
27
Section 1.04
Rules of Construction
27
     
ARTICLE II
THE NOTES
Section 2.01
Form and Dating
28
Section 2.02
Execution and Authentication
29
Section 2.03
Registrar and Paying Agent
30
Section 2.04
Paying Agent to Hold Money in Trust
30
Section 2.05
Holder Lists
30
Section 2.06
Transfer and Exchange
31
Section 2.07
Replacement Notes
41
Section 2.08
Outstanding Notes
41
Section 2.09
Temporary Notes
42
Section 2.10
Cancellation
42
Section 2.11
Defaulted Interest
42
Section 2.12
Deposit of Moneys
42
Section 2.13
CUSIP Number
43
     
ARTICLE III
REDEMPTION
     
Section 3.01
Notices to Trustee
43
Section 3.02
Selection by Trustee of Notes to Be Redeemed
43
Section 3.03
Notice of Redemption
43
Section 3.04
Effect of Notice of Redemption
44
Section 3.05
Deposit of Redemption Price
44
Section 3.06
Notes Redeemed in Part
45
     
ARTICLE IV
COVENANTS
     
Section 4.01
Payment of Notes
45
Section 4.02
SEC Reports
45
Section 4.03
Waiver of Stay, Extension or Usury Laws
46
Section 4.04
Compliance Certificate
47

 
 
-i-

--------------------------------------------------------------------------------



 

    Page      
Section 4.05
Taxes
47
Section 4.06
Limitation on Indebtedness
47
Section 4.07
Limitation on Issuance or Sale of Capital Stock of Restricted Entities
51
Section 4.08
Limitation on Restricted Payments
51
Section 4.09
Limitation on Liens
55
Section 4.10
Limitation on Sale of Assets and Subsidiary Stock
56
Section 4.11
Limitation on Transactions with Affiliates
59
Section 4.12
Future Guarantors
60
Section 4.13
Limitation on Restrictions on Distributions from Restricted Subsidiaries and
Restricted Entities
60
Section 4.14
Payments for Consent
62
Section 4.15
Corporate Existence
62
Section 4.16
Change of Control
62
Section 4.17
Maintenance of Office or Agency
63
Section 4.18
Maintenance of Insurance
64
Section 4.19
Limitation on Business Activities of Finance Co.
64
Section 4.20
Certain Matters in Connection with Licenses
65
Section 4.21
Limitation on Line of Business
65
Section 4.22
Calculation of Original Issue Discount
65
Section 4.23
Reimbursement Offer
65
     
ARTICLE V
SUCCESSOR CORPORATION
     
Section 5.01
Limitation on Consolidation, Merger and Sale of Property
66
Section 5.02
Substitution of Company
68
     
ARTICLE VI
DEFAULTS AND REMEDIES
     
Section 6.01
Events of Default
69
Section 6.02
Acceleration
70
Section 6.03
Other Remedies
71
Section 6.04
Waiver of Past Defaults and Events of Default
71
Section 6.05
Control by Majority
71
Section 6.06
Limitation on Suits
71
Section 6.07
Rights of Holders to Receive Payment
72
Section 6.08
Collection Suit by Trustee
72
Section 6.09
Trustee May File Proofs of Claim
72
Section 6.10
Priorities
73
Section 6.11
Undertaking for Costs
73
     
ARTICLE VII
TRUSTEE
     
Section 7.01
Duties of Trustee
73
Section 7.02
Rights of Trustee
74
Section 7.03
Individual Rights of Trustee
76

 
 
-ii-

--------------------------------------------------------------------------------



 

    Page      
Section 7.04
Trustee’s Disclaimer
76
Section 7.05
Notice of Defaults
76
Section 7.06
Reports by Trustee to Holders
76
Section 7.07
Compensation and Indemnity
77
Section 7.08
Replacement of Trustee
78
Section 7.09
Successor Trustee by Consolidation, Merger or Conversion
78
Section 7.10
Eligibility; Disqualification
79
Section 7.11
Preferential Collection of Claims Against Company
79
Section 7.12
Paying Agents
79
     
ARTICLE VIII
AMENDMENTS, SUPPLEMENTS AND WAIVERS
     
Section 8.01
Without Consent of Holders
79
Section 8.02
With Consent of Holders
81
Section 8.03
Revocation and Effect of Consents
82
Section 8.04
Notation on or Exchange of Notes
82
Section 8.05
Trustee to Sign Amendments, etc.
82
 
ARTICLE IX
DISCHARGE OF INDENTURE; DEFEASANCE
 
Section 9.01
Discharge of Indenture
83
Section 9.02
Legal Defeasance
84
Section 9.03
Covenant Defeasance
84
Section 9.04
Conditions to Defeasance or Covenant Defeasance
84
Section 9.05
Deposited Money and U.S. Government Obligations to Be Held in Trust; Other
Miscellaneous Provisions
85
Section 9.06
Reinstatement
86
Section 9.07
Moneys Held by Paying Agent
86
Section 9.08
Moneys Held by Trustee
86
 
ARTICLE X
GUARANTEE OF SECURITIES
 
Section 10.01
Guarantee
87
Section 10.02
Execution and Delivery of Guarantees
88
Section 10.03
Limitation of Guarantee
88
Section 10.04
Additional Guarantors
88
Section 10.05
Release of Guarantor
88
Section 10.06
Waiver of Subrogation
89
Section 10.07
Taxes
89
     
ARTICLE XI
MISCELLANEOUS
     
Section 11.01
Notices
90

 
 
-iii-

--------------------------------------------------------------------------------



 

    Page      
Section 11.02
Communications by Holders with Other Holders
90
Section 11.03
Certificate and Opinion as to Conditions Precedent
91
Section 11.04
Statements Required in Certificate and Opinion
91
Section 11.05
When Treasury Notes Disregarded
91
Section 11.06
Rules by Trustee and Agents
91
Section 11.07
Legal Holidays
92
Section 11.08
Governing Law
92
Section 11.09
No Adverse Interpretation of Other Agreements
92
Section 11.10
No Recourse Against Others
92
Section 11.11
Successors
92
Section 11.12
Multiple Counterparts
92
Section 11.13
Table of Contents, Headings, etc.
92
Section 11.14
Separability
93
Section 11.15
Waiver of Jury Trial
93
Section 11.16
Force Majeure
93
Section 11.17
Currency of Account; Conversion of Currency; Foreign Exchange Restrictions
93
Section 11.18
Agent for Service
95
Section 11.19
Interest Act (Canada)
95
Section 11.20
Joint and Several Obligations
95
     
Exhibits
   
Exhibit A-1
Form of Face of Certificated Notes
A-1
Exhibit A-2
Form of Restricted Global Note
A-2
Exhibit A-3
Form of Regulation S Global Note
A-3
Exhibit A-4
Form of Reverse of Notes
A-4
Exhibit B
Form of Certificate of Transfer
B-1
Exhibit C
Form of Certificate of Exchange
C-1
Exhibit D
Form of Certificate of Acquiring Institutional
Accredited Investors
D-1
     



-iv-

--------------------------------------------------------------------------------



INDENTURE, dated as of January 6, 2009 (the “Indenture”), among MOBILE SATELLITE
VENTURES LP, a Delaware limited partnership (the “Company”), MSV FINANCE CO., a
Delaware corporation (“Finance Co.” and, together with the Company, the
“Issuers”), the GUARANTORS (as defined herein) parties hereto and             ,
a             corporation, as Trustee (the “Trustee”).
 
Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the holders of the Issuers’ 16.0% Senior Notes due
2013 (collectively, the “Notes”):  The term Notes shall include the Notes issued
on the Issue Date, any Payment-in-Kind Notes and any Notes issued on a
subsequent closing and funding date all considered as one series.
 
 
ARTICLE I
 
DEFINITIONS AND INCORPORATION BY REFERENCE
 
Section 1.01  
Definitions.

 
“144A Global Note” means a Global Note substantially in the form of Exhibit A2
and A4 hereto bearing the Global Note Legend and the Restricted Notes Legend and
deposited with or on behalf of, and registered in the name of, the Depository or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes resold in reliance on Rule 144A.
 
“Additional Assets” means:
 
(1)           any property, plant, license, equipment or any other tangible
asset or any improvement thereto (including improvements to existing assets)
used or useful in a Related Business;
 
(2)           all or substantially all of the assets of, or the Capital Stock of
a Person that becomes a Restricted Entity as a result of the acquisition of such
Capital Stock by the Company or another Restricted Entity; or
 
(3)           Capital Stock constituting a minority interest in any Person that
at such time is a Restricted Entity;
 
provided, however, that any such Restricted Entity described in clause (2) or
(3) above is primarily engaged in a Related Business.
 
“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.  For
purposes of Sections 4.08, 4.10 and 4.11 only (and for the avoidance of doubt,
not Section 11.05), “Affiliate” shall also mean any beneficial owner of Capital
Stock representing 20% or more of the total voting power of the Voting Stock (on
a fully diluted basis) of the General Partner or the Capital Stock of the
Company or of rights or warrants to purchase such Capital Stock (whether or not
currently exercisable) and any Person who would be an Affiliate of any such
beneficial owner pursuant to the first sentence hereof.
 

--------------------------------------------------------------------------------


 
 
“Agent” means any Registrar, Paying Agent, co-registrar or agent for service of
notices and demands.
 
“Applicable Currency Equivalent” means, with respect to any monetary amount in a
currency other than U.S. Dollars, at any time for the determination thereof, the
amount of U.S. Dollars obtained by converting such foreign currency involved in
such computation into U.S. Dollars at the spot rate for the purchase of U.S.
Dollars with the applicable foreign currency as quoted by Reuters at
approximately 10:00 A.M. (New York time) on the date not more than two Business
Days prior to such determination
 
“Applicable Premium” means, with respect to any Note on any redemption date, the
greater of:
 
(1)           1.0% of the then outstanding principal amount of the Note; and
 
(2)           the excess of:
 
(a)           the present value at such redemption date of the redemption price
of the Note at January 1, 2011, computed using a discount rate equal to the
Treasury Rate as of such redemption date plus 50 basis points; over
 
(b)           the then outstanding principal amount of the Note.
 
“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depository that apply to such transfer or exchange.
 
“Asset Disposition” means any sale, lease (other than an operating lease entered
into in the ordinary course of business), transfer or other disposition (or
series of related sales, leases, transfers or dispositions) by the Company or
any Restricted Entity, including any disposition by means of a merger,
consolidation or similar transaction (each referred to for the purposes of this
definition as a “disposition”), of:
 
(1)           any shares of Capital Stock of a Restricted Entity (other than
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Company or a Restricted Entity);
 
(2)           all or substantially all the assets of any division or line of
business of the Company or any Restricted Entity; or
 
(3)           any other assets of the Company or any Restricted Entity outside
of the ordinary course of business of the Company or such Restricted Entity;
 
other than, in the case of clauses (1), (2) and (3) above,
 
(A)           a disposition by a Restricted Entity to the Company or by the
Company or a Restricted Entity to a Guarantor;
 
(B)           for purposes of Section 4.10 only, (i) a disposition that
constitutes a Restricted Payment (or would constitute a Restricted Payment but
for the exclusions from the definition thereof) or a Permitted Investment and
that is not prohibited by Section 4.08, (ii) the making of an
 
 
2

--------------------------------------------------------------------------------


 
 
Asset Swap and (iii) a disposition of all or substantially all the assets of the
Company in accordance with Article 5;
 
(C)           a disposition of assets in a transaction or series of related
transactions with a fair market value of less than $10 million;
 
(D)           a disposition of cash or Temporary Cash Investments;
 
(E)           the creation of a Lien permitted by this Indenture (but not the
sale or other disposition of the property subject to such Lien);
 
(F)           the licensing or sublicensing of intellectual property or other
general intangibles; provided, however, such licensing or sublicensing shall not
interfere in any material respect with the Company’s continuing use of such
intellectual property or other general intangibles in its business;
 
(G)           disposition of damaged, obsolete or worn out property in the
ordinary course of business; or
 
(H)           granting a Permitted Lien.
 
“Asset Swap” means the concurrent purchase and sale or exchange of Related
Business Assets between the Company or any of the Restricted Entities and
another Person.
 
“Attributable Debt” in respect of a Sale/Leaseback Transaction means, as at the
time of determination, the present value (discounted at the interest rate borne
by the Notes, compounded annually) of the total obligations of the lessee for
rental payments during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended); provided, however, that if such Sale/Leaseback Transaction results in
a Capital Lease Obligation, the amount of Indebtedness represented thereby will
be determined in accordance with the definition of “Capital Lease Obligation”.
 
“Average Life” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing:
 
(1)           the sum of the products of the numbers of years from the date of
determination to the dates of each successive scheduled principal payment of or
redemption or similar payment with respect to such Indebtedness multiplied by
the amount of such payment by
 
(2)           the sum of all such payments.
 
“Board of Directors” means the Board of Directors (or similar body) of the
Company (or if the Company is a limited partnership, the general partner
thereof) or any committee thereof duly authorized to act on behalf of such
Board.
 
“Board Resolution” means a resolution duly adopted by the Board of Directors,
certified by the Secretary or an Assistant Secretary of the Company (or if the
Company is a limited partnership, the General Partner) to have been duly adopted
and to be in full force and effect on the date of such certification.
 
3

--------------------------------------------------------------------------------


 
 
“Boeing Agreement” means the agreement between the Company and Boeing Satellite
Systems, Inc. for the MSV L-Band Space Based Network, dated January 9, 2006, as
amended March 9, 2006, September 11, 2006, July 3, 2008 (and the additional
amendments contemplated thereby), and from time to time in a manner not
materially more burdensome, taken as a whole, to the holders of the Notes.
 
“Business Day” means each day which is not a Legal Holiday.
 
“Canadian Guarantors” means the Canadian Joint Ventures and the Existing
Canadian Subsidiary.
 
“Canadian Joint Ventures” means Mobile Satellite Ventures Holdings (Canada) Inc.
and Mobile Satellite Ventures (Canada) Inc. and their successors.
 
“Capital Lease Obligation” means an obligation that is required to be classified
and accounted for as a capital lease for financial reporting purposes in
accordance with GAAP, and the amount of Indebtedness represented by such
obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP; and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
penalty.  For purposes of Section 4.09, a Capital Lease Obligation will be
deemed to be secured by a Lien on the property being leased.
 
“Capital Stock” of any Person means any and all shares, interests (including
partnership interests and membership interests in a limited liability company),
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into such equity.
 
“Change of Control” means the occurrences of any of the following events:
 
(1)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), other than one or more Permitted Holders
(individually or as a member of such group), is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
for purposes of this clause (1) such person or group shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of (a) more than 50% of the total voting power
of the Voting Stock of the General Partner or (b) more than 50% of the total
economic or voting power of the Capital Stock of the Company (for the purposes
of this clause (1), such other person or group shall be deemed to beneficially
own any Voting Stock or Capital Stock of a Person (the “specified person”) held
by any other Person (including one or more Permitted Holders) (the “parent
entity”), if such other person or group is the beneficial owner (as defined
above in this clause (1)), directly or indirectly, of more than 50% of the
voting power of the Voting Stock or 50% of the economic or voting power of the
Capital Stock, as applicable, of such parent entity);
 
(2)           on and after the occurrence of any Public Offering, individuals
who on the Issue Date constituted the Board of Directors (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Parent, the Company or the General Partner
was approved by a vote of a majority of the directors of the Parent, the Company
or the General Partner then still in office who were either directors on the
Issue Date or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors then in office;
 
4

--------------------------------------------------------------------------------


(3)           the adoption of a plan relating to the liquidation or dissolution
of the Company; or
 
(4)           the merger or consolidation of the Company or the General Partner
with or into another Person (other than one or more Permitted Holders) or the
merger of another Person (other than one or more Permitted Holders) with or into
the Company or the General Partner, or the sale of all or substantially all the
assets of the Company or the General Partner (determined on a consolidated
basis) to another Person (other than one or more Permitted Holders) other than a
transaction following which in the case of a merger or consolidation
transaction, holders of securities that represented 100% of the Voting Stock of
the General Partner and 100% of the Capital Stock of the Company immediately
prior to such transaction (or other securities into which such securities are
converted as part of such merger or consolidation transaction) own directly or
indirectly at least a majority of the voting power of the Voting Stock of the
surviving Person of the General Partner and at least a majority of the economic
or voting power of the Capital Stock of the surviving Person or the Company
(whether or not the surviving Person is in the same corporate form) in such
merger or consolidation transaction immediately after such transaction.
 
 
Notwithstanding the foregoing, no Change of Control will be deemed to occur as a
result of any reorganization of the Company or a Permitted Holder as
contemplated in the MCSA.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” means the party named as such in the first paragraph of this Indenture
until a successor replaces such party pursuant to Article 5 of this Indenture
and thereafter means the successor.
 
“Company Request” means any written request signed in the name of the Company by
the Chief Executive Officer, the President, any Vice President, the Chief
Financial Officer, the Treasurer or the Secretary or any Assistant Secretary of
the Company (or if the Company is a limited partnership, the general partner
thereof) and delivered to the Trustee.
 
“Consolidated Income Tax Expense” means, with respect to the Company for any
period, the provision for federal, state, local and foreign taxes based on
income or profits (including franchise taxes) payable by the Company and the
Restricted Entities for such period and any Permitted Tax Distributions for such
period as determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Interest Expense” means, for any period, the total interest
expense of the Company and the Restricted Entities for such period, whether paid
or accrued and whether or not capitalized (including amortization of debt
issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations and Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings), and net of the effect of all
payments made or received pursuant to Hedging Obligations.
 
“Consolidated Leverage Ratio” as of any date of determination means the ratio of
(x) the aggregate amount of Indebtedness of the Company and the Restricted
Entities as of such date of determination to (y) Consolidated Operating Cash
Flow for the most recent four consecutive fiscal quarters ending prior to such
date of determination for which financial information is available (the
“Reference Period”); provided, however, that:
 
 
5

--------------------------------------------------------------------------------


 
(1)           if the transaction giving rise to the need to calculate the
Consolidated Leverage Ratio is an Incurrence of Indebtedness, the amount of such
Indebtedness shall be calculated after giving effect on a pro forma basis to
such Indebtedness;
 
(2)           if the Company or any Restricted Entity has repaid, repurchased,
defeased or otherwise discharged any Indebtedness that was outstanding as of the
end of such fiscal quarter or if any Indebtedness is to be repaid, repurchased,
defeased or otherwise discharged on the date of the transaction giving rise to
the need to calculate the Consolidated Leverage Ratio (other than, in each case,
Indebtedness Incurred under any revolving credit agreement), the aggregate
amount of Indebtedness shall be calculated on a pro forma basis and Consolidated
Operating Cash Flow shall be calculated as if the Company or such Restricted
Entity had not earned the interest income, if any, actually earned during the
Reference Period in respect of cash or Temporary Cash Investments used to repay,
repurchase, defease or otherwise discharge such Indebtedness;
 
(3)           if since the beginning of the Reference Period the Company or any
Restricted Entity shall have made any Asset Disposition, the Consolidated
Operating Cash Flow for the Reference Period shall be reduced by an amount equal
to the Consolidated Operating Cash Flow (if positive) directly attributable to
the assets which are the subject of such Asset Disposition for the Reference
Period or increased by an amount equal to the Consolidated Operating Cash Flow
(if negative) directly attributable thereto for the Reference Period;
 
(4)           if since the beginning of the Reference Period the Company or any
Restricted Entity (by merger or otherwise) shall have made an Investment in any
Restricted Entity (or any Person which becomes a Restricted Entity) or an
acquisition of assets which constitutes all or substantially all of an operating
unit of a business, Consolidated Operating Cash Flow for the Reference Period
shall be calculated after giving pro forma effect thereto (including the
Incurrence of any Indebtedness) as if such Investment or acquisition had
occurred on the first day of the Reference Period; and
 
(5)           if since the beginning of the Reference Period any Person (that
subsequently became a Restricted Entity or was merged with or into the Company
or any Restricted Entity since the beginning of such Reference Period) shall
have made any Asset Disposition, any Investment or acquisition of assets that
would have required an adjustment pursuant to clause (3) or (4) above if made by
the Company or a Restricted Entity during the Reference Period, Consolidated
Operating Cash Flow for the Reference Period shall be calculated after giving
pro forma effect thereto as if such Asset Disposition, Investment or acquisition
had occurred on the first day of the Reference Period.
 
For purposes of this definition, whenever pro forma effect is to be given to an
acquisition of assets, the amount of income or earnings relating thereto and the
amount of Consolidated Interest Expense associated with any Indebtedness
Incurred in connection therewith, the pro forma calculations shall be determined
in accordance with GAAP in good faith by a responsible financial or accounting
Officer of the Company.  If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging
Obligation applicable to such Indebtedness if such Hedging Obligation has a
remaining term in excess of 12 months).  If any Indebtedness is Incurred under a
revolving credit facility and is being given pro forma effect, the interest on
such Indebtedness shall be calculated based on the average daily balance of such
Indebtedness for the four fiscal quarters subject to the pro forma calculation
to the extent such Indebtedness was Incurred solely for working capital
purposes.
 
 
6

--------------------------------------------------------------------------------


 
“Consolidated Net Income” means, for any period, the net income of the Company
and its consolidated Restricted Entities; provided, however, that there shall
not be included in such Consolidated Net Income:
 
(1)           any net income of any Person (other than the Company) if such
Person is not a Restricted Entity, except that:
 
(A)           subject to the exclusion contained in clauses (3), (4) and (5)
below, the Company’s equity in the net income of any such Person for such period
shall be included in such Consolidated Net Income up to the aggregate amount of
cash actually distributed by such Person during such period to the Company or a
Restricted Entity as a dividend or other distribution (subject, in the case of a
dividend or other distribution paid to a Restricted Entity, to the limitations
contained in clause (2) below); and
 
(B)           the Company’s equity in a net loss of any such Person for such
period shall be included in determining such Consolidated Net Income to the
extent such loss has been funded with cash from the Company or a Restricted
Entity;
 
(2)           any net income of any Restricted Entity if such Restricted Entity
is subject to restrictions, directly or indirectly, on the payment of dividends
or the making of distributions by such Restricted Entity, directly or
indirectly, to the Company, except that:
 
(A)           subject to the exclusion contained in clauses (3), (4) and (5)
below, the Company’s equity in the net income of any such Restricted Entity for
such period shall be included in such Consolidated Net Income up to the
aggregate amount of cash that could have been distributed by such Restricted
Entity during such period to the Company or another Restricted Entity as a
dividend or other distribution (subject, in the case of a dividend or other
distribution paid to another Restricted Entity, to the limitation contained in
this clause); and
 
(B)           the Company’s equity in a net loss of any such Restricted Entity
for such period shall be included in determining such Consolidated Net Income;
 
(3)           any gain (or loss) realized upon the sale or other disposition of
any assets of the Company or its consolidated Restricted Entities (including
pursuant to any Sale/Leaseback Transaction) which is not sold or otherwise
disposed of in the ordinary course of business and any gain (or loss) realized
upon the sale or other disposition of any Capital Stock of any Person;
 
(4)           extraordinary gains or losses;
 
(5)           the cumulative effect of a change in accounting principles;
 
(6)           all deferred financing costs written off and premiums paid in
connection with an early extinguishment of Indebtedness;
 
(7)           any non-cash compensation charge arising from any grant of stock,
stock option, or other equity based awards; and
 
(8)           expenses related to the offering of Notes,
 
7

--------------------------------------------------------------------------------


 
in each case, for such period.  Notwithstanding the foregoing, (x) for the
purposes of Section 4.08 only, there shall be excluded from Consolidated Net
Income any repurchases, repayments or redemptions of Investments, proceeds
realized on the sale of Investments or return of capital to the Company or a
Restricted Entity to the extent such repurchases, repayments, redemptions,
proceeds or returns increase the amount of Restricted Payments permitted under
Section 4.08(a)(3)(D) and (y) Consolidated Net Income shall be reduced by the
amount of Permitted Tax Distributions.
 
“Consolidated Operating Cash Flow” means, with respect to the Company and the
Restricted Entities on a consolidated basis, for any period, an amount equal to
Consolidated Net Income for such period increased (without duplication) by the
sum of:
 
(a)           Consolidated Income Tax Expense accrued for such period to the
extent deducted in determining Consolidated Net Income for such period;
 
(b)           Consolidated Interest Expense for such period to the extent
deducted in determining Consolidated Net Income for such period;
 
(c)           transition costs for customers under contract in connection with
migrating such customers’ end user equipment to end user equipment that
functions on the Company’s planned network not to exceed $10.0 million in any
fiscal year; and
 
(d)           depreciation, amortization and any other noncash items for such
period to the extent deducted in determining Consolidated Net Income for such
period (other than any noncash item which requires the accrual of, or a reserve
for, cash charges for any future period) of the Company and the Restricted
Entities (including amortization of capitalized debt issuance costs for such
period), all of the foregoing determined on a consolidated basis in accordance
with GAAP, and decreased by noncash items to the extent they increase
Consolidated Net Income (including the partial or entire reversal of reserves
taken in prior periods, but excluding reversals of accruals or reserves for cash
charges taken in prior periods) for such period.
 
“Consolidated Revenues” means, for any period, the consolidated net revenue of
the Company and the Restricted Entities for such period determined in accordance
with GAAP.
 
“Consolidated Total Assets” means the total assets of the Company and its
consolidated Restricted Entities, as shown on the most recent balance sheet of
the Company, determined on a consolidated basis in accordance with GAAP.
 
"Coop Agreement" means that certain Cooperation Agreement, dated as of December
20, 2007, by and among Mobile Satellite Ventures, LP, Mobile Satellite Ventures
(Canada) Inc., Skyterra Communications, Inc. and Inmarsat Global Limited, as the
same may be amended from time to time.
 
“Corporate Trust Office” means the office of the Trustee at which at any
particular time its corporate trust business shall be principally administered,
which office at the date of execution of this Indenture is located at:  •
Attention:  • or such other address as the Trustee may designate from time to
time by notice to the Noteholders and the Company, or the principal corporate
trust office of any successor Trustee (or such other address as such successor
Trustee may designate from time to time by notice to the Noteholders and the
Company).
 
“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.
 
 
8

--------------------------------------------------------------------------------


 
“Definitive Note” means a certificated Note registered in the name of the holder
thereof and issued in accordance with Section 2.06 hereof, substantially in the
form of Exhibits A-1 and A-4 hereto and such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.
 
“Depository” means, with respect to the Notes issued in the form of one or more
Global Notes, The Depository Trust Company or another Person designated as
Depository by the Company, which Person must be a clearing agency registered
under the Exchange Act.
 
“Designated Equity Contributions” means Net Cash Proceeds received by the
Company or the Parent (to the extent the net proceeds thereof are contributed to
the equity capital of the Company (other than in the form of Disqualified Stock)
or are used to purchase Capital Stock of the Company (other than Disqualified
Stock)) from the issuance or sale of its Capital Stock (other than Disqualified
Stock) subsequent to the Issue Date and designated in an Officer’s Certificate
as Designated Equity Contributions executed by the principal financial officer
of the Company.
 
“Designated Equity Election” means the delivery to the Trustee of an Officer’s
Certificate stating that the Company elects to include Designated Equity
Contributions under Section 4.08(a)(3)(B).
 
“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Company or a Restricted Entity in connection with
an Asset Disposition that is so designated as Designated Noncash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Company, less the amount of
cash or cash equivalents received in connection with a subsequent sale of such
Designated Noncash Consideration.
 
“Disqualified Stock” means, with respect to any Person, any Capital Stock which
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder) or upon the happening
of any event:
 
(1)           matures or is mandatorily redeemable (other than redeemable only
for Capital Stock of such Person which is not itself Disqualified Stock)
pursuant to a sinking fund obligation or otherwise;
 
(2)           is convertible or exchangeable at the option of the holder for
Indebtedness or Disqualified Stock; or
 
(3)           is mandatorily redeemable or must be purchased upon the occurrence
of certain events or otherwise (including, without limitation, at the option of
the holder thereof), in whole or in part;
 
in each case on or prior to the date that is 91 days after the Stated Maturity
of the Notes; provided, however, that any Capital Stock that would not
constitute Disqualified Stock but for provisions thereof giving holders thereof
the right to require such Person to purchase or redeem such Capital Stock upon
the occurrence of an “asset sale” or “change of control” shall not constitute
Disqualified Stock if:
 
(A)           the “asset sale” or “change of control” provisions applicable to
such Capital Stock are not more favorable, taken as a whole, to the holders of
such Capital Stock than the terms applicable to the Notes and under Sections
4.10 and 4.16; and
 
 
9

--------------------------------------------------------------------------------


 
(B)           any such requirement only becomes operative after compliance with
such terms applicable to the Notes, including the purchase of any Notes tendered
pursuant thereto.
 
The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to this Indenture; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.
 
“Equity Offering” means a primary public or private offering of Capital Stock
(other than Disqualified Stock) of the Company or the Parent ((to the extent the
net proceeds thereof are contributed to the equity capital of the Company (other
than in the form of Disqualified Stock) or are used to purchase Capital Stock
(other than Disqualified Stock) of the Company)) other than offerings with
respect to the Company’s or Parent’s Capital Stock or options, warrants or
rights registered on Form S-4 or S-8.
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
 
“Existing Canadian Subsidiary” means Mobile Satellite Ventures Corp., a Nova
Scotia unlimited liability company, and its successors.
 
“FCC” means the Federal Communications Commission or any successor agency
thereto.
 
“FCC License Subsidiary” means Mobile Satellite Ventures Subsidiary LLC, a
wholly owned Subsidiary of the Company that owns all of the Company’s FCC
Licenses in the United States.
 
“FCC Licenses” means broadcasting and other licenses, authorizations, waivers
and permits which are issued from time to time by the FCC.
 
“14% Senior Secured Notes” means the 14% Senior Secured Discount Notes due 2013
issued by the Issuers and the Guarantors thereof.
 
“Full In-Orbit Insurance” means insurance coverage of satellites following the
period of time that is customarily covered by launch insurance and provides
coverage against partial losses, constructive total losses and complete losses.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the Original Issue Date, including those set forth
in:
 
(1)           the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants;
 
(2)           statements and pronouncements of the Financial Accounting
Standards Board;
 
(3)           such other statements by such other entity as approved by a
significant segment of the accounting profession; and
 
(4)           the rules and regulations of the SEC governing the inclusion of
financial statements (including pro forma financial statements) in periodic
reports required to be filed pursuant
 
 
10

--------------------------------------------------------------------------------


 
 
to Section 13 of the Exchange Act, including opinions and pronouncements in
staff accounting bulletins and similar written statements from the accounting
staff of the SEC.
 
“General Partner” means Mobile Satellite Ventures GP Inc. and its successors.
 
“Global Note Legend” means the legend set forth in Section 2.06(g)(ii), which is
required to be placed on all Global Notes issued under this Indenture.
 
“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibits A2 through A4 hereto, issued in accordance with Section 2.01,
2.06(b)(vi) or 2.06(d)(iii) hereof.
 
“Governmental Authority” means any Federal, state, provincial, local, foreign or
other governmental, quasi-governmental or administrative (including
self-regulatory) body, instrumentality, department, agency, authority, board,
bureau, commission, office of any nature whatsoever or other subdivision
thereof, or any court, tribunal, administrative hearing body, arbitration panel
or other similar dispute-resolving body, whether now or hereafter in existence,
or any officer or official thereof, having jurisdiction over either of the
Issuers.
 
“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:
 
(1)           to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or
 
(2)           entered into for the purpose of assuring in any other manner the
obligee of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part);
 
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.
 
“Guarantor” means each Subsidiary of the Company and the Canadian Joint Ventures
that guarantee the Notes under Article 10.
 
“Hedging Obligations” of any Person means the obligations of such Person under:
 
(1)           currency exchange or interest rate swap agreements, currency
exchange or interest rate cap agreements or currency exchange or interest rate
collar agreements; or
 
(2)           other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange or interest rate prices.
 
“holder” or “Noteholder” means the Person in whose name a Note is registered on
the register kept by the Registrar pursuant to Section 2.03 hereof.
 
“Immaterial Subsidiary” means any Subsidiary of the Company that owns less than
1.0% of the Consolidated Total Assets and generates less than 1.0% of the
Consolidated Revenues for the latest
 
11

--------------------------------------------------------------------------------


 
 
four quarters then ended for which financial statements are available and which
does not guarantee and is not an obligor under any other Indebtedness of the
Company and the Restricted Entities.
 
 
“Incur” means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness of a Person existing at the time such
Person becomes a Restricted Entity (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Restricted Entity.  The term “Incurrence” when used as a noun
shall have a correlative meaning.  Solely for purposes of determining compliance
with Section 4.06:
 
(1)           except in respect of Indebtedness Incurred under Section
4.06(b)(1) (under which any amortization of debt discount or accretion of
principal will be deemed an Incurrence), amortization of debt discount or the
accretion of principal with respect to a non-interest bearing or other discount
security;
 
(2)           the payment of regularly scheduled interest in the form of
additional Indebtedness of the same instrument (such as PIK Interest) or the
payment of regularly scheduled dividends on Capital Stock in the form of
additional Capital Stock of the same class and with the same terms; and
 
(3)           the obligation to pay a premium in respect of Indebtedness arising
in connection with the issuance of a notice of redemption or making of a
mandatory offer to purchase such Indebtedness
 
will not be deemed to be the Incurrence of Indebtedness.
 
“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):
 
(1)           the principal in respect of (A) indebtedness of such Person for
money borrowed and (B)indebtedness evidenced by notes, debentures, bonds or
other similar instruments for the payment of which such Person is responsible or
liable, including, in each case, any premium on such indebtedness to the extent
such premium has become due and payable;
 
(2)           all Capital Lease Obligations of such Person and all Attributable
Debt in respect of Sale/ Leaseback Transactions entered into by such Person;
 
(3)           all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under any title retention agreement (but
excluding any accounts payable or other liability to trade creditors arising in
the ordinary course of business), in each case only if and to the extent due
more than 12 months after the delivery of property;
 
(4)           the principal component of all obligations of such Person for the
reimbursement of any obligor on any letter of credit, bankers’ acceptance or
similar credit transaction (other than obligations with respect to letters of
credit securing obligations (other than obligations described in clauses (1)
through (3) above) entered into in the ordinary course of business of such
Person to the extent such letters of credit are not drawn upon or, if and to the
extent drawn upon, such drawing is reimbursed no later than the tenth Business
Day following payment on the letter of credit);
 
 
12

--------------------------------------------------------------------------------


 
(5)           the principal component of the amount of all obligations of such
Person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock of such Person or, with respect to any Preferred Stock of any
Restricted Entity of such Person, the principal amount of such Preferred Stock
to be determined in accordance with this Indenture (but excluding, in each case,
any accrued dividends);
 
(6)           all obligations of the type referred to in clauses (1) through (5)
of other Persons and all dividends of other Persons for the payment of which, in
either case, such Person is responsible or liable, directly or indirectly, as
obligor, guarantor or otherwise, including by means of any Guarantee;
 
(7)           all obligations of the type referred to in clauses (1) through (6)
of other Persons secured by any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person), the amount of such
obligation being deemed to be the lesser of the fair market value of such
property or assets and the amount of the obligation so secured; and
 
(8)           to the extent not otherwise included in this definition, Hedging
Obligations of such Person.
 
Notwithstanding the foregoing, in connection with the purchase by the Company or
any Restricted Entity of any business, the term “Indebtedness” will exclude
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that, at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 30 days thereafter.
 
The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all obligations as described above; provided, however,
that in the case of Indebtedness sold at a discount, the amount of such
Indebtedness at any time will be the accreted value thereof at such time.
 
“Indenture” means this Indenture, as defined in the first paragraph hereof, as
may be amended from time to time in accordance with the terms hereof.
 
“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.
 
“Industry Canada” means the Canadian Federal Minister of Industry and his or her
designees, including the Department of Industry and its successors.”
 
“Industry Canada Licenses” means all licenses, approvals in principle, permits
or authorizations issued by Industry Canada to the Canadian Joint Ventures or
the Existing Canadian Subsidiary for purposes of carrying on their respective
businesses in Canada.
 
“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act
(or an entity in which all of the equity owners are the foregoing) and that is
not also a QIB.
 
“Interest Payment Date” means the Stated Maturity of an installment of interest
on the Notes.
 
 
13

--------------------------------------------------------------------------------


 
“Investment” by any Person in any other Person means any direct or indirect
advance, loan (other than advances to customers in the ordinary course of
business that are recorded as accounts receivable on the balance sheet of the
lender) or other extensions of credit (including by way of Guarantee or similar
arrangement) or capital contribution to (by means of any transfer of cash or
other property to others or any payment for property or services for the account
or use of others), or any purchase or acquisition of Capital Stock, Indebtedness
or other similar instruments issued by such Person.  If the Company or any
Restricted Entity issues, sells or otherwise disposes of any Capital Stock of a
Person that is a Restricted Entity such that, after giving effect thereto, such
Person is no longer a Restricted Entity, any Investment by the Company or any
Restricted Entity in such Person remaining after giving effect thereto will be
deemed to be a new Investment at such time.  Except as otherwise provided for
herein, the amount of an Investment shall be its fair market value at the time
the Investment is made and without giving effect to subsequent changes in value;
provided that none of the following will be deemed to be an Investment:
 
(1)           Hedging Obligations entered into in the ordinary course of
business and in compliance with this Indenture; and
 
(2)           endorsements of negotiable instruments and documents in the
ordinary course of business; and
 
(3)           any transaction to the extent that the consideration provided by
the Company or a Restricted Entity consists of Capital Stock of the Company or
the Parent (other than Disqualified Stock).
 
For purposes of the definition of “Unrestricted Entity”, Section 4.08 and the
definition of “Restricted Payment”, “Investment” shall include:
 
(1)           the portion (proportionate to the Company’s equity interest in
such Subsidiary) of the fair market value of the net assets of any Subsidiary of
the Company at the time that such Subsidiary is designated an Unrestricted
Entity; provided, however, that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, the Company shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Entity equal to an amount (if
positive) equal to (A) the Company’s “Investment” in such Subsidiary at the time
of such redesignation less (B) the portion (proportionate to the Company’s
equity interest in such Subsidiary) of the fair market value of the net assets
of such Subsidiary at the time of such redesignation; and
 
(2)           any property transferred to or from an Unrestricted Entity shall
be valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Board of Directors.
 
“Issue Date” means the first date that the Notes are issued pursuant to this
Indenture.
 
“L-Band Spectrum” means capacity or other right to use, for a satellite and/or
ATC network, using the frequency band residing at 1626.5-1660.5 MHz (Earth to
space), 1668-1675 MHz (Earth to space) and 1518-1559 MHz (space to Earth) as
allocated for mobile satellite services by the International Telecommunications
Union.
 
“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions are not required to be open in the State of New York.
 
 
14

--------------------------------------------------------------------------------


 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).
 
“Maturity Date” means July 1, 2013.
 
“MCSA” means the Master Contribution and Support Agreement dated •, 2008 among
Harbinger Capital Partners Master Fund I, Ltd., Harbinger Capital Partners
Special Situation Fund, L.P., Harbinger Co-Investment Fund I, L.P., SkyTerra
Communications, Inc. the Company and the FCC License Subsidiary.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
 
“Net Available Cash” from an Asset Disposition means cash payments received by
the Company or a Restricted Entity therefrom (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or otherwise and proceeds from the sale or other
disposition of any securities received as consideration, but only as and when
received, but excluding any other consideration received in the form of
assumption by the acquiring Person of Indebtedness or other obligations relating
to such properties or assets or received in any other non-cash form), in each
case net of:
 
(1)           all legal, title, accounting, broker and recording tax expenses,
commissions and other fees and expenses Incurred, and all Federal, state,
provincial, foreign and local taxes required to be accrued as a liability under
GAAP, as a consequence of such Asset Disposition;
 
(2)           all payments made on any Indebtedness which is secured by any
assets subject to such Asset Disposition pursuant to a Lien that is permitted by
this Indenture prior to any Lien on such assets securing the Notes, in
accordance with the terms of any Lien upon or other security agreement of any
kind with respect to such assets;
 
(3)           all distributions and other payments required to be made to
minority interest holders in Restricted Subsidiaries as a result of such Asset
Disposition;
 
(4)           the deduction of appropriate amounts provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
property or other assets disposed in such Asset Disposition and retained by the
Company or any Restricted Entity after such Asset Disposition; and
 
(5)           any portion of the purchase price from an Asset Disposition placed
in escrow, whether as a reserve for adjustment of the purchase price, for
satisfaction of indemnities in respect of such Asset Disposition or otherwise in
connection with that Asset Disposition; provided, however, that upon the
termination of that escrow, Net Available Cash will be increased by any portion
of funds in the escrow that are released to the Company or any Restricted
Entity.
 
“Net Available Reimbursement Proceeds”, means the cash proceeds of any rights
offering of any parent of the Issuers required pursuant to Article XIX of the
MCSA, net of attorneys’ fees, accountants’ fees, underwriters’ or placement
agents’ fees, discounts or commissions and brokerage, consultant and other fees
actually incurred or payable in connection with such offering.
 
“Net Cash Proceeds”, with respect to any issuance or sale of Capital Stock or
Indebtedness, means the cash proceeds of such issuance or sale net of attorneys’
fees, accountants’ fees, under-
 
 
15

--------------------------------------------------------------------------------


 
writers’ or placement agents’ fees, discounts or commissions and brokerage,
consultant and other fees actually incurred in connection with such issuance or
sale and net of taxes paid or payable as a result thereof.
 
“Non-U.S. Person” means a Person who is not a U.S. Person as defined in
Regulation S.
 
“Notes” has the meaning given such term in the second introductory paragraph
hereto.
 
“Obligations” means, with respect to any Indebtedness, all obligations for
principal, premium, interest, penalties, fees, indemnifications, reimbursements
and other amounts payable pursuant to the documentation governing such
Indebtedness.
 
“Officer” means the Chairman of the Board, the President, any Vice President,
the Treasurer or the Secretary of the Company (or if the Company is a limited
partnership, of the general partner).
 
“Officer’s Certificate” means a certificate signed by any Officer and delivered
to the Trustee.
 
“Old Indentures” means the Indentures, dated as of March 30, 2006 and January 7,
2008, by and among the Issuers, the Guarantors and the Trustee, as the same may
be modified, supplemented, amended, refinanced, renewed or replaced.
 
“Old Notes” means the 14% Senior Secured Notes and the 16.5% Senior Unsecured
Notes due 2013 issued by the Issuers and the Guarantees thereof and any
“Additional Notes” as defined in and issued pursuant to Article 2 of the 14%
Senior Secured Notes and in compliance with Sections 4.06 and 4.09 of such
Indenture after the March 30, 2006 issue date.  The 16.5% Senior Unsecured Notes
due 2013 will continue to constitute Old Notes following any amendment that
subordinates such Notes to other Indebtedness of the Issuer, including, the 14%
Senior Secured Notes.
 
“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Company.
 
“Original Issue Date” means March 30, 2006.
 
“Parent” means SkyTerra Communications, Inc., or any other direct or indirect
parent company of the Company.
 
“Pari Passu Indebtedness” means the Old Notes and any other Indebtedness of the
Company or a Guarantor that is paripassu in right of payment (and not expressly
subordinated) to the Notes or, in the case of a Guarantor, that is paripassu in
right of payment (and not expressly subordinated) to its Guarantee.
 
“Participant” means, with respect to the Depository, a Person who has an account
with the Depository.
 
“Payment-in-Kind Notes” means additional Notes issued under this Indenture on
the same terms and conditions as the Notes issued on the Issue Date in
connection with PIK Interest.  For purposes of this Indenture, all references to
“Notes” shall include any related Payment-in-Kind Notes.
 
“Permitted Holder Change of Control” means, with respect to a Permitted Holder,
the occurrence of a Change of Control of such Permitted Holder (with references
in the definition of Change
 
 
16

--------------------------------------------------------------------------------


 
of Control (and other defined terms referenced therein) to the General Partner
or the Company being deemed to be references to such Permitted Holder).
 
“Permitted Holders” means each of (i) Harbert Management Corporation, Harbinger
Capital Partners Master Fund I, Ltd., Harbinger Capital Partners Special
Situation Fund, L.P. and their Affiliates, (ii) SkyTerra Communications, Inc. so
long as a Permitted Holder Change of Control with respect to SkyTerra
Communications, Inc. shall not have occurred; and (iii) any group (as such term
is used in Section 13(d) and 14(d) of the Exchange Act) if the owner of a
majority of the shares of Voting Stock of the General Partner beneficially owned
by such group consist of one or more persons identified in the foregoing
clauses.
 
“Permitted Investment” means an Investment by the Company or any Restricted
Entity in:
 
(1)           the Company, a Guarantor or a Person that will, upon the making of
such Investment, become a Guarantor; provided, however, that the primary
business of such Guarantor is a Related Business;
 
(2)           another Person if, as a result of such Investment, such other
Person is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, the Company or a Guarantor; provided, however,
that such Person’s primary business is a Related Business;
 
(3)           a Restricted Entity that is not organized in the United States of
America or any State thereof or the District of Columbia in an amount
outstanding not to exceed $15 million since the Issue Date;
 
(4)           cash and Temporary Cash Investments;
 
(5)           receivables owing to the Company or any Restricted Entity if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as the Company or
any such Restricted Entity deems reasonable under the circumstances;
 
(6)           payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;
 
(7)           loans or advances to employees made in the ordinary course of
business consistent with past practices of the Company or such Restricted Entity
not to exceed $2.5 million at any time outstanding;
 
(8)           stock, obligations or securities received in settlement of debts
created in the ordinary course of business and owing to the Company or any
Restricted Entity or in satisfaction of judgments or pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor or foreclosure of a Lien;
 
(9)           any Person to the extent such Investment represents the non-cash
portion of the consideration received for (A) an Asset Disposition as permitted
pursuant to Section 4.10 or (B) a disposition of assets not constituting an
Asset Disposition;
 
 
17

--------------------------------------------------------------------------------


 
(10)           any Person where such Investment was acquired by the Company or
any of its Restricted Subsidiaries (A) in exchange for any other Investment or
accounts receivable held by the Company or any such Restricted Entity in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable
or (B) as a result of a foreclosure by the Company or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;
 
(11)           any Person to the extent such Investments consist of prepaid
expenses, negotiable instruments held for collection and lease, utility and
workers’ compensation, performance and other similar deposits made in the
ordinary course of business by the Company or any Restricted Entity;
 
(12)           any Person to the extent such Investments consist of Hedging
Obligations otherwise permitted under Section 4.06;
 
(13)           any Person to the extent such Investment exists on the Issue
Date, and any extension, modification or renewal of any such Investments
existing on the Issue Date, but only to the extent not involving additional
advances, contributions or other Investments of cash or other assets or other
increases thereof (other than as a result of the accrual or accretion of
interest or original issue discount or the issuance of pay-in-kind securities,
in each case, pursuant to the terms of such Investment as in effect on the Issue
Date);
 
(14)           any Person having an aggregate fair market value (measured on the
date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made pursuant
to this clause (14) that are still outstanding, do not exceed $10.0 million in
any calendar year and $60.0 million in the aggregate since the Issue Date;
 
(15)           Investments in Persons for the purpose of using or selling
satellite capacity in Mexico or Latin America that is not being used by the
Company or its Restricted Subsidiaries, which Investments are in the form of
transfers to such Persons of such unutilized satellite capacity for fair market
value not to exceed $25.0 million at any time outstanding under this clause; and
 
(16)           Investments consisting of nonexclusive licensing of intellectual
property pursuant to joint marketing arrangements with other Persons, for which
license or contribution the Company and the Restricted Entities receives fair
market value.
 
“Permitted Liens” means, with respect to any Person:
 
(1)           pledges or deposits by such Person under worker’s compensation
laws, unemployment insurance laws or similar legislation, or good faith deposits
in connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;
 
(2)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens, in each case for sums not yet due or being contested in good
faith by appropriate proceedings and
 
18

--------------------------------------------------------------------------------


 
as to which the Company or any of its Restricted Subsidiaries shall have set
aside on its books such reserves as may be required pursuant to GAAP so long as
any forfeiture (foreclosure) of collateral proceedings are stayed, Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
Liens, rights of set-off or similar rights and remedies as to deposit accounts
or other funds maintained with a creditor depository institution; provided,
however, that (A) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Company in
excess of those set forth by regulations promulgated by the Federal Reserve
Board and (B) such deposit account is not intended by the Company or any
Restricted Entity to provide collateral to the depository institution;
 
(3)           judgment Liens not giving rise to an Event of Default so long as
such Lien is adequately bonded and any appropriate legal proceedings which may
have been duly initiated for the review of such judgment shall not have been
previously terminated or the period within which such proceeding may be
initiated shall not have expired;
 
(4)           Liens for taxes, assessments or other governmental charges not yet
subject to penalties for non-payment or which are being contested in good faith
by appropriate proceedings and as to which the Company or any of its Restricted
Subsidiaries shall have set aside on its books such reserves as may be required
pursuant to GAAP so long as any forfeiture (foreclosure) of collateral
proceedings are stayed;
 
(5)           Liens in favor of issuers of surety bonds or letters of credit
issued pursuant to the request of and for the account of such Person in the
ordinary course of its business; provided, however, that such letters of credit
do not constitute Indebtedness;
 
(6)           minor survey exceptions, minor encumbrances, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph and telephone lines and other similar purposes or
zoning or other restrictions as to the use of real property or Liens incidental
to the conduct of the business of such Person or to the ownership of its
properties which were not Incurred in connection with Indebtedness and which do
not in the aggregate materially adversely affect the value or marketability of
said properties or materially impair their use in the operation of the business
of such Person at the real property affected thereby;
 
(7)           Liens securing Indebtedness permitted by Section 4.06(b)(13)
incurred to finance the construction, purchase or lease of, or repairs,
improvements or additions to, property, plant or equipment of such Person;
provided, however, that the Lien may not extend to any other property owned by
such Person or any of their Restricted Subsidiaries at the time the Lien is
Incurred (other than assets and property affixed or appurtenant thereto), and
the Indebtedness (other than any interest thereon) secured by the Lien may not
be Incurred more than 180 days after the later of the acquisition, completion of
construction, repair, improvement, addition or commencement of full operation of
the property subject to the Lien;
 
(8)           Liens on L-Band Spectrum in North America leased under Capital
Lease Obligations or purchased with Purchase Money Indebtedness permitted to be
incurred under Section 4.06(b)(12) and securing only such Indebtedness;
 
(9)           Liens existing on the Original Issue Date or incurred after the
Original Issue Date and prior to the Issue Date in compliance with the terms of
the Old Indentures;
 
(10)           Liens on property or shares of Capital Stock of another Person at
the time such other Person becomes a Restricted Entity; provided, however, that
the Liens may not extend to
 
19

--------------------------------------------------------------------------------


 
any other property owned by such Person or any of its Restricted Subsidiaries
(other than assets and property affixed or appurtenant thereto);
 
(11)           Liens on property at the time such Person or any of its
Restricted Subsidiaries acquires the property, including any acquisition by
means of a merger or consolidation with or into such Person or a Subsidiary of
such Person; provided, however, that the Liens may not extend to any other
property owned by such Person or any of its Restricted Subsidiaries (other than
assets and property affixed or appurtenant thereto);
 
(12)           Liens securing Hedging Obligations so long as such Hedging
Obligations are permitted to be Incurred under this Indenture;
 
(13)           leases, licenses, subleases and sublicenses of assets (including,
without limitation, real property and intellectual property rights) which do not
materially interfere with the ordinary conduct of the business of the Company or
any of its Restricted Subsidiaries;
 
(14)           Liens securing Indebtedness permitted to be Incurred under
Section 4.06(b)(1), including Guarantees thereof;
 
(15)           Liens securing obligations in respect of the Old Notes;
 
(16)           Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Company and its
Restricted Subsidiaries in the ordinary course of business;
 
(17)           Liens on any ownership interest of the Company or any Restricted
Entity in satellites and related assets that are being produced by Boeing to
secure amounts owing to Boeing (including under Section 4.06(b)(18)) and that do
not restrict the granting of a Lien on such satellite and related assets to
secure the Notes and the Guarantees; provided that upon the risk of loss with
respect to a satellite and related assets passing to the Company, if the Company
is current in its payment of all construction deferrals and other payments
payable with respect to the satellite being released at such time, the Lien on
such satellite and related work shall be automatically released; and
 
(18)           Liens to secure any Refinancing (or successive Refinancings) as a
whole, or in part, of any Indebtedness secured by any Lien referred to in the
foregoing clause (7), (9), (10), (11) or (15); provided, however, that:
 
(A)           such new Lien shall be limited to all or part of the same property
and assets that secured or, under the written agreements pursuant to which the
original Lien arose, could secure the original Lien (plus improvements and
accessions to, such property or proceeds or distributions thereof); and
 
(B)           the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (i) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clause (7), (9), (10), (11) or (15) at the time the original Lien became a
Permitted Lien and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such refinancing, refunding, extension, renewal
or replacement.
 
20

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, “Permitted Liens” will not include any Lien
described in clause (7), (10) or (11) above to the extent such Lien applies to
any Additional Assets acquired directly or indirectly with Net Available Cash
pursuant to Section 4.10.  For purposes of this definition, the term
“Indebtedness” shall be deemed to include interest on such Indebtedness.
 
Notwithstanding the foregoing, with respect to any property subject to any
mortgages, “Permitted Liens” will not include the Liens described in clause (1)
above.
 
“Permitted Tax Distributions” means dividends or distributions permitted by
Section 4.08(b)(11).
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.
 
“PIK Interest” means interest paid with respect to the Notes in the form of
Payment-in-Kind Notes.
 
“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.
 
“Principal” of a Note means the then outstanding principal amount of the Note
plus the premium, if any, payable on the Note which is due or overdue or is to
become due at the relevant time.
 
“Public Offering” means any Equity Offering pursuant to an effective
registration statement filed with the SEC.
 
“Purchase Money Indebtedness” means Indebtedness:
 
(1)           consisting of the deferred purchase price of an asset, conditional
sale obligations, obligations under any title retention agreement and other
purchase money obligations, in each case where the maturity of such Indebtedness
does not exceed the anticipated useful life of the asset being financed, and
 
(2)           Incurred to finance the acquisition, lease or construction by the
Company or a Restricted Entity of such asset, including additions and
improvements;
 
provided, however, that such Indebtedness is Incurred within 180 days after the
acquisition by the Company or such Restricted Entity of such asset.
 
“QIB” means a “qualified institutional buyer” as defined in Rule 144A.
 
 “Redemption Date” means any date on which Notes are to be redeemed pursuant to
paragraph 5 of the Notes and the terms of this Indenture.
 
 “Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, purchase, redeem, defease or retire, or to issue other
Indebtedness in exchange or replacement for, such Indebtedness. “Refinanced” and
“Refinancing” shall have correlative meanings.
 
 
21

--------------------------------------------------------------------------------


 
“Refinancing Indebtedness” means Indebtedness that Refinances any Indebtedness
of the Company or any Restricted Entity existing on the Issue Date or Incurred
in compliance with this Indenture, including Indebtedness that Refinances
Refinancing Indebtedness; provided, however, that:
 
(1)           such Refinancing Indebtedness has a Stated Maturity no earlier
than the Stated Maturity of the Indebtedness being Refinanced or, if such
Refinancing Indebtedness is a Subordinated Obligation, no earlier than 91 days
after the Stated Maturity of the Notes;
 
(2)           such Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced or, if such Refinancing
Indebtedness is a Subordinated Obligation, equal to or greater than the then
remaining Average Life of the Notes;
 
(3)           such Refinancing Indebtedness has an aggregate principal amount
(or if Incurred with original issue discount, an aggregate issue price, and
including any additional Indebtedness actually issued in satisfaction of payment
in kind interest (such as PIK Notes)), that is equal to or less than the
aggregate principal amount (or if Incurred with original issue discount, the
aggregate accreted value including and any additional Indebtedness actually
issued in satisfaction of payment in kind interest (such as PIK Notes)) then
outstanding (plus fees and expenses, including any premium and defeasance costs)
under the Indebtedness being Refinanced; and
 
(4)           if the Indebtedness being Refinanced is subordinated in right of
payment to the Notes, such Refinancing Indebtedness (a) is subordinated in right
of payment to the Notes at least to the same extent as the Indebtedness being
Refinanced, (b) has a Stated Maturity that is at least 91 days after the later
of (x) the Stated Maturity of the Notes and (y) the Stated Maturity of the
Indebtedness being Refinanced and (c) has an Average Life at the time such
Refinancing Indebtedness is Incurred that is greater than (x) the Average Life
of the Notes and (y) the Average Life of the Indebtedness being Refinanced;
 
providedfurther, however, that Refinancing Indebtedness shall not include (A)
Indebtedness of a Subsidiary that Refinances Indebtedness of the Company or (B)
Indebtedness of the Company or a Restricted Entity that Refinances Indebtedness
of an Unrestricted Entity.
 
“Regulation S” means Regulation S promulgated under the Securities Act.
 
“Regulation S Global Note” means the Global Note in the form of Exhibits A3 and
A4 hereto representing the Notes offered and sold outside the United States in
reliance on Regulation S.
 
"Reimbursement Event" has the meaning set forth in the MCSA.
 
“Related Business” means any business in which the Issuers or any of the
Restricted Subsidiaries was engaged on the Issue Date and the Company’s next
generation business and any business related, ancillary or complementary to such
business or which is a reasonable extension thereof or any business the assets
of which, in the good faith determination of the Board of Directors, are useful
or may be used in any such business.
 
“Related Business Assets” means assets used or useful in a Related Business
(including acquisition of Capital Stock of another entity that will become a
Restricted Entity that only owns assets that are used or useful in a Related
Business).
 
 
22

--------------------------------------------------------------------------------


“Responsible Officer,” when used with respect to the Trustee, means any officer
assigned to the Corporate Trust Division — Corporate Finance Unit of the Trustee
(or any successor unit or department of the Trustee) located at the Corporate
Trust Office of the Trustee who has direct responsibility for the administration
of this Indenture and, for the purposes of Section 7.01(c)(2) and the second
sentence of Section 7.05, shall also include any officer of the Trustee to whom
any matter is referred because of such officer’s knowledge of and familiarity
with the particular subject.
 
“Restricted Definitive Note” means a Definitive Note bearing the Restricted
Notes Legend.
 
“Restricted Entity” means any Restricted Subsidiary and any of the Canadian
Joint Ventures.
 
“Restricted Global Note” means a Global Note bearing the Restricted Notes
Legend.
 
“Restricted Notes Legend” means the legend set forth in Section 2.06(g)(i) to be
placed on all Notes issued under this Indenture except where otherwise permitted
by the provisions of this Indenture.
 
“Restricted Payment” with respect to any Person means:
 
(1)           the declaration or payment of any dividends or any other
distributions of any sort in respect of its Capital Stock (including any payment
in connection with any merger or consolidation involving such Person) or similar
payment to the direct or indirect holders of its Capital Stock (other than (A)
dividends or distributions payable solely in its Capital Stock (other than
Disqualified Stock), (B) dividends or distributions payable solely to the
Issuers or a Restricted Entity and (C) pro rata dividends or other distributions
made by a Subsidiary or a Canadian Joint Venture that is not a Wholly Owned
Subsidiary to minority stockholders (or owners of an equivalent interest in the
case of a Subsidiary that is an entity other than a corporation));
 
(2)           the purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value of any Capital Stock of the Company held by
any Person (other than by a Restricted Entity) or of any Capital Stock of a
Restricted Entity held by any Affiliate of the Company (other than by a
Restricted Entity), including in connection with any merger or consolidation and
including the exercise of any option to exchange any Capital Stock (other than
into Capital Stock of the Company that is not Disqualified Stock);
 
(3)           the purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value, prior to scheduled maturity, scheduled
repayment or scheduled sinking fund payment of any Subordinated Obligations
(other than (A) from the Company or a Guarantor or (B) the purchase, repurchase,
redemption, defeasance or other acquisition or retirement of Subordinated
Obligations purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of such purchase, repurchase, redemption, defeasance or other acquisition
or retirement); or
 
(4)           the making of any Investment (other than a Permitted Investment)
in any Person.
 
“Restricted Period” means the 40 consecutive days beginning on and including the
later of (i) the commencement of the offering of the Notes to persons other than
distributors (as defined in Regulation S) in reliance on Regulation S and
(ii) the date of the original issuance of the Notes (which may include issuances
after the Issue Date).
 
 
23

--------------------------------------------------------------------------------


 
“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Entity.
 
“Rule 144” means Rule 144 promulgated under the Securities Act.
 
“Rule 144A” means Rule 144A promulgated under the Securities Act.
 
“Rule 501” means Rule 501(a)(1), (2), (3) or (7) promulgated under the
Securities Act.
 
“Rule 903” means Rule 903 promulgated under the Securities Act.
 
“Rule 904” means Rule 904 promulgated under the Securities Act.
 
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or a Restricted Entity on the Issue Date or thereafter acquired by
the Company or a Restricted Entity whereby the Company or a Restricted Entity
transfers such property to a Person and the Company or a Restricted Entity
leases it from such Person.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Securities Act” means the U.S. Securities Act of 1933, as amended.
 
Securities Purchase Agreement” means the Securities Purchase Agreement dated •,
2008 by and between the Issuers and Harbinger Capital Partners Master Fund I,
Ltd. and Harbinger Capital Partners Special Situation Fund, L.P.
 
“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Issuers within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.
 
“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
 
“Stated Maturity” means, with respect to any security or any installment of
interest thereon, the date specified in such security as the fixed date on which
the final payment of principal of such security, including pursuant to any
mandatory redemption provision (but excluding any provision providing for the
repurchase of such security at the option of the holder thereof upon the
happening of any contingency unless such contingency has occurred) or such
installment of interest is due and payable.
 
“Subordinated Obligation” means, with respect to the Company or a Guarantor, any
Indebtedness of such Person (whether outstanding on the Issue Date or thereafter
Incurred) which is subordinate or junior in right of payment to the Notes (or
the Guarantee of such Guarantor, as applicable) pursuant to a written agreement
to that effect.
 
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Voting Stock is at the time owned or controlled, directly or
indirectly, by:
 
(1)           such Person;
 
(2)           such Person and one or more Subsidiaries of such Person; or
 
24

--------------------------------------------------------------------------------


(3)           one or more Subsidiaries of such Person.
 
“Temporary Cash Investments” means any of the following:
 
(1)           any investment in direct obligations of the United States of
America or any agency thereof or obligations guaranteed by the United States of
America or any agency thereof;
 
(2)           investments in demand and time deposit accounts, certificates of
deposit and money market deposits maturing within 365 days of the date of
acquisition thereof issued by a bank or trust company which is organized under
the laws of the United States of America, any State thereof or any foreign
country recognized by the United States of America, and which bank or trust
company has capital, surplus and undivided profits aggregating in excess of
$50.0 million (or the foreign currency equivalent thereof) and has outstanding
debt which is rated “A” (or such similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) or any money-market fund sponsored by a
registered broker dealer or mutual fund distributor;
 
(3)           repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (1) above entered into
with a bank meeting the qualifications described in clause (2) above;
 
(4)           investments in commercial paper, maturing not more than 365 days
after the date of acquisition, issued by a corporation (other than an Affiliate
of the Issuers) organized and in existence under the laws of the United States
of America or any foreign country recognized by the United States of America
with a rating at the time as of which any investment therein is made of “P-2”
(or higher) according to Moody’s or “A-2” (or higher) according to Standard &
Poor’s;
 
(5)           investments in securities with maturities of twelve months or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by Standard &
Poor’s or “A” by Moody’s; and
 
(6)           investments in money market funds that, in the aggregate, have at
least $1,000 million in assets.
 
“Treasury Rate” means, as of any redemption date, the yield to maturity as of
such redemption date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15(519) that has become publicly available at least two
business days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the redemption date to April 1, 2011; provided,
however that if the period from the redemption date to April 1, 2011 is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.
 
“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 (15 U.S.C.
§§ 77aaa-77bbbb) as in effect on the Issue Date.
 
“Trustee” means             , as trustee, until a successor replaces it and,
thereafter, means the successor.
 
25

--------------------------------------------------------------------------------


“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Restricted Notes Legend.
 
“Unrestricted Entity” means:
 
(1)           any Subsidiary of the Company (other than Finance Co.) that at the
time of determination shall be designated an Unrestricted Entity by the Board of
Directors in the manner provided below; and
 
(2)           any Subsidiary of an Unrestricted Entity.
 
The Board of Directors may designate any Subsidiary of the Company (including
any newly acquired or newly formed Subsidiary) to be an Unrestricted Entity
unless such Subsidiary or any of its Subsidiaries owns any Capital Stock or
Indebtedness of, or holds any Lien on any property of, the Company or any other
Subsidiary of the Company that is not a Subsidiary of the Subsidiary to be so
designated; provided, however, that either (A) the Subsidiary to be so
designated has total assets of $1,000 or less or (B) if such Subsidiary has
assets greater than $1,000, such designation would be permitted under Section
4.08; providedfurther that neither the FCC License Subsidiary nor the Canadian
Joint Ventures nor any other Subsidiary that holds or owns a similar
telecommunications license nor Finance Co. may be designated an Unrestricted
Entity.
 
The Board of Directors may designate any Unrestricted Entity to be a Restricted
Entity; provided, however, that immediately after giving effect to such
designation the Consolidated Leverage Ratio is equal to or better than the
Consolidated Leverage Ratio immediately prior to such transaction. Any such
designation by the Board of Directors shall be evidenced to the Trustee by
promptly filing with the Trustee a copy of the resolution of the Board of
Directors giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the foregoing provisions.
 
“Unrestricted Global Note” means a permanent Global Note substantially in the
form of Exhibits A2 through A4 attached hereto that bears the Global Note Legend
and that has the “Schedule of Exchanges of Interests in the Global Note”
attached thereto, and that is deposited with or on behalf of and registered in
the name of the Depository, representing a series of Notes that do not bear the
Restricted Notes Legend.
 
“U.S. Government Obligations” means direct obligations (or certificates
representing an ownership interest in such obligations) of the United States of
America (including any agency or instrumentality thereof) for the payment of
which the full faith and credit of the United States of America is pledged and
which are not callable at the issuer’s option.
 
“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.
 
“Wholly Owned Subsidiary” means a Restricted Entity all the Capital Stock of
which (other than directors’ qualifying shares) is owned by the Issuers or one
or more other Wholly Owned Subsidiaries.
 
Section 1.02  
Other Definitions.

 
The definitions of the following terms may be found in the sections indicated as
follows:
 
 
26

--------------------------------------------------------------------------------


 
Term
Defined in Section
“Affiliate Transaction”
4.11
“Bankruptcy Law”
6.01
“Change of Control Offer”
4.17
“Covenant Defeasance”
9.03
“Custodian”
6.01
“Event of Default”
6.01
“IAI Global Note”
2.01
“Legal Defeasance”
9.02
“Offer”
4.10(c)
“Offer Amount”
4.10(c)
“Offer Period”
4.10(c)
“Paying Agent”
2.03
“Purchase Date”
4.10(c)
“Reimbursement Offer”
4.23(a)
“Reimbursement Offer Amount”
4.23(a)
“Reimbursement Offer Period”
4.23(a)
“Reimbursement Offer Period
4.23(a)
“Registrar”
2.03
   

Section 1.03  
Incorporation by Reference of Trust Indenture Act.

 
Whenever this Indenture refers to a provision of the TIA, the portion of such
provision referred to is incorporated by reference in and made a part of this
Indenture as if and to the extent this Indenture were qualified under the
TIA.  The following TIA terms used in this Indenture have the following
meanings:
 
“indenture securities” means the Notes.
 
“indenture securityholder” means a Noteholder.
 
“indenture to be qualified” means this Indenture (it being understood that this
Indenture shall not be qualified under the TIA).
 
“indenture trustee” or “institutional trustee” means the Trustee.
 
“obligor on the indenture securities” means the Company, the Guarantors or any
other obligor on the Notes.
 
All other terms used in this Indenture that are defined by the TIA, defined in
the TIA by reference to another statute or defined by SEC rule have the meanings
therein assigned to them.
 
Section 1.04  
Rules of Construction.

 
Unless the context otherwise requires:
 
(1) a term has the meaning assigned to it herein, whether defined expressly or
by reference;
 
27

--------------------------------------------------------------------------------


 
(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;
 
 
(3) “or” is not exclusive;
 
 
(4) words in the singular include the plural, and in the plural include the
singular;
 
 
(5) words used herein implying any gender shall apply to every gender;
 
 
(6) the term “aggregate principal amount” or “principal amount” means in each
case “aggregate principal amount at maturity” or “principal amount at maturity”;
 
 
(7) the words “herein,” “hereof,” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision; and
 
 
(8) references to sections herein are references to Sections of this Indenture,
unless the context otherwise requires.
 
 
ARTICLE II
 
THE NOTES
 
Section 2.01  
Form and Dating.

 
 
(a) General.  The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibits A1-A4 hereto.  The Notes will be offered
and sold by the Issuers pursuant to the Securities Purchase Agreement.  The
Securities Purchase Agreement contemplates the issuance of (i) $150 million
aggregate principal amount of Notes on the Issue Date, (ii) $175 million
aggregate principal amount of Notes on April 1, 2009, (iii) $75 million
aggregate principal amount of Notes on July 1, 2009, and (iv) $100 million
aggregate principal amount of Notes on January 4, 2010, or at such other times
as more fully described in the Securities Purchase Agreement.  The Notes will
initially be issued as Restricted Definitive Notes.  Upon request of any of the
holders of the outstanding Restricted Definitive Notes and in accordance with
the provisions set forth in Section 2.06(d), the Restricted Definitive Notes may
be exchanged in whole for one or more Global Notes, registered in the name of
the Depository or its nominee; provided, however, if any Notes are not
"fungible," they will be represented by separate Global Notes.  Following the
Issue Date, all such Notes may be transferred to, among others, QIBs, purchasers
in reliance on Regulation S and, as set forth below, Institutional Accredited
Investors.  The Notes may have notations, legends or endorsements required by
law, stock exchange rule or usage.  Each Note shall be dated the date of its
authentication.  The Notes shall be in denominations of $1,000 and integral
multiples thereof, or, in the case of Payment-in-Kind Notes, such other
denominations as may be required.
 
The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Issuers and the Trustee, by
their execution and delivery of this Indenture, expressly agree to such terms
and provisions and to be bound thereby.  However, to the extent any provision of
any Note conflicts with the express provisions of this Indenture, the provisions
of this Indenture shall govern and be controlling.
 
(b) Global Notes.  Any Notes subsequently issued in global form, without
interest coupons, shall be substantially in the form of Exhibits A2-A4 attached
hereto (including the Global Note Legend thereon and the “Schedule of Exchanges
of Interests in the Global Note” attached thereto).
 
28

--------------------------------------------------------------------------------


 
(i) Following the Issue Date and the exchange of the Restricted Definitive Notes
for Global Notes in the manner set forth herein, the Notes resold or otherwise
transferred to QIBs in reliance on Rule 144A shall be issued in the form of one
or more 144A Global Notes, which shall be deposited with, or on behalf of, the
Depository or will remain in the custody of the Trustee, as custodian, pursuant
to an agreement between the Depository and the Trustee.
 
(ii) Following the Issue Date and the exchange of the Restricted Definitive
Notes for Global Notes in the manner set forth herein, the Notes resold or
otherwise transferred in reliance on Regulation S shall be issued in the form of
one or more Regulation S Global Notes, which shall be deposited with, or on
behalf of, the Trustee as custodian for the Depository.
 
(iii) Following the Issue Date and the exchange of the Restricted Definitive
Notes for Global Notes in the manner set forth herein, Notes resold or otherwise
transferred to Institutional Accredited Investors, may be exchanged for a
separate note in registered form, without interest coupons (the “IAI Global
Note”), which will be deposited with, or on behalf of, a custodian for the
Depository, as described in (i) and (ii) above.
 
(iv) Following the Issue Date and the exchange of the Restricted Definitive
Notes for Global Notes in the manner set forth herein, Unrestricted Global Notes
shall be issued in accordance with Sections 2.06(b)(vi), 2.06(d)(ii) and
2.06(d)(iii) and shall be deposited, duly executed by the Issuers and
authenticated by the Trustee as hereinafter provided.
 
(v) Notes issued in definitive form shall be substantially in the form of
Exhibit A-1 and A-4 attached hereto (without the Global Note Legend thereon and
without the “Schedule of Exchanges of Interests in the Global Note” attached
thereto).
 
Each Global Note shall represent such of the outstanding Notes as shall be
specified therein and each shall provide that it shall represent the aggregate
principal amount of outstanding Notes from time to time endorsed thereon and
that the aggregate principal amount of outstanding Notes represented thereby may
from time to time be reduced or increased, as appropriate, to reflect exchanges
and redemptions.  Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the aggregate principal amount of outstanding Notes
represented thereby shall be made by the Trustee or the custodian, at the
direction of the Trustee, in accordance with instructions given by the holder
thereof as required by Section 2.06 hereof.
 
Section 2.02  
Execution and Authentication.

 
The Notes shall be executed on behalf of the Issuers by two Officers of each
Issuer or an Officer and an Assistant Secretary of each Issuer.  Such signature
may be either manual or facsimile.
 
If an Officer whose signature is on a Note no longer holds that office at the
time the Trustee authenticates the Note, the Note shall be valid nevertheless.
 
A Note shall not be valid until the Trustee manually signs the certificate of
authentication on the Note.  Such signature shall be conclusive evidence that
the Note has been authenticated under this Indenture.
 
The Trustee shall authenticate (i) Notes for original issue in an amount not to
exceed $500,000,000 aggregate principal amount upon one or more Company Requests
and pursuant to the dates and amounts set forth in the Securities Purchase
Agreement and herein, and (ii) any Payment-in-Kind Notes as a result of PIK
Interest for an aggregate principal amount specified in such Company Request
 
 
29

--------------------------------------------------------------------------------


 
for such Payment-in-Kind Notes issued hereunder.  Each such Company Request
shall specify the amount of Notes to be authenticated and the date on which the
Notes are to be authenticated, whether the Notes are to be Payment-in-Kind Notes
and whether the Notes or Payment-in-Kind Notes, as applicable, are to be issued
as Definitive Notes or Global Notes or such other information as the Trustee may
reasonably request.
 
The Trustee may appoint an authenticating agent to authenticate Notes.  An
authenticating agent may authenticate Notes whenever the Trustee may do
so.  Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent.  An authenticating agent has the same right as an
Agent to deal with the Issuers or an Affiliate.
 
The Trustee shall have the right to decline to authenticate and deliver any
Notes under this Section if the Trustee, being advised by counsel, reasonably
determines that such action may not lawfully be taken, if its own rights, duties
or immunities under the Notes and this Indenture are affected in a manner that
is not reasonably acceptable to the Trustee or if the Trustee in good faith
shall determine that such action would expose the Trustee to personal liability
to existing Noteholders.
 
Section 2.03  
Registrar and Paying Agent.

 
The Issuers shall maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (“Registrar”), an office or agency
located in the Borough of Manhattan, The City of New York, State of New York
where Notes may be presented for payment (“Paying Agent”) and an office or
agency where notices and demands to or upon the Issuers in respect of the Notes
and this Indenture may be served.  The Registrar shall keep a register of the
Notes and of their transfer and exchange.  The Issuers may have one or more
co-registrars and one or more additional paying agents.  Neither the Company nor
any Affiliate of the Company may act as Paying Agent.  The Issuers may change
any Paying Agent, Registrar or co-registrar without notice to any Noteholder.
 
The Issuers shall enter into an appropriate agency agreement with any Registrar
or Paying Agent not a party to this Indenture.  The agreement shall implement
the provisions of this Indenture that relate to such Agent.  The Issuers shall
notify the Trustee of the name and address of any such Agent.  If the Issuers
fail to maintain a Registrar or Paying Agent, or agent for service of notices
and demands, or fail to give the foregoing notice, the Trustee shall act as
such.  The Issuers initially appoint the Trustee as Registrar, Paying Agent, and
agent for service of notices and demands in connection with the Notes.
 
Section 2.04  
Paying Agent to Hold Money in Trust.

 
On or before each due date of the principal of and interest on any Notes, the
Issuers shall deposit with the Paying Agent a sum sufficient to pay such
principal and interest so becoming due.  The Issuers at any time may require a
Paying Agent to pay all money held by it to the Trustee and the Trustee may at
any time during the continuance of any Default, upon written request to a Paying
Agent, require such Paying Agent to forthwith pay to the Trustee all sums so
held in trust by such Paying Agent together with a complete accounting of such
sums.  Upon doing so, the Paying Agent shall have no further liability for the
money.
 
Section 2.05  
Holder Lists.

 
 
The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Noteholders
and shall otherwise comply with TIA § 312(a).  If the Trustee is not the
Registrar, the Issuers shall furnish to the Trustee at least seven Business Days
before each Interest Payment Date and at such other times as the Trustee may
request in
 
 
30

--------------------------------------------------------------------------------


 
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of the holders of Notes and the Issuers shall
otherwise comply with TIA § 312(a).
 
Section 2.06  
Transfer and Exchange.

 
 
(a) Transfer and Exchange of Global Notes.  A Global Note may not be transferred
as a whole except by the Depository to a nominee of the Depository, by a nominee
of the Depository to the Depository or to another nominee of the Depository, or
by the Depository or any such nominee to a successor Depository or a nominee of
such successor Depository.  Global Notes will be exchanged by the Issuers for
Definitive Notes if, and only if, (i) the Company delivers to the Trustee notice
from the Depository that it is unwilling or unable to continue to act as
Depository or that it ceases to be a clearing agency registered under the
Exchange Act and, in either case, a successor Depository is not appointed by the
Company, (ii) the Company, at its option, notifies the Trustee in writing that
it elects to cause the issuance of the Definitive Notes or (iii) an Event of
Default has occurred or is continuing and the Registrar has received a request
from the Depository to issue Definitive Notes.  Upon the occurrence of any of
the preceding events in clauses (i), (ii) or (iii) above, Definitive Notes shall
be issued in such names as the Depository shall instruct the Trustee.  Global
Notes also may be exchanged or replaced, in whole or in part, as provided in
Sections 2.07 and 2.09 hereof.  Every Note authenticated and delivered in
exchange for, or in lieu of, a Global Note or any portion thereof, pursuant to
this Section 2.06 or Section 2.07 or 2.09 hereof, shall be authenticated and
delivered in the form of, and shall be, a Global Note.  A Global Note may not be
exchanged for another Note other than as provided in this Section 2.06(a);
however, beneficial interests in a Global Note may be transferred and exchanged
as provided in Section 2.06(b) hereof.
 
(b) Transfer and Exchange of Beneficial Interests in the Global Notes.  The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depository, in accordance with the provisions of this
Indenture and the Applicable Procedures.  Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act.  Transfers of
beneficial interests in the Global Notes also shall require compliance with
subparagraphs (i) through (v) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:
 
(i) Transfer of Beneficial Interests in the Same Global Note.  Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Restricted Notes Legend.  Beneficial interests in any Unrestricted Global Note
may be transferred to Persons who take delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note.  No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this Section 2.06(b)(i).
 
(ii) All Other Transfers and Exchanges of Beneficial Interests in Global
Notes.  In connection with all transfers and exchanges of beneficial interests
that are not subject to Section 2.06(b)(i) above, the transferor of such
beneficial interest must deliver to the Registrar either (A)(1) a written order
from a Participant given to the Depository in accordance with the Applicable
Procedures directing the Depository to credit or cause to be credited a
beneficial interest in another Global Note in an amount equal to the beneficial
interest to be transferred or exchanged and (2) instructions given in accordance
with the Applicable Procedures containing information regarding the Participant
account to be credited with such increase or (B)(1) a written order from a
Participant or an Indirect Participant given to the Depository in accordance
with the Applicable Procedures directing the Depository to cause to be issued a
Definitive Note in an amount equal to the beneficial interest to be transferred
or exchanged and (2) instructions given by the Depository
 
 
31

--------------------------------------------------------------------------------


 
 
to the Registrar containing information regarding the Person in whose name such
Definitive Note shall be registered to effect the transfer or exchange referred
to in (1) above.  Upon satisfaction of all of the requirements for transfer or
exchange of beneficial interests in Global Notes contained in this Indenture and
the Notes or otherwise applicable under the Securities Act, the Trustee shall
adjust the principal amount of the relevant Global Note(s) pursuant to Section
2.06(h) hereof.  Transfers by an owner of a beneficial interest in the Rule 144A
Global or the IAI Global Note to a transferee who takes delivery of such
interest through the Regulation S Global Note, shall be made only upon receipt
by the Trustee of a certification from the transferor to the effect that such
transfer is being made in accordance with Regulation S or (if available) Rule
144 under the Securities Act.  In the case of a transfer of a beneficial
interest in either the Regulation S Global Note or the Rule 144A Global Note for
an interest in the IAI Global Note, the transferee must furnish to the Trustee a
signed letter substantially in the form of Exhibit D.
 
(iii) Restrictions on Transfer of Regulation S Global Note.
 
(A) Prior to the expiration of the Restricted Period, transfers by an owner of a
beneficial interest in the Regulation S Global Note to a transferee who takes
delivery of such interest through the 144A Global Note or the IAI Global Note
shall be made only in accordance with Applicable Procedures and upon receipt by
the Trustee of a written certification from the transferor of the beneficial
interest in the form provided by Exhibit B or as otherwise provided by the
Issuers in accordance with applicable law to the effect that such transfer is
being made to (i) a person whom the transferor reasonably believes is a QIB in a
transaction meeting the requirements of Rule 144A or (ii) an IAI purchasing for
its own account, or for the account of such an IAI.  Such written certification
shall not be required after the expiration of the Restricted Period.  In the
case of a transfer of a beneficial interest in the Regulation S Global Note for
an interest in the IAI Global Note, the transferee must furnish to the Trustee a
signed letter substantially in the form of Exhibit D.
 
(B) Upon the expiration of the Restricted Period, beneficial ownership interests
in the Regulation S Global Note shall be transferable in accordance with
applicable law and the other terms of this Indenture.
 
(iv) Other Transfer of Beneficial Interests to Another Restricted Global
Note.  A beneficial interest in any Restricted Global Note may be transferred to
a Person who takes delivery thereof in the form of a beneficial interest in
another Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(ii) above and the transferor delivers a certificate in the form
of Exhibit B hereto.
 
(v) Transfer and Exchange of Beneficial Interests in Global Notes to Definitive
Notes.  In the event that a Global Note is exchanged for Restricted Definitive
Notes in accordance with the terms of this Indenture, such Notes may be
exchanged only in accordance with such procedures as are substantially
consistent with the provisions of Sections 2.06(c), (d) and (e) (including the
certification requirements set forth therein intended to ensure that such
transfers comply with Rule 144A, Regulation S or such other applicable exemption
from registration under the Securities Act, as the case may be) and such other
procedures as may from time to time be adopted by the Issuers reasonably
necessary to comply with applicable law.
 
(vi) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note.  A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial in-
 
 
32

--------------------------------------------------------------------------------


 
terest in an Unrestricted Global Note if the exchange or transfer complies with
the requirements of Section 2.06(b)(ii) above and the Registrar receives the
following:
 
(1) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of Exhibit
C hereto, including the certifications in item (1)(a) thereof; or
 
(2) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;
 
and if the Company or the Registrar so requests or if the Applicable Procedures
so require, an Opinion of Counsel in form reasonably acceptable to the Company
and the Registrar to the effect that such exchange or transfer is in compliance
with the Securities Act and that the restrictions on transfer contained herein
and in the Restricted Notes Legend are no longer required in order to maintain
compliance with the Securities Act.
 
If any such transfer is effected at a time when an Unrestricted Global Note has
not yet been issued, the Issuers shall issue and, upon receipt of a Company
Request in accordance with Section 2.02 hereof, the Trustee shall authenticate
one or more Unrestricted Global Notes in an aggregate principal amount equal to
the aggregate principal amount of beneficial interests so transferred.
 
Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.
 
(c) Transfer or Exchange of Beneficial Interests for Definitive Notes.
 
(i) Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes.  If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, if such exchange complies
with Section 2.06(a), and upon receipt by the Registrar of the following
documentation:
 
(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof;
 
(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate to the effect set forth in Exhibit B hereto, including
the certifications in item (1) thereof;
 
(C) if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction and in accordance with Rule 903 or Rule 904, a certificate
to the effect set forth in Exhibit B hereto, including the certifications in
item (2) thereof;
 
(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (3)(a) thereof;
 
33

--------------------------------------------------------------------------------


 
(E) if such beneficial interest is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs (B)
through (D) above, a certificate to the effect set forth in Exhibit B hereto,
including the certifications, certificates and Opinion of Counsel required by
item (3)(d) thereof, if applicable;
 
(F) if such beneficial interest is being transferred to the Issuers or any of
their Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or
 
(G) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate to the effect set
forth in Exhibit B hereto, including the certifications in item (3)(c) thereof,
 
the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Issuers shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount.  Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depository and the Participant or
Indirect Participant.  The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered.  Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.06(c)(i) shall bear the Restricted Notes Legend and shall be
subject to all restrictions on transfer contained therein.
 
(ii) Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes.  A holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note if such transfer and exchange complies
with Section 2.06(a) and if the Registrar receives the following:
 
(1) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Definitive Note that does
not bear the Restricted Notes Legend, a certificate from such holder in the form
of Exhibit C hereto, including the certifications in item (1)(b) thereof; or
 
(2) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a Definitive Note that does not bear the
Restricted Notes Legend, a certificate from such holder in the form of Exhibit B
hereto, including the certifications in item (4) thereof;
 
and if the Company or the Registrar so requests or if the Applicable Procedures
so require, an Opinion of Counsel in form reasonably acceptable to the Company
and the Registrar to the effect that such exchange or transfer is in compliance
with the Securities Act and that the restrictions on transfer contained herein
and in the Restricted Notes Legend are no longer required in order to maintain
compliance with the Securities Act.
 
(iii) Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes.  If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, if such transfer and exchange
 
34

--------------------------------------------------------------------------------


 
complies with Section 2.06(a) and, upon satisfaction of the conditions set forth
in Section 2.06(b)(ii) hereof, the Trustee shall cause the aggregate principal
amount of the applicable Global Note to be reduced accordingly pursuant to
Section 2.06(h) hereof, and the Issuers shall execute and the Trustee shall
authenticate and deliver to the Person designated in the instructions a
Definitive Note in the appropriate principal amount.  Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(iii)
shall be registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depository and the Participant or
Indirect Participant.  The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered.  Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(iii)
shall not bear the Restricted Notes Legend.
 
(d) Transfer and Exchange of Definitive Notes for Beneficial Interests.
 
(i) Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes.  If any holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:
 
(A) if the holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such holder in the form of Exhibit C hereto, including the certifications in
item (2)(b) thereof;
 
(B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;
 
(C) if such Restricted Definitive Note is being transferred to a Non-U.S. Person
in an offshore transaction and in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;
 
(D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;
 
(E) if such Restricted Definitive Note is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs (B)
through (D) above, a certificate to the effect set forth in Exhibit B hereto,
including the certifications, certificates and Opinion of Counsel required by
item (3)(d) thereof, if applicable;
 
(F) if such Restricted Definitive Note is being transferred to the Issuers or
any of their Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof; or
 
(G) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,
 
 
35

--------------------------------------------------------------------------------


 
the Trustee shall cancel the Restricted Definitive Note and increase or cause to
be increased the aggregate principal amount of the Restricted Global Note;
provided, however,  if any such exchange or transfer from a Definitive Note to a
beneficial interest in a Restricted Global Note is effected at a time when a
Restricted Global Note has not yet been issued, the Issuers shall issue and,
upon receipt of a Company Request in accordance with Section 2.02 hereof, the
Trustee shall authenticate one or more Restricted Global Notes in an aggregate
principal amount equal to the principal amount of Definitive Notes so
transferred; provided, further, that the Trustee shall have no duty to take any
action to secure eligibility of the Restricted Global Note for deposit with the
Depository.
 
(ii) Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes.  If and to the extent permitted by, and upon compliance with, the
Applicable Procedures, a holder of a Restricted Definitive Note may exchange
such Note for a beneficial interest in an Unrestricted Global Note or transfer
such Restricted Definitive Note to a Person who takes delivery thereof in the
form of a beneficial interest in an Unrestricted Global Note only if the
Registrar receives the following:
 
(1) if the holder of such Definitive Notes proposes to exchange such Notes for a
beneficial interest in the Unrestricted Global Note, a certificate from such
holder in the form of Exhibit C hereto, including the certifications in item
(1)(c) thereof; or
 
(2) if the holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;
 
and if the Issuers or the Registrar so requests or if the Applicable Procedures
so require, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Restricted Notes Legend are no longer required in order to maintain compliance
with the Securities Act.
 
Upon satisfaction of the conditions of this Section 2.06(d)(ii), the Trustee
shall cancel the Definitive Notes and increase or cause to be increased the
aggregate principal amount of the Unrestricted Global Note.
 
(iii) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes.  If and to the extent permitted by, and upon compliance with, the
Applicable Procedures, a holder of an Unrestricted Definitive Note may exchange
such Note for a beneficial interest in an Unrestricted Global Note or transfer
such Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time.  Upon receipt of
a request for such an exchange or transfer, the Trustee shall cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased
the aggregate principal amount of one of the Unrestricted Global Notes.
 
If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraph (ii) or (iii) above at a time when an
Unrestricted Global Note has not yet been issued, the Issuers shall issue and,
upon receipt of a Company Request in accordance with Section 2.02 hereof, the
Trustee shall authenticate one or more Unrestricted Global Notes in an aggregate
principal amount equal to the principal amount of Definitive Notes so
transferred; provided, however, that the Trustee shall have no duty to take any
action to secure eligibility of the Unrestricted Global Note for deposit with
the Depository.
 
36

--------------------------------------------------------------------------------


 
(e) Transfer and Exchange of Definitive Notes for Definitive Notes.  Upon
request by a holder of Definitive Notes and such holder’s compliance with the
provisions of this Section 2.06(e), the Registrar shall register the transfer or
exchange of Definitive Notes.  Prior to such registration of transfer or
exchange, the requesting holder shall present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such holder or
by its attorney, duly authorized in writing.  In addition, the requesting holder
shall provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this Section
2.06(e):
 
(i) Restricted Definitive Notes to Restricted Definitive Notes.  Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:
 
(A) if the transfer will be made pursuant to Rule 144A, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (1) thereof;
 
(B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and
 
(C) if the transfer will be made pursuant to any other exemption, including any
such transfer to an Institutional Accredited Investor, from the registration
requirements of the Securities Act, then the transferor must deliver a
certificate in the form of Exhibit B hereto, including the certifications,
certificates and Opinion of Counsel required by item (3) thereof, if applicable.
 
(ii) Restricted Definitive Notes to Unrestricted Definitive Notes.  Any
Restricted Definitive Note may be exchanged by the holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if the Registrar
receives the following:
 
(1) if the holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such holder in the
form of Exhibit C hereto, including the certifications in item (1)(d) thereof;
or
 
(2) if the holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such holder in the form of Exhibit B hereto,
including the certifications in item (4) thereof;
 
and if the Issuers or the Registrar so requests, an Opinion of Counsel in form
reasonably acceptable to the Issuers to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Restricted Notes Legend are no longer
required in order to maintain compliance with the Securities Act.
 
(iii) Unrestricted Definitive Notes to Unrestricted Definitive Notes.  A holder
of Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note.  Upon receipt
of a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the holder
thereof.
 
(f) [intentionally omitted]
 
 
37

--------------------------------------------------------------------------------


 
(g) Legends.  The following legends shall appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture.
 
(i) Restricted Notes Legend.
 
(A) Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:
 
“THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933 (THE ‘‘SECURITIES ACT’’). BY ITS ACQUISITION HEREOF, THE
HOLDER REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED
IN RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS AN INSTITUTIONAL “ACCREDITED
INVESTOR” (AS DEFINED IN RULE 501 (a)(1), (2), (3), OR (7) OF REGULATION D UNDER
THE SECURITIES ACT) (OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE THE
FOREGOING) (AN “INSTITUTIONAL ACCREDITED INVESTOR”) OR (C) IT IS ACQUIRING THIS
NOTE IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE
SECURITIES ACT.  THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT (A)(1) TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (2)
IN AN OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (3) TO AN INSTITUTIONAL ACCREDITED INVESTOR IN A
TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT THAT
IS ACQUIRING THIS SECURITY FOR INVESTMENT PURPOSES AND NOT FOR DISTRIBUTION, AND
A CERTIFICATE WHICH MAY BE OBTAINED FROM THE COMPANY OR THE TRUSTEE IS DELIVERED
BY THE TRANSFEREE TO THE COMPANY AND TRUSTEE AND, IF REQUESTED BY THE COMPANY,
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, (4) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE) OR (5) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE
STATES OF THE UNITED STATES.  AN INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING
THIS SECURITY AGREES THAT IT WILL FURNISH TO THE COMPANY AND THE TRUSTEE SUCH
CERTIFICATES, LEGAL OPINIONS AND OTHER INFORMATION AS THEY MAY REASONABLY
REQUIRE TO CONFIRM THAT TRANSFER TO IT OF THIS SECURITY COMPLIES WITH THE
FOREGOING RESTRICTIONS AND APPLICABLE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS SECURITY, REPRESENTS AND AGREES FOR THE BENEFIT OF THE
 
 
38

--------------------------------------------------------------------------------


 
 
COMPANY THAT IT IS (1) A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A OR (2)(a) PURCHASING FROM A PERSON NOT PARTICIPATING IN THE INITIAL
DISTRIBUTION OF THIS SECURITY (OR ANY PREDECESSOR SECURITY), (b) AN INSTITUTION
THAT IS AN ‘‘ACCREDITED INVESTOR’’ AS DEFINED UNDER THE SECURITIES ACT AND (c)
HOLDING THIS SECURITY FOR INVESTMENT PURPOSES AND NOT FOR DISTRIBUTION OR (3) A
NON-U.S. PERSON OUTSIDE THE UNITED STATES WITHIN THE MEANING OF (OR AN ACCOUNT
SATISFYING THE REQUIREMENTS OF PARAGRAPH (k)(2)(i) OF RULE 902 UNDER) REGULATION
S UNDER THE SECURITIES ACT.”
 
(B) Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraph (b)(vi), (c)(ii), (c)(iii), (d)(ii), (d)(iii), (e)(ii)
or (e)(iii) of this Section 2.06 (and all Notes issued in exchange therefor or
substitution thereof) shall not bear the Restricted Notes Legend.
 
(ii) Global Note Legend.  Each Global Note shall bear a legend in substantially
the following form:
 
THIS GLOBAL NOTE IS HELD BY THE DEPOSITORY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.01(a) OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.10 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITORY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.
 
(h) Cancellation and/or Adjustment of Global Notes.  At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.10 hereof.  At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee or by the Depository at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note by the Trustee or by the
Depository at the direction of the Trustee to reflect such increase.
 
39

--------------------------------------------------------------------------------


 
(i) General Provisions Relating to Transfers and Exchanges.
 
(i) To permit registrations of transfers and exchanges to the extent permitted
hereunder, the Issuers shall execute and the Trustee shall authenticate Global
Notes and Definitive Notes upon the Company’s order or at the Registrar’s
request.
 
(ii) No service charge shall be made to a holder of a beneficial interest in a
Global Note or to a holder of a Definitive Note for any registration of transfer
or exchange, but the Issuers may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.09, 4.10, 4.16, 4.18 and 8.04
hereof).
 
(iii) The Registrar shall not be required to register the transfer of or
exchange any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.
 
(iv) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuers, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.
 
(v) The Issuers shall not be required (A) to issue, to register the transfer of
or to exchange any Notes during a period beginning at the opening of business 15
days before the day of any selection of Notes for redemption under Section 3.02
hereof and ending at the close of business on the day of selection or (B) to
register the transfer of or to exchange a Note between a record date and the
next succeeding Interest Payment Date.
 
(vi) Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Issuers may deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of and interest on such Notes and for all
other purposes, and none of the Trustee, any Agent or the Issuers shall be
affected by notice to the contrary.
 
(vii) The Trustee shall authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.
 
(viii) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.
 
(ix) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Participants or beneficial
owners of interests in any Global Note) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.
 
(x) None of the Trustee or any Agent shall have any responsibility or obligation
to any beneficial owner in a Global Note, a member of, or a Participant in the
Depository or other
 
 
40

--------------------------------------------------------------------------------


 
Person with respect to the accuracy of the records of the Depository or its
nominee or of any Participant or member thereof, with respect to any ownership
interest in the Notes or with respect to the delivery to any Participant,
member, beneficial owner or other Person (other than the Depository) of any
notice (including any notice of redemption) or the payment of any amount, under
or with respect to such Notes.  All notices and communications to be given to
the Noteholders and all payments to be made to Noteholders under the Notes and
this Indenture shall be given or made only to or upon the order of the
registered holders (which shall be the Depository or its nominee in the case of
the Global Note).  The rights of beneficial owners in the Global Note shall be
exercised only through the Depository subject to the Applicable Procedures.  The
Trustee and each Agent shall be entitled to rely and shall be fully protected in
relying upon information furnished by the Depository with respect to its
members, Participants and any beneficial owners.  The Trustee and each Agent
shall be entitled to deal with any depositary (including the Depository), and
any nominee thereof, that is the registered holder of any Global Note for all
purposes of this Indenture relating to such Global Note (including the payment
of principal, premium, if any, and interest and additional amounts, if any, and
the giving of instructions or directions by or to the owner or holder of a
beneficial ownership interest in such Global Note) as the sole holder of such
Global Note and shall have no obligations to the beneficial owners
thereof.  None of the Trustee or any Agent shall have any responsibility or
liability for any acts or omissions of any such depositary with respect to such
Global Note, for the records of any such depositary, including records in
respect of beneficial ownership interests in respect of any such Global Note,
for any transactions between such depositary and any Participant in such
depositary or between or among any such depositary, any such Participant and/or
any holder or owner of a beneficial interest in such Global Note, or for any
transfers of beneficial interests in any such Global Security.
 
Notwithstanding the foregoing, with respect to any Global Note, nothing herein
shall prevent the Issuers, the Trustee, or any agent of the Issuers or the
Trustee (including any Agent), from giving effect to any written certification,
proxy or other authorization furnished by any depositary (including the
Depository), as a Noteholder, with respect to such Global Note or impair, as
between such depositary and owners of beneficial interests in such Global Note,
the operation of customary practices governing the exercise of the rights of
such depositary (or its nominee) as Holder of such Global Note.
 
Section 2.07  
Replacement Notes.

 
If a mutilated Note is surrendered to the Trustee or if the holder of a Note
presents evidence to the satisfaction of the Issuers and the Trustee that the
Note has been lost, destroyed or wrongfully taken, the Issuers shall issue and
the Trustee shall authenticate a replacement Note if the requirements of Section
8-405 of the New York Uniform Commercial Code as in effect on the date of this
Indenture are met.  An indemnity bond or other security shall be required that
is sufficient in the judgment of the Issuers and the Trustee to protect the
Issuers, the Trustee or any Agent from any loss which any of them may suffer if
a Note is replaced.  In every case of destruction, loss or theft, the applicant
shall also furnish to the Issuers and to the Trustee evidence to their
satisfaction of the destruction, loss or theft of such Note and the ownership
thereof.  The Issuers and the Trustee may charge for their expenses in replacing
a Note.  Every replacement Note is an additional obligation of the Issuers.
 
Section 2.08  
Outstanding Notes.

 
Notes outstanding at any time are all Notes authenticated by the Trustee except
for those canceled by it, those delivered to it for cancellation, and those
described in this Section 2.08 as not outstanding.
 
 
41

--------------------------------------------------------------------------------


 
If a Note is replaced pursuant to Section 2.07, it ceases to be outstanding
until the Issuers and the Trustee receive proof satisfactory to each of them
that the replaced Note is held by a bona fide purchaser.
 
If a Paying Agent holds on a Redemption Date or Maturity Date money sufficient
to pay the principal of, premium, if any, and accrued interest on Notes payable
on that date, then on and after that date such Notes cease to be outstanding and
interest on them ceases to accrue.
 
Subject to Section 11.05, a Note does not cease to be outstanding solely because
the Issuers or an Affiliate holds the Note.
 
Section 2.09  
Temporary Notes.

 
Until certificates representing Notes are ready for delivery, the Issuers may
prepare and the Trustee shall authenticate temporary Notes.  Temporary Notes
shall be substantially in the form, and shall carry all rights, of Definitive
Notes but may have variations that the Issuers consider appropriate for
temporary Notes.  Without unreasonable delay, the Issuers shall prepare and the
Trustee shall authenticate Definitive Notes in exchange for temporary Notes
presented to it.
 
Section 2.10  
Cancellation.

 
The Issuers at any time may deliver Notes to the Trustee for cancellation.  The
Registrar and the Paying Agent shall forward to the Trustee any Notes
surrendered to them for transfer, exchange or payment.  The Trustee shall cancel
and retain in accordance with its normal practice or, upon written request of
the Issuers, may return to the Issuers, all Notes surrendered for transfer,
exchange, payment or cancellation.  Subject to Section 2.07 hereof, the Issuers
may not issue new Notes to replace Notes in respect of which it has previously
paid all principal, premium and interest accrued thereon, or delivered to the
Trustee for cancellation.
 
Section 2.11  
Defaulted Interest.

 
If the Issuers default in a payment of interest on the Notes, they shall pay the
defaulted amounts, plus any interest payable on defaulted amounts pursuant to
Section 4.01 hereof, to the persons who are holders on a subsequent special
record date.  The Issuers shall fix the special record date and payment date in
a manner satisfactory to the Trustee and provide the Trustee at least 20 days
notice of the proposed amount of default interest to be paid and the special
payment date.  At least 15 days before the special record date, the Issuers
shall mail or cause to be mailed to each holder a notice that states the special
record date, the payment date (which shall be not less than five nor more than
ten days after the special record date), and the amount to be paid.  In lieu of
the foregoing procedures, the Issuers may pay defaulted interest in any other
lawful manner satisfactory to the Trustee.
 
Section 2.12  
Deposit of Moneys.

 
Prior to 10:00 a.m., New York City time, on each Interest Payment Date (other
than an Interest Payment Date for which PIK Interest shall be paid), each
Redemption Date and the Maturity Date, the Issuers shall have deposited with the
Paying Agent in immediately available funds money sufficient to make cash
payments, if any, due on such Interest Payment Date, Redemption Date or Maturity
Date, as the case may be, in a timely manner which permits the Trustee to remit
payment to the holders on such Interest Payment Date or Maturity Date, as the
case may be.
 
 
42

--------------------------------------------------------------------------------


 
 
 
Section 2.13  
CUSIP Number.

 
The Issuers in issuing the Notes may, but shall not be obligated to, use one or
more (including if any notes are not fungible) “CUSIP,” “ISIN” or other similar
number(s), and if so, the Trustee shall use the CUSIP, ISIN or other similar
number(s) in notices of redemption or exchange as a convenience to holders,
provided that any such notice may state that no representation is made as to the
correctness or accuracy of the CUSIP, ISIN or other similar number(s) printed in
the notice or on the Notes, and that reliance may be placed only on the other
identification numbers printed on the Notes.  The Issuers shall promptly inform
the Trustee of any change in the CUSIP, ISIN or other similar number(s).
 
 
ARTICLE III
 
REDEMPTION
 
Section 3.01  
Notices to Trustee.

 
If the Issuers elect to redeem Notes pursuant to paragraph 5 of the Notes,
(i) at least 45 days prior to the Redemption Date in the case of a partial
redemption, (ii) at least 45 days prior to the Redemption Date in the case of a
total redemption or (iii) during such other period as the Trustee may agree to,
the Issuers shall notify the Trustee in writing of the Redemption Date, the
principal amount of Notes to be redeemed and the redemption price, and deliver
to the Trustee an Officer’s Certificate stating that such redemption will comply
with the conditions contained in paragraph 5 of the Notes.
 
Section 3.02  
Selection by Trustee of Notes to Be Redeemed.

 
In the event that fewer than all of the Notes are to be redeemed, the Trustee
shall select the Notes to be redeemed on either a pro rata basis or by lot, or
such other method as it shall deem fair and equitable.  The Trustee shall
promptly notify the Issuers of the Notes selected for redemption and, in the
case of any Notes selected for partial redemption, the principal amount thereof
to be redeemed.  The Trustee may select for redemption portions of the principal
of Notes that have denominations larger than $1,000.  Notes and portions thereof
the Trustee selects shall be redeemed in amounts of $1,000 or whole multiples of
$1,000 and, if Payment-in-Kind Notes are issued, a minimum of $1.00 and an
integral multiple of $1.00 (in aggregate principal amount).  For all purposes of
this Indenture unless the context otherwise requires, provisions of this
Indenture that apply to Notes called for redemption also apply to portions of
Notes called for redemption.
 
Section 3.03  
Notice of Redemption.

 
At least 30 but not more than 60 days before a Redemption Date, the Issuers
shall mail, or cause to be mailed, a notice of redemption by first-class mail to
the Trustee and to each holder of Notes to be redeemed at its address as the
same appears on the registry books maintained by the Registrar pursuant to
Section 2.03 hereof.
 
The notice shall identify the Notes to be redeemed (including the CUSIP
number(s) thereof) and shall state:
 
(1) the Redemption Date;
 
(2) the redemption price;
 
43

--------------------------------------------------------------------------------


(3) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the Redemption Date and upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unredeemed portion will be issued;
 
(4) the name and address of the Paying Agent;
 
(5) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;
 
(6) that unless the Issuers default in making the redemption payment, interest
on Notes called for redemption ceases to accrue on and after the Redemption
Date;
 
(7) the subparagraph of the Notes pursuant to which the Notes are being
redeemed; and
 
(8) the aggregate principal amount of Notes that are being redeemed.
 
At the Issuers’ request (and upon at least five (5) days prior written notice),
the Trustee shall give the notice of redemption in the Issuers’ names and at the
Issuers’ sole expense.
 
Section 3.04  
Effect of Notice of Redemption.

 
Once the notice of redemption described in Section 3.03 is mailed, Notes called
for redemption become due and payable on the Redemption Date and at the
redemption price, including any premium, plus interest accrued to the Redemption
Date, if any.  Upon surrender to the Paying Agent, such Notes shall be paid at
the redemption price, including any premium, plus interest accrued to the
Redemption Date, if any; provided that if the Redemption Date is after a regular
interest payment record date and on or prior to the Interest Payment Date, the
accrued interest shall be payable to the holder of the redeemed Notes registered
on the relevant record date, and provided, further, that if a Redemption Date is
a Legal Holiday, payment shall be made on the next succeeding Business Day and
no interest shall accrue for the period from such Redemption Date to such
succeeding Business Day.
 
Section 3.05  
Deposit of Redemption Price.

 
On or prior to 10:00 A.M., New York City time, on each Redemption Date, the
Issuers shall deposit with the Paying Agent in immediately available funds money
sufficient to pay the redemption price of and accrued interest on all Notes to
be redeemed on that date other than Notes or portions thereof called for
redemption on that date which have been delivered by the Issuers to the Trustee
for cancellation.
 
On and after any Redemption Date, if money sufficient to pay the redemption
price of and accrued interest on Notes called for redemption shall have been
made available in accordance with the preceding paragraph, the Notes called for
redemption will cease to accrue or accrete interest and the only right of the
holders of such Notes will be to receive payment of the redemption price of and,
subject to the first proviso in Section 3.04, accrued and unpaid interest on
such Notes to the Redemption Date.  If any Note called for redemption shall not
be so paid, interest will be paid, from the Redemption Date until such
redemption payment is made, on the unpaid principal of the Note and any interest
not paid on such unpaid principal, in each case, at the rate and in the manner
provided in the Notes.
 
44

--------------------------------------------------------------------------------


 
 
Section 3.06  
Notes Redeemed in Part.

 
Upon surrender of a Note that is redeemed in part, the Trustee shall
authenticate for a holder a new Note equal in principal amount to the unredeemed
portion of the Note surrendered.
 
 
ARTICLE IV
 
COVENANTS
 
Section 4.01  
Payment of Notes.

 
The Issuers shall pay the principal of and interest on the Notes on the dates
and in the manner provided in the Notes and this Indenture.  An installment of
principal of or interest on the Notes shall be considered paid on the date it is
due if the Trustee or any Paying Agent holds on that date money designated for
and sufficient to pay the installment.  PIK Interest shall be considered paid on
the date due, unless interest is otherwise paid in cash, if the Trustee is
directed on or prior to such date to issue Payment-in-Kind Notes in an amount
equal to the amount of the applicable PIK Interest.  Interest will be computed
on the basis set forth in the Notes.  All references to interest in this
Indenture shall include any additional interest payable to holders pursuant to
the Securities Purchase Agreement.
 
The Issuers shall pay interest on overdue principal (including post-petition
interest in a proceeding under any Bankruptcy Law), and overdue interest, to the
extent lawful, at the rate specified in the Notes.
 
No provision of this Section 4.01 shall be deemed to impose any duty or
obligation on the Trustee to calculate the installment of principal of or
interest on the Notes on any Interest Payment Date or to monitor the calculation
thereof by the Issuers.
 
Section 4.02  
SEC Reports.

 
 
(a) If and for so long as the Company is subject to the reporting requirements
of Section 13 or 15(d) of the Exchange Act and any Notes are outstanding, the
Company shall file with the SEC and provide the Trustee and holders of Notes
with such annual reports and such information, documents and other reports as
are specified in Sections 13 and 15(d) of the Exchange Act and applicable to a
U.S. person subject to such Sections, such information, documents and reports to
be so filed and provided at the times specified for the filing of such
information, documents and reports under such Sections; provided, however, that
(i) the Company shall not be so obligated to file such information, documents
and reports with the SEC if the SEC does not permit such filings and (ii) the
Company shall not be required to include the separate financial statements of
any Guarantor in any such filing.
 
(b) At any time when the Company is not subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and any Notes are outstanding, the
Company will provide to the Trustees and the holders of Notes:
 
(1) within 90 days after the end of the Company’s fiscal year, financial
statements and a Management’s Discussion and Analysis of Financial Condition and
Results of Operations substantially equivalent to that which would be required
to be included in an Annual Report on Form 10-K of the Company were the Company
subject to an obligation to file such a report under the Exchange Act;
 
45

--------------------------------------------------------------------------------


 
(2) within 45 days after the end of each of the first three fiscal quarters in
each fiscal year of the Company, financial statements and a Management’s
Discussion and Analysis of Financial Condition and Results of Operations
substantially equivalent to that which would be required to be included in a
Quarterly Report on Form 10-Q of the Company were the Company subject to an
obligation to file such a report under the Exchange Act; and
 
(3) within the time periods required by the SEC for issuers subject to the
reporting requirements of Section 13(d) or 15(d) of the Exchange Act, the
information that would be required to be filed with the SEC in Current Reports
on Form 8-K (other than in respect of Items 1.01, 2.02, 3.01, 3.02, 3.03, 5.02
(in the case of entry into material definitive agreements, management
compensation and similar agreements only), 5.03, 5.04, 5.05, 7.01, 8.01 and 9.01
(or any successor items) under Form 8-K) if the Company were subject to such
reporting requirements;
 
provided, however, that the reports set forth in clauses (1), (2) and (3) above
shall not be required to:  (a) contain any certification required by any such
form or the Sarbanes-Oxley Act of 2002, (b) include the separate financial
statements of any Guarantor in any such filing or (c) include any
exhibit.  Additionally, substantially concurrently with the delivery to the
Trustee and the holders of the Notes of the reports specified in (1), (2) and
(3) above, the Company shall (i) post copies of such reports on its website and
(ii) in the case of clauses (1) and (2) above, commencing with the report
covering the fiscal quarter ending March 31, 2009, hold a conference call with
holders of Notes covering such matters as are reasonably customary for companies
with publicly traded debt or equity securities.  For the avoidance of doubt, the
financial statements required herein may be financial statements of the Parent
if the Parent holds no other material assets other than cash and the Capital
Stock of the Issuers and equity securities in any Person that Parent does not
control and whose financial results are not consolidated with the Parent,
including the Common Stock of TerreStar Networks, Inc., and such financial
statements are accompanied by an explanation as to the differences between the
Parent's financial statements and the financial statements that would have been
provided by the Company.
 
(c) The Company shall cause information, documents and reports required to be
provided to the Trustee and to the holders to be mailed at the Company’s expense
to the Trustee at its address set forth in this Indenture and to the holders at
their addresses appearing in the register of Notes maintained by the Registrar.
 
Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officer’s Certificates).
 
(d) For so long as any Notes remain outstanding, the Company shall make
available upon request, to any holder, any holder of a beneficial interest in a
Note and, upon request of any holder or any such holder, any prospective
purchaser of a Note or a beneficial interest therein, the information required
pursuant to Rule 144A(d)(4) under the Securities Act during any period in which
the Company is not subject to Section 13 or 15(d) of the Exchange Act.
 
Section 4.03  
Waiver of Stay, Extension or Usury Laws.

 
The Issuers and the Guarantors covenant (to the extent that they may lawfully do
so) that they will not at any time insist upon, or plead (as a defense or
otherwise) or in any manner whatsoever claim or take the benefit or advantage
of, any stay or extension law or any usury law or other law which would prohibit
or forgive the Issuers or the Guarantors from paying all or any portion of the
principal of,
 
46

--------------------------------------------------------------------------------


 
premium, if any, and/or interest on the Notes, as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this Indenture; and (to the extent that they may
lawfully do so) the Issuers and the Guarantors hereby expressly waive all
benefit or advantage of any such law, and covenant that they will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.
 
Section 4.04  
Compliance Certificate.

 
 
(a) The Company shall deliver to the Trustee, within 120 days after the end of
each fiscal year, an Officer’s Certificate stating that a review of the
activities of the Company and its Subsidiaries during such fiscal year has been
made under the supervision of the signing Officers with a view to determining
whether each has kept, observed, performed and fulfilled its obligations under
this Indenture, and further stating, as to each such Officer signing such
certificate, that to the best of his or her knowledge each has kept, observed,
performed and fulfilled each and every covenant contained in this Indenture and
is not in default in the performance or observance of any of the terms,
provisions and conditions hereof and thereof (or, if a Default or Event of
Default shall have occurred, describing all of such Defaults or Events of
Default of which he or she may have knowledge and what action each is taking or
proposes to take with respect thereto) and that to the best of his or her
knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of or interest, if any, on the Notes is
prohibited or if such event has occurred, a description of the event and what
action each is taking or proposes to take with respect thereto.
 
(b) The Company will, so long as any of the Notes are outstanding, deliver to
the Trustee, forthwith within 30 days after any event which would constitute a
Default or Event of Default, an Officer’s Certificate specifying such Default or
Event of Default, its status and what action the Company is taking or proposes
to take with respect thereto.
 
Section 4.05  
Taxes.

 
The Company shall, and shall cause each of the Restricted Subsidiaries to, and
the Restricted Entities shall, pay prior to delinquency all material taxes,
assessments, and governmental levies except as contested in good faith and by
appropriate proceedings.
 
Section 4.06  
Limitation on Indebtedness.

 
 
(a) The Company shall not, and shall not permit any Restricted Subsidiary to,
and each Restricted Entity shall not, Incur, directly or indirectly, any
Indebtedness; provided, however, that the Issuers and the Guarantors shall be
entitled to Incur Indebtedness if, on the date of such Incurrence and after
giving effect thereto on a pro forma basis, the Consolidated Leverage Ratio
would be less than 6.00 to 1.
 
(b) Notwithstanding the foregoing paragraph (a), the Company and the Restricted
Entities shall be entitled to Incur any or all of the following Indebtedness:
 
(1) Indebtedness Incurred by the Issuers or any Guarantor under this clause (1)
that, after giving effect to any such Incurrence and assuming all amortization
of debt discount, accretion of principal and payment of interest in kind over
the life of such Indebtedness has occurred at the time of initial Incurrence,
does not exceed $250.0 million in principal amount at any one time
outstanding; provided that, prior to any Incurrence of Indebtedness under this
clause (1), the Company shall have received at least $1.0 billion of Net Cash
Proceeds after the Original Issue
 
47

--------------------------------------------------------------------------------


 
 
Date from the issue or sale of Capital Stock of the Company or cash contributed
to the capital of the Company (in each case other than proceeds of Disqualified
Stock or sales of Capital Stock to the Company or any of its Subsidiaries);
provided, further, however, that any Net Cash Proceeds received by the Company
or cash contributions to the Company’s capital and used to Incur Indebtedness
pursuant to this clause (1) shall be excluded from the calculation of amounts
under Section 4.08(a)(3)(B);
 
 
(2) Indebtedness Incurred by the Issuers or any Guarantor in an aggregate
principal amount which, when taken together with all other Indebtedness Incurred
pursuant to this clause (2) and then outstanding, does not exceed the greater of
(a) $500 million and (b) an amount equal to 125% of the Net Cash Proceeds
received by the Company since the Original Issue Date from the issue or sale of
Capital Stock of the Company or cash contributed to the capital of the Company
(in each case other than proceeds of Disqualified Stock or sales of Capital
Stock to the Company or any of its Subsidiaries); provided, however, that, any
Indebtedness Incurred under this clause (2) shall have a weighted Average Life
that is greater than the then remaining weighted Average Life of the Notes;
provided further, however, that any Net Cash Proceeds received by the Company or
cash contributions to the Company’s capital and used to Incur Indebtedness
pursuant to this clause (2) shall be excluded from the calculation of amounts
under Section 4.08(a)(3)(B);
 
(3) Indebtedness owed to and held by the Company or a Restricted Entity
(including intercompany indebtedness); provided, however, that (A) any
subsequent issuance or transfer of any Capital Stock which results in any such
Restricted Entity ceasing to be a Restricted Entity or any subsequent transfer
of such Indebtedness (other than to the Company or a Restricted Entity) shall be
deemed, in each case, to constitute the Incurrence of such Indebtedness by the
obligor thereon and (B) if the Company or Finance Co. is the obligor on such
Indebtedness, such Indebtedness is expressly subordinated to the prior payment
in full in cash of all obligations with respect to the Notes and if a Guarantor
is an obligor under such Indebtedness or such Indebtedness is owed to a
Restricted Entity that is not a Guarantor, such Indebtedness is expressly
subordinated to the prior payment in full in cash of all obligations with
respect to the Guarantee of such Guarantor;
 
(4) the Old Notes and Guarantees thereof (including any future guarantees
thereof);
 
(5) Indebtedness outstanding on the Issue Date;
 
(6) Indebtedness of a Restricted Entity Incurred and outstanding on or prior to
the date on which such Restricted Entity was acquired by the Company or a
Restricted Entity (other than Indebtedness Incurred in connection with, or to
provide all or any portion of the funds or credit support utilized to
consummate, the transaction or series of related transactions pursuant to which
such Subsidiary became a Subsidiary or was acquired by the Company); provided,
however, that on the date of such acquisition and after giving pro forma effect
thereto, the Company would have been entitled to Incur at least $1.00 of
additional Indebtedness pursuant to paragraph (a) of this Section 4.06;
 
(7) Refinancing Indebtedness in respect of Indebtedness Incurred pursuant to
paragraph (a) or pursuant to clause (4), (5) or (6) or this clause (7);
provided, however, that such Refinancing Indebtedness shall not include
Refinancing Indebtedness of the Issuers or a Guarantor that refinances
Indebtedness of a Subsidiary that is not a Guarantor or co-issuer of the Notes;
 
 
48

--------------------------------------------------------------------------------


(8) Hedging Obligations entered into in the ordinary course of business and not
for speculative purposes;
 
(9) obligations with respect to letters of credit and bank guarantees, including
without limitation, letters of credit in respect of workers’ compensation
claims, health, disability or other benefits to former employees or their
families or property, casualty or liability or self-insurance obligations,
performance, bid and surety bonds and completion guarantees provided by the
Company or any Restricted Entity in the ordinary course of business;
 
(10) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of its Incurrence;
 
(11) Subordinated Obligations Incurred by the Issuers or any of the Guarantors
to finance the purchase, lease or improvement of property (real or personal) or
equipment that is used or useful in a Related Business (whether through the
direct purchase of assets or the Capital Stock of any Person owning such assets)
within 180 days of such purchase, lease or improvement, and any Refinancing
Indebtedness Incurred to Refinance such Indebtedness, which, when added together
with the amount of all other Subordinated Obligations Incurred pursuant to this
clause (11) and then outstanding, does not exceed $250 million; provided,
however, that any Indebtedness Incurred under this clause (11) shall have a
weighted Average Life that is greater than the then remaining weighted Average
Life of the Notes and a final maturity date that is later than the date that is
91 days after the Stated Maturity of the Notes;
 
(12) Capital Lease Obligations or Purchase Money Indebtedness of the Company or
any Guarantor Incurred to finance the lease or purchase of L-Band Spectrum in
North America; provided that in the case of Capital Lease Obligations, the
rights of the lessor under such Capital Lease Obligations shall be limited to
the L-Band Spectrum leased and, in the case of Purchase Money Indebtedness, the
lenders of such Purchase Money Indebtedness shall only have recourse to the
L-Band Spectrum purchased and shall have no other claim against the Company and
the Restricted Entities; provided, further, that the Company shall have received
at least $500.0 million of Designated Equity Contributions prior to any
Incurrence under this clause (12) and shall not have made a Designated Equity
Election;
 
(13) Purchase Money Indebtedness and Capital Lease Obligations of the Company or
any Guarantor in an aggregate principal amount not in excess of $50 million
outstanding at any time;
 
(14) Indebtedness arising from agreements of the Company or any of the
Restricted Entities providing for indemnification, adjustment of purchase price
or similar obligations, in each case, Incurred or assumed in connection with the
disposition of any business, assets or Capital Stock of a Restricted Entity,
provided, however, the maximum aggregate liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds actually received by the
Company and the Restricted Entities in connection with such disposition;
 
(15) Indebtedness of the Company or of any of the Restricted Entities in an
aggregate principal amount which, when taken together with all other
Indebtedness of the Company and the Restricted Entities Incurred pursuant to
this clause (15) and then outstanding does not exceed $50 million;
 
 
49

--------------------------------------------------------------------------------


(16) Guarantees by the Issuers or any Guarantor of Indebtedness of the Issuers
or the Guarantors so long as such Indebtedness is otherwise permitted to be
incurred hereunder;
 
(17) Indebtedness representing the financing of installments of insurance
premiums; and
 
(18) Indebtedness of the Company and the Guarantors to Boeing Satellite Systems,
Inc. (“Boeing”) and its Affiliates incurred to finance the purchase of one or
more satellites from Boeing or such Affiliate in an aggregate principal amount
not to exceed at any one time $110.0 million.
 
(c) Notwithstanding the foregoing,  neither the Issuers nor any Guarantor
shall be entitled to Incur any Indebtedness (1) senior in right of payment to
the Notes or pari passu in right of payment to the Notes, but without limiting
the ability to Incur any Indebtedness pursuant to clauses (4), (5), (6), (7)
(insofar as the indebtedness being refinanced was senior or pari passu in right
of payment to the Notes), (8), (9), (10), (12), (13), (14), (16) (insofar as the
indebtedness being Guaranteed was senior or pari passu in right of payment to
the Notes, (17) and (18) of paragraph (b) above; or (2) pursuant to the
foregoing paragraph (b) if  the proceeds thereof are used, directly or
indirectly, to Refinance any Subordinated Obligations unless such Indebtedness
shall be subordinated to the Notes or the Guarantee of such Guarantor, as
applicable, to at least the same extent as such Subordinated Obligations.  The
foregoing shall not prevent the Issuers from Issuing additional Notes or the
Guarantors from guaranteeing such Notes after the Issue Date in accordance with
the Securities Purchase Agreement.  Additionally, notwithstanding anything to
the contrary contained herein, clause (1) of this paragraph shall cease to be of
further effect in the event the Notes contemplated to be issued on the Second
Closing Date (as such term is defined in the Securities Purchase Agreement) are
not issued in accordance with the terms of the Securities Purchase Agreement
other than a failure by the Parent, the Issuers or their Subsidiaries to act in
good faith to satisfy the closing conditions specified in the Securities
Purchase Agreement for the First Closing Date or the Second Closing Date.
 
(d) For purposes of determining compliance with this Section 4.06:
 
(1) in the event that an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the types of Indebtedness described above, the
Company, in its sole discretion, will classify such item of Indebtedness (or any
portion thereof) at the time of Incurrence and will only be required to include
the amount and type of such Indebtedness in one of the above clauses;
 
(2) the Company will be entitled to divide and classify (and later reclassify)
an item of Indebtedness in more than one of the types of Indebtedness described
above, including under paragraph (a) above;
 
(3) Guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;
 
(4) the principal amount of any Disqualified Stock of the Company or Preferred
Stock of a Restricted Entity, will be equal to the greater of the maximum
mandatory redemption or repurchase price (not including, in either case, any
redemption or repurchase premium) or the liquidation preference thereof; and
 
 
50

--------------------------------------------------------------------------------


(5) increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies shall not be deemed to be an
Incurrence of Indebtedness for purposes of this covenant.
 
For purposes of this Section 4.06, all outstanding Indebtedness under the Notes
and the Guarantees thereof issued on the Issue Date and the Notes and the
Guarantees thereof subsequently issued in accordance with the Securities
Purchase Agreement will be deemed to have been Incurred pursuant to clause (2)
of paragraph (b) of this Section 4.06.
 
Section 4.07  
Limitation on Issuance or Sale of Capital Stock of Restricted Entities.

 
The Company:
 
(a) shall not, and shall not permit any Restricted Subsidiary to, and each
Restricted Entity shall not, sell, lease, transfer or otherwise dispose of any
Capital Stock of any Restricted Entity to any Person (other than the Company or
a Wholly Owned Subsidiary; provided that Capital Stock owned by the Company or a
Guarantor may only be issued or transferred to the Company or another
Guarantor), and
 
(b) shall not permit any Restricted Subsidiary to, and each Restricted Entity
shall not, issue any of its Capital Stock (other than, if necessary, shares of
its Capital Stock constituting directors’ or other legally required qualifying
shares) to any Person (other than to the Company or a Wholly Owned Subsidiary;
provided that Capital Stock owned by the Company or a Guarantor may only be
issued or transferred to the Company or another Guarantor),
 
unless:
 
(1) immediately after giving effect to such issuance, sale or other disposition,
neither the Company nor any of their Subsidiaries own any Capital Stock of such
Restricted Entity; or
 
(2) such issuance, sale or other disposition is treated as an Asset Disposition
and immediately after giving effect to such issuance, sale or other disposition,
such Restricted Entity would continue to be a Restricted Entity; or
 
(3) immediately after giving effect to such issuance, sale or other disposition,
such Restricted Entity would no longer constitute a Restricted Entity and any
Investment in such Person remaining after giving effect thereto is treated as a
new Investment by the Company and such Investment would be permitted to be made
under Section 4.08 if made on the date of such issuance, sale or other
disposition.
 
For purposes of this Section 4.07, the creation of a Lien on any Capital Stock
of a Restricted Entity to secure Indebtedness of the Company or any of its
Restricted Subsidiaries shall not be deemed to be a violation of this Section
4.07; provided, however, that any sale or other disposition by the secured party
of such Capital Stock following foreclosure of its Lien shall be subject to this
Section 4.07.
 
Section 4.08  
Limitation on Restricted Payments.

 
 
(a) The Company shall not, and shall not permit any Restricted Subsidiary to,
and each Restricted Entity shall not, directly or indirectly, make a Restricted
Payment if at the time the Company or such Restricted Entity makes such
Restricted Payment:
 
51

--------------------------------------------------------------------------------


 
(1) a Default shall have occurred and be continuing (or would result therefrom);
 
(2) the Company is not entitled to Incur an additional $1.00 of Indebtedness
pursuant to Section 4.06(a) after giving effect, on a pro forma basis, to such
Restricted Payment; or
 
(3) the aggregate amount of such Restricted Payment and all other Restricted
Payments since the Original Issue Date would exceed the sum of (without
duplication):
 
(A) 100% of Consolidated Operating Cash Flow accrued during the period (treated
as one accounting period) from the beginning of the first fiscal quarter during
which the Company generates positive Consolidated Operating Cash Flow following
the Original Issue Date to the end of the most recent fiscal quarter for which
internal financial statements are available less 1.4 times the Consolidated
Interest Expense for the same period (if such amount in this clause (A) is a
negative amount, minus the amount by which such amount is less than zero); plus
 
(B) 100% of the aggregate Net Cash Proceeds received by the Company from the
issuance or sale of its Capital Stock (other than Disqualified Stock) subsequent
to the Original Issue Date (other than an issuance or sale to a Subsidiary of
the Company or to the Canadian Joint Ventures and other than an issuance or sale
to an employee stock ownership plan) and 100% of any cash capital contribution
received by the Company subsequent to the Original Issue Date; provided,
however, that there shall be excluded from the calculation of Net Cash Proceeds
and cash capital contributions under this clause (B) any Net Cash Proceeds
received by the Company from the issue or sale of its Capital Stock or cash
capital contributions received by the Company and which is deemed to be used to
Incur Indebtedness pursuant to Section 4.06(b)(1) or (b)(2) until and to the
extent any such Indebtedness Incurred pursuant to Section 4.06(b)(1) or (b)(2)
in respect of such Net Cash Proceeds or cash capital contributions has been
redesignated to another subclause of Section 4.06(b) or Section 4.06(a);
provided, further, however, that Designated Equity Contributions shall not be
permitted to be included in this clause (3)(B) unless the Company has made a
Designated Equity Election, in which case the amount by which such Designated
Equity Contributions exceeds the net present value of all payments to be made
under Capital Lease Obligations and Purchase Money Indebtedness Incurred
pursuant to Section 4.06(b)(12) shall be permitted to be included in this clause
(3)(B); plus
 
(C) the amount by which Indebtedness of the Company or any Restricted Entity is
reduced on the Company’s balance sheet upon the conversion or exchange
subsequent to the Original Issue Date of any Indebtedness convertible or
exchangeable for Capital Stock (other than Disqualified Stock) of the Company
(less the amount of any cash, or the fair value of any other property,
distributed by the Company upon such conversion or exchange); plus
 
(D) an amount equal to the sum of (i) the net reduction in the Investments
(other than Permitted Investments) made by the Company or any Restricted Entity
in any Person resulting from repurchases, repayments or redemptions of such
Investments by such Person, proceeds realized on the sale of such Investment and
proceeds representing the return of capital (excluding dividends and
distributions to the extent included in Consolidated Operating Cash Flow), in
each case received by the Company or any Restricted Entity, and (ii) to the
extent such Person is an Unrestricted Entity, the portion (proportionate to the
Company’s equity interest in such Subsidiary) of the fair market value of the
net assets of such Unrestricted Entity at the time such Unrestricted Entity is
designated a Restricted Entity; provided, however, that the foregoing sum shall
not exceed, in the case of any such Person or Unrestricted Entity, the amount of
Investments (excluding Permitted Investments) previously made (and treated as a
Restricted Payment) by the Company or any Restricted Entity in such Person or
Unrestricted Entity.
 
52

--------------------------------------------------------------------------------


 
(b) The preceding provisions shall not prohibit:
 
(1) any Restricted Payment in an amount equal to the Net Cash Proceeds of the
substantially concurrent sale of, or made by exchange for, Capital Stock of the
Company (other than Disqualified Stock and other than Capital Stock issued or
sold to a Subsidiary of the Company or a Canadian Joint Venture or an employee
stock ownership plan) or a substantially concurrent cash capital contribution
received by the Company; provided, however, that (A) such Restricted Payment
shall be excluded from subsequent calculations of the amount of Restricted
Payments and (B) the Net Cash Proceeds from such sale or such cash capital
contribution (to the extent so used for such Restricted Payment) shall be
excluded from the calculation of amounts under clause (3)(B) of paragraph (a)
above and shall be excluded from the calculation of amounts under Section
4.06(b)(2);
 
(2) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Subordinated Obligations made by exchange for, or out of
the proceeds of the substantially concurrent Incurrence of, Subordinated
Obligations that are permitted to be Incurred pursuant to Section 4.06 that
have, at the time of Incurrence, a weighted Average Life that is greater than
the then remaining weighted Average Life of the Notes and a Stated Maturity that
is later than the date that is 91 days after the Stated Maturity of the Notes;
provided, however, that such purchase, repurchase, redemption, defeasance or
other acquisition or retirement for value shall be excluded from subsequent
calculations of the amount of Restricted Payments;
 
(3) dividends paid within 60 days after the date of declaration thereof if at
such date of declaration such dividend would have complied with this covenant;
provided, however, that such dividend shall be included in subsequent
calculations of the amount of Restricted Payments;
 
(4) so long as no Default has occurred and is continuing, the purchase,
redemption or other acquisition of shares of Capital Stock of the Company or any
of its Subsidiaries from employees, former employees, consultants, directors or
former directors of the Company or any of its Subsidiaries (or permitted
transferees of such employees, former employees, former consultants, directors
or former directors), pursuant to the terms of the agreements (including
employment agreements) or plans (or amendments thereto) under which such
individuals purchase or sell or are granted the option to purchase or sell,
shares of such Capital Stock; provided, however, that the aggregate amount of
such Restricted Payments (excluding amounts representing cancellation of
Indebtedness) shall not exceed $2.5 million in the aggregate since the Original
Issue Date; provided further, however, that such repurchases and other
acquisitions shall be excluded from subsequent calculations of the amount of
Restricted Payments;
 
(5) the declaration or payment of dividends on Disqualified Stock issued in
compliance with Section 4.06; provided, however, that at the time of declaration
of such dividend, no Default shall have occurred and be continuing (or result
therefrom); provided further, however, that such dividends shall be excluded
from subsequent calculations of the amount of Restricted Payments;
 
(6) repurchases of Capital Stock deemed to occur upon exercise of options to
purchase limited partnership interests, stock options, warrants or other
convertible securities if such Capital Stock represents a portion of the
exercise price thereof; provided, however, that such Restricted Payments shall
be excluded from subsequent calculations of the amount of Restricted Payments;
 
53

--------------------------------------------------------------------------------


 
(7) cash payments not to exceed $2.5 million since the Original Issue Date in
lieu of the issuance of fractional shares in connection with a reverse stock
split of the Capital Stock of the Company or the exercise of warrants, options,
or other securities convertible into or exchangeable for Capital Stock of the
Company; provided, however, that any such cash payment shall not be for the
purpose of evading the limitation of the covenant described under this
subheading; provided further, however, that such payments shall be excluded in
subsequent calculations of the amount of Restricted Payments;
 
(8) in the event of a Change of Control or to the extent permitted by Section
4.10, and if no Default shall have occurred and be continuing, the payment,
purchase, redemption, defeasance or other acquisition or retirement of
Subordinated Obligations, in each case, at a purchase price not greater than
101% of the principal amount of such Subordinated Obligations, plus any accrued
and unpaid interest thereon; provided, however, that prior to such payment,
purchase, redemption, defeasance or other acquisition or retirement, the Issuers
(or a third party to the extent permitted by this Indenture) have made a Change
of Control Offer, or sale of assets offer, with respect to the Notes and has
repurchased all Notes validly tendered and not withdrawn in connection with such
Change of Control Offer, or sale of assets offer; provided further, however,
that such payments, purchases, redemptions, defeasances or other acquisitions or
retirements shall be excluded from subsequent calculations of the amount of
Restricted Payments;
 
(9) payments of intercompany subordinated Indebtedness, the Incurrence of which
was permitted under Section 4.06(b)(3); provided, however, that such payments
shall be excluded from subsequent calculations of the amount of Restricted
Payments;
 
(10) other Restricted Payments in an amount not to exceed $5.0 million in the
aggregate since the Original Issue Date; provided, however, that no Default has
occurred and is continuing or would otherwise result therefrom;
provided further, however, that such payments shall be excluded from subsequent
calculations of the amount of Restricted Payments;
 
(11) the payment of dividends, or distributions or amounts by the Company to its
direct parents or to the limited partners or the General Partner in amounts
required to pay the tax obligations of any such direct parent, limited partners
or the General Partner that are solely attributable to the income of the Company
and its Subsidiaries by virtue of the Company being a pass-through entity for
Federal, state or foreign income tax purposes; provided, however, that (a) the
amount of dividends or distributions paid pursuant to this clause (11) to enable
any of the Company’s direct parents, limited partners or the General Partner to
pay Federal, state or foreign income taxes at any time will not exceed the
amount of such Federal, state or foreign income taxes actually owing by any such
direct parent or the General Partner or the Company’s limited partners at such
time for the respective period (excluding any tax liability or tax benefit of
any such direct parent or the General Partner or the Company’s limited partners
not attributable to the Company or its Subsidiaries) (provided that the Company
may make periodic payments based on an estimate of such tax liability with an
annual reconciliation at the end of each tax year) and (b) any refunds received
by or on behalf of, or any overpayment based on the annual reconciliation to,
any of the Company’s direct parents, limited partners or the General Partner
attributable to the Company and its Subsidiaries shall promptly be returned by
any such direct parent or the General Partner or the Company’s limited partners
to the Company; and provided further, however, that such payments shall be
excluded from subsequent calculations of the amount of Restricted Payments;
 
(12) the dividend or distribution of all of the shares of MSV International, LLC
to the equity holders of the Company or the designation of MSV International,
LLC as an Unrestricted
 
 
 
54

--------------------------------------------------------------------------------


 
Entity; provided that all Investments in MSV International, LLC made since the
Original Issue Date and all payments made under the Boeing Agreement on behalf
of any satellite to be transferred or assigned to MSV International, LLC shall
have either been reimbursed in cash in full to the Company or be deemed to be a
permanent Investment by the Company in MSV International, LLC (provided that
such Investment is otherwise permitted by this Indenture); provided, however,
that no Default has occurred and is continuing or would otherwise result
therefrom; and provided further, however, that such dividend or distribution
shall be excluded from subsequent calculations of the amount of Restricted
Payments;
 
(13) the payment of dividends or distributions by the Company to Parent or the
making of loans by the Company to Parent for Parent to pay fees and expenses
related to (a) Parent’s corporate existence and expenses of Parent as a public
company, and (b) general corporate overhead expense of Parent and customary
compensation payable to officers, employees and directors of Parent in the case
of (b) to the extent such fees and expenses relate to the ownership of the
Company; provided, however, that amounts paid under this clause (13) shall not
exceed $2.5 million during any calendar year, provided, further, however, that
no Default has occurred and is continuing or would otherwise result therefrom;
provided further, however, that such payments shall be excluded from subsequent
calculations of the amount of Restricted Payments;
 
(14) the payment of costs and expenses incurred by the General Partner on behalf
of the Company or the Restricted Entities in the ordinary course of business and
administrative and corporate fees and expenses of the General Partner in the
ordinary course of business not to exceed in the aggregate under this clause
(14) $1.0 million per year; provided further, however, that such payments shall
be excluded from subsequent calculations of the amount of Restricted Payments;
and
 
(15) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to, the Company or a Restricted Entity by, an
Unrestricted Entity.
 
The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of such Restricted Payment of the asset(s) or securities
proposed to be paid, transferred or issued by the Company or such Restricted
Entity, as the case may be, pursuant to such Restricted Payment.  The fair
market value of any cash Restricted Payment shall be its face amount and any
non-cash Restricted Payment shall be determined conclusively by the Board of
Directors acting in good faith.
 
Section 4.09  
Limitation on Liens.

 
The Company shall not, and shall not permit any Restricted Subsidiary to, and
each Restricted Entity shall not, directly or indirectly, Incur or permit to
exist any Lien of any nature whatsoever on any of its properties (including
Capital Stock of a Subsidiary), whether owned at the Issue Date or thereafter
acquired, securing any Indebtedness, other than Permitted Liens, unless:
 
(1) in the case of Liens securing Subordinated Obligations of the Company or a
Guarantor, the Notes are or such Guarantor’s Guarantee is, as the case may be,
secured by a Lien on such property that is senior in priority to such Liens; and
 
(2) in all other cases, the Notes are or such Guarantor’s Guarantee is, as the
case may be, equally and ratably secured by a Lien on such property.
 
 
55

--------------------------------------------------------------------------------


 
Section 4.10  
Limitation on Sale of Assets and Subsidiary Stock.

 
 
(a) The Company shall not, and shall not permit any Restricted Subsidiary to,
and each Restricted Entity shall not, directly or indirectly, consummate any
Asset Disposition unless:
 
(1) the Company or such Restricted Entity receives consideration at the time of
such Asset Disposition at least equal to the fair market value (including as to
the value of all non-cash consideration), as determined in good faith by the
Board of Directors, of the shares and assets subject to such Asset Disposition;
 
(2) at least 75% of the consideration thereof received by the Company or such
Restricted Entity is in the form of cash, Temporary Cash Investments or
Designated Noncash Consideration; provided, however, that the amount of any
Designated Noncash Consideration received by the Company or any Restricted
Entity in such Asset Disposition having an aggregate fair market value, taken
together with all other Designated Noncash Consideration received pursuant to
this clause (2) at the time of determination, shall not exceed an amount equal
to the greater of (x) $25 million and (y) 2.5% of Consolidated Total Assets at
the time of the receipt of such Designated Noncash Consideration, with the fair
market value of each item of Designated Noncash Consideration being measured at
the time received and without giving effect to subsequent changes in value;
provided further that the amount of:
 
(a)           any liabilities of the Company or any Restricted Entity of the
Issuer (other than Subordinated Obligations) that are assumed by the transferee
of any such assets,
 
(b)           any notes or other obligations or other securities or assets
received by the Company or such Restricted Entity of the Company from such
transferee that are converted by the Company or such Restricted Entity of the
Company into cash within 180 days of the receipt thereof (to the extent of the
cash received), and
 
(c)           any Indebtedness of a Restricted Entity (other than Subordinated
Obligations) that is no longer a Restricted Entity as a result of the Asset
Disposition
 
shall be deemed to be cash for the purposes of this provision;
 
(3) an amount equal to 100% of the Net Available Cash from such Asset
Disposition is applied by the Company or such Restricted Entity, as the case may
be:
 
(A) first, to the extent the Company or such Restricted Entity elects, to
acquire Additional Assets or improve Additional Assets within one year from the
later of the date of such Asset Disposition or the receipt of such Net Available
Cash; provided, however, that the Company shall have an additional six months to
apply such Net Available Cash pursuant to this clause (A) if it shall have
entered into a binding acquisition or purchase contract in respect of Additional
Assets prior to the expiration of such one-year period; provided further that if
the Net Available Cash from any Asset Disposition of an FCC License, Industry
Canada License or any similar telecommunications license or any Capital Stock of
the FCC License Subsidiary, MSV Canada Inc. or any other entity holding a
telecommunications license is in excess of $10.0 million, the Net Available Cash
from such Asset Disposition may not be applied as provided in this clause (A)
and shall be immediately applied as required in clause (b) below; and
 
56

--------------------------------------------------------------------------------


 
(B) second, to the extent of the balance of such Net Available Cash after
application in accordance with clause (A) above:
 
(1) to the extent required by the terms of the 14% Senior Secured Notes or any
other secured Indebtedness of either Issuer or any Restricted Entity, make an
offer to the holders of the 14% Senior Secured Notes and the holders of such
other secured Indebtedness that requires such an offer to purchase, prepay or
repay the 14% Senior Secured Notes and such other secured Indebtedness pursuant
to the terms thereof; and
 
(2) to the extent that such Net Available Cash is remaining after application in
accordance with Section 4.10(a)(3)(B)(1) above, to make an offer to holders of
the Notes (and to holders of other Pari Passu Indebtedness that requires such an
offer) to purchase Notes (and such other Pari Passu Indebtedness that require
such an offer) pursuant to and subject to the conditions contained in this
Indenture; provided, that such offer to holders of Notes is for no less than the
Noteholders’ prorata amount of such Net Available Cash (based on the then
outstanding principal amount of the Notes outstanding and the principal amount
(or accreted value if issued with discount) of such other Pari Passu
Indebtedness);
 
provided, however, that in connection with any prepayment, repayment or purchase
of Indebtedness pursuant to clause (3)(B) above, the Issuers or such Restricted
Entity shall permanently retire such Indebtedness and shall cause the related
loan commitment (if any) to be permanently reduced in an amount equal to the
principal amount so prepaid, repaid or purchased; provided, however, that the
prior proviso shall not affect the ability of the Company of the Restricted
Entities to incur Indebtedness under Section 4.06(b).
 
Pending application of Net Available Cash pursuant to this covenant, such Net
Available Cash shall be invested in Temporary Cash Investments or applied to
temporarily reduce revolving credit indebtedness, unless required to do
otherwise pursuant to the terms of the 14% Senior Secured Notes or any other
outstanding secured Indebtedness of either Issuer or Restricted Entity.
 
 
(b) In the event of an Asset Disposition that requires the Issuers to make an
offer to purchase the Notes (and other Indebtedness) pursuant to Section
4.10(a)(3)(B)(2) the Issuers shall purchase Notes tendered pursuant to an offer
by the Issuers for the Notes (and such other Indebtedness) (the “Offer”) at a
purchase price of 100% of their then outstanding principal amount (such other
Indebtedness at a purchase price of 100% of its principal amount or, in the
event such other Indebtedness was issued with significant original issue
discount, 100% of the accreted value thereof) without premium, plus accrued but
unpaid interest (or, in respect of such other Indebtedness, such lesser price,
if any, as may be provided for by the terms of such Indebtedness) in accordance
with the procedures set forth in Section 4.10(c).  If the aggregate purchase
price of the Notes (and such other Indebtedness) tendered exceeds the Net
Available Cash allotted to their purchase, the Trustee will select the Notes and
such other Indebtedness to be purchased on a pro rata basis but in round
denominations, which in the case of the Notes will be denominations of $1,000
principal amount or multiples thereof.  The Company shall not be required to
make such an Offer to purchase Notes (and other Indebtedness) pursuant to
Section 4.10(a)(3)(B)(2) if the Net Available Cash available therefrom is less
than $15.0 million (which lesser amount shall be carried forward for purposes of
determining whether such an Offer is required with respect to the Net Available
Cash from any subsequent Asset Disposition).  To the extent that the aggregate
amount of Notes and other Indebtedness tendered is less than the Net Available
Cash required to be used to make an Offer to the holders of Notes and such
Indebtedness, the Company may use such excess Net Available Cash for any other
purpose not prohibited by this Indenture.
 
57

--------------------------------------------------------------------------------


 
(c) Promptly, and in any event within 10 days after the Company becomes
obligated to make an Offer pursuant to Section 4.10(a)(3)(B)(2), the Company
shall deliver to the Trustee and send, by first-class mail to each holder, a
written notice stating that the holder may elect to have its Notes purchased by
the Issuers either in whole or in part (subject to prorating as described in
Section 4.10(b) in the event the Offer is oversubscribed) in integral multiples
of $1,000 principal amount, at the applicable purchase price set forth in
Section 4.10(b).  The notice shall specify a purchase date not less than 30 days
nor more than 60 days after the date of such notice (the “Purchase Date”) and
shall contain such information concerning the business of the Issuers which the
Issuers in good faith believe will enable such holders to make an informed
decision and all instructions and materials necessary to tender Notes pursuant
to the Offer, together with the information contained in clause (3).
 
 
(1) Not later than the date upon which written notice of an Offer is delivered
to the Trustee as provided below, the Company shall deliver to the Trustee an
Officer’s Certificate as to (A) the amount of the Offer (the “Offer Amount”),
including information as to any Pari Passu Indebtedness included in the Offer,
(B) the allocation of the Net Available Cash from the Asset Dispositions
pursuant to which such Offer is being made and (C) the compliance of such
allocation with the provisions of Section 4.10(a) and (b).  On such date, the
Company shall irrevocably deposit with the Trustee or with a Paying Agent in
Temporary Cash Investments, maturing on the last day prior to the Purchase Date
or on the Purchase Date if funds are immediately available by open of business,
an amount equal to the Offer Amount to be held for payment in accordance with
the provisions of this Section.  If the Offer includes other Pari Passu
Indebtedness, the portion of the deposit described in the preceding
sentence that is applicable to such other Pari Passu Indebtedness may be made
with any other paying agent pursuant to arrangements satisfactory to the
Trustee.  Upon the expiration of the period for which the Offer remains open
(the “Offer Period”), the Company shall deliver to the Trustee for cancellation
the Notes or portions thereof which have been properly tendered to and are to be
accepted by the Company. The Trustee shall, on the Purchase Date, mail or
deliver payment (or cause the delivery of payment) to each tendering holder in
the amount of the purchase price. In the event that the aggregate purchase price
of the Notes delivered by the Company to the Trustee is less than the Offer
Amount applicable to the Notes, the Trustee shall deliver the excess to the
Company immediately after the expiration of the Offer Period for application in
accordance with this Section 4.10.
 
 
(2) Holders electing to have Notes purchased shall be required to surrender the
Notes, with an appropriate form duly completed, to the Company at the address
specified in the notice at least three Business Days prior to the Purchase Date.
Holders shall be entitled to withdraw their election if the Trustee or the
Company receives not later than one Business Day prior to the Purchase Date, a
facsimile transmission or letter setting forth the name of the holder, the
principal amount of the Notes which were delivered for purchase by the holder
and a statement that such holder is withdrawing his election to have such Notes
purchased. Holders whose Notes are purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered.
 
 
(3) At the time the Company delivers Notes to the Trustee which are to be
accepted for purchase, the Company shall also deliver an Officer’s Certificate
stating that such Notes are to be accepted by the Company pursuant to and in
accordance with the terms of this Section.  Notes shall be deemed to have been
accepted for purchase at the time the Trustee, directly or through an agent,
mails or delivers payment therefor to the surrendering holder.
 
 
(d) The Company will not, and will not permit any Restricted Subsidiary to, and
each Restricted Entity will not, engage in any Asset Swaps, unless:
 
58

--------------------------------------------------------------------------------


 
(1) at the time of entering into such Asset Swap and immediately after giving
effect to such Asset Swap, no Default or Event of Default shall have occurred
and be continuing or would occur as a consequence thereof;
 
(2) the Related Business Assets that are the subject of such Asset Swap have a
substantially comparable fair market value;
 
(3) in the event such Asset Swap involves the transfer by the Company or any
Restricted Entity of assets having an aggregate fair market value, as determined
by the Board of Directors in good faith, in excess of $10 million, the terms of
such Asset Swap have been approved by a majority of the members of the Board of
Directors; and
 
(4) any cash received shall be applied in accordance with Section 4.10(a)(3).
 
(e) To the extent that the provisions of any securities laws or regulations
conflict with provisions of this Section 4.10, the Issuers will comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations hereunder and this Section 4.10 by virtue of its
compliance with such securities laws or regulations.
 
Section 4.11  
Limitation on Transactions with Affiliates.

 
(a) The Company shall not, and shall not permit any Restricted Subsidiary to,
and each Restricted Entity shall not, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property,
employee compensation arrangements or the rendering of any service) with, or for
the benefit of, any Affiliate of the Company (an “Affiliate Transaction”)
involving (together with any related Affiliate Transactions) aggregate
consideration in excess of $10 million, unless:
 
(1) the terms of the Affiliate Transaction are not materially less favorable
taken as a whole to the Company or such Restricted Entity than those that could
be obtained at the time of the Affiliate Transaction in arm’s-length dealings
with a Person who is not an Affiliate; and
 
(2) if such Affiliate Transaction (together with any related Affiliate
Transactions) involves an amount in excess of $15.0 million, the terms of the
Affiliate Transaction are set forth in writing and a majority of the
non-employee directors of the General Partner disinterested with respect to such
Affiliate Transaction have determined in good faith that the criteria set forth
in clause (1) are satisfied and have approved the relevant Affiliate
Transaction.
 
(b) The provisions of the preceding paragraph (a) shall not prohibit:
 
(1) Restricted Payments, in each case permitted to be made pursuant to Section
4.08, and Permitted Investments;
 
(2) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the Board of Directors;
 
(3) loans or advances to employees in the ordinary course of business in
accordance with the past practices of the Company or the Restricted Entities,
but in any event not to exceed $2.5 million in the aggregate outstanding at any
one time;
 
59

--------------------------------------------------------------------------------


 
(4) the payment of reasonable and customary fees to, and indemnity provided on
behalf of, officers, directors, employees or consultants of the Company or the
Restricted Entities;
 
(5) transactions between or among the Company and the Restricted Entities;
 
(6) the issuance or sale of any Capital Stock (other than Disqualified Stock) of
the Company and the granting and the performance of registration rights;
 
(7) any agreement as in effect on the Issue Date, as these agreements may be
amended, modified, supplemented, extended or renewed from time to time (so long
as any amendment, modification, supplement, extension or renewal is not
materially less favorable, taken as a whole, to the Company and the Restricted
Entities) and the transactions evidenced or contemplated thereby or as these
agreements may be extended or renewed in accordance with this clause (7);
 
(8) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Indenture which are fair to the Company and
the Restricted Entities, in the reasonable determination of the Board of
Directors or the senior management of the Company, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party;
 
(9) the entering into agreements with equity holders of the Company including,
without limitation, the entering into and performance of shareholder agreements
and registration rights agreements and amendments to existing similar
agreements;
 
(10) Affiliate Transactions with a Person solely in its capacity as a holder of
debt or equity securities where such Person is treated no more favorably in such
transaction than any other security holders who are not Affiliates; and
 
(11) Transactions pursuant to, contemplated by or in connection with (i) the
Coop Agreement, (ii) the MCSA, and/or (iii) the Securities Purchase Agreement.
 
Section 4.12  
Future Guarantors.

 
If the Company or any of the Restricted Entities acquires or creates another
domestic Subsidiary after the date of this Indenture, then that newly acquired
or created domestic Subsidiary shall become a Guarantor and execute a
supplemental indenture within 10 Business Days of the date on which it was
acquired or created; provided that all Subsidiaries that are Immaterial
Subsidiaries or that have properly been designated as Unrestricted Entities
under this Indenture shall not become Guarantors for so long as they continue to
constitute Immaterial Subsidiaries or Unrestricted Entities, as the case may
be.  Additionally, the Company shall deliver to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that such supplemental
Indenture complies with the applicable provisions of this Indenture, that all
conditions precedent in this Indenture relating to such transaction have been
satisfied and that such supplemental Indenture is enforceable, subject to
customary qualifications.
 
Section 4.13  
Limitation on Restrictions on Distributions from Restricted Subsidiaries and
Restricted Entities.

 
The Company shall not, and shall not permit any Restricted Subsidiary to, and
each Restricted Entity shall not, create or otherwise cause or permit to exist
or become effective any consensual
 
 
60

--------------------------------------------------------------------------------


 
encumbrance or consensual restriction on the ability of any Restricted Entity to
(a) pay dividends or make any other distributions on its Capital Stock to the
Company or a Restricted Entity or pay any Indebtedness owed to the Company or
any Restricted Entity, (b) make any loans or advances to the Company or any
Restricted Entity or (c) transfer any of its property or assets to the Company
or any Restricted Entity, except:
 
(1) with respect to clauses (a), (b) and (c),
 
(A) any encumbrance or restriction pursuant to an agreement in effect at or
entered into on the Issue Date;
 
(B) any encumbrance or restriction with respect to a Restricted Entity pursuant
to an agreement relating to any Capital Stock or Indebtedness Incurred by such
Restricted Entity on or prior to the date on which such Restricted Entity was
acquired by the Company (other than Indebtedness Incurred as consideration in,
or to provide all or any portion of the funds or credit support utilized to
consummate, the transaction or series of related transactions pursuant to which
such Restricted Entity became a Restricted Entity or was acquired by the
Company) and outstanding on such date;
 
(C) any encumbrance or restriction pursuant to an agreement effecting a
Refinancing of Indebtedness Incurred pursuant to an agreement referred to in
clause (A) or (B) of clause (1) of this Section 4.13 or this clause (C) or
contained in any amendment supplement, restatement, renewal or modification to
an agreement referred to in clause (A) or (B) of clause (1) of this Section 4.13
or this clause (C); provided, however, that the encumbrances and restrictions
with respect to such Restricted Entity contained in any such refinancing
agreement or amendment are not materially more restrictive, taken as a whole, to
the Company and the Restricted Entities than encumbrances and restrictions with
respect to such Restricted Entity contained in such predecessor agreements on
the Issue Date or the date such Restricted Entity became a Restricted Entity,
whichever is applicable;
 
(D) any encumbrance or restriction with respect to a Restricted Entity (or any
of its property or assets) imposed pursuant to an agreement entered into for the
sale or disposition of all or substantially all the Capital Stock or assets of
such Restricted Entity (or the property or assets that are subject to such
restriction) pending the closing of such sale or disposition;
 
(E) any encumbrance or restriction consisting of net worth provisions in leases
and other agreements entered into by the Company or any Restricted Entity in the
ordinary course of business;
 
(F) any encumbrance or restriction consisting of customary provisions in joint
venture agreements relating to joint ventures that are not Restricted Entities
and other similar agreements entered into in the ordinary course of business;
 
(G) customary non-assignment provisions in contracts, licenses and leases
entered into in the ordinary course of business; and
 
(H) restrictions contained in any agreement related to property acquired after
the Issue Date and which is not applicable to any other property and which were
not put in place in contemplation of the acquisition of such property;
 
(2) with respect to clause (c) only,
 
61

--------------------------------------------------------------------------------


 
(A) any encumbrance or restriction consisting of customary nonassignment
provisions in leases governing leasehold interests to the extent such provisions
restrict the assignment or transfer of the lease or the property leased
thereunder; and
 
 
(B) Liens securing Indebtedness that are permitted hereunder that limit the
right of the debtor to dispose of the assets subject to such Lien.
 
Section 4.14  
Payments for Consent.

 
The Company shall not, and shall not permit any Restricted Subsidiary or
Affiliate to, and each Restricted Entity and Affiliate shall not, directly or
indirectly, pay or cause to be paid any consideration, whether by way of cash,
securities, interest, fee or otherwise, to any holder of any Notes for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Indenture or the Notes unless such consideration is offered to be paid
or agreed to be paid to all holders of the Notes which so consent, waive or
agree to amend in the time frame set forth in solicitation documents relating to
such consent, waiver or agreement.
 
Section 4.15  
Corporate Existence.

 
Subject to Article 5 hereof, the Company and each Restricted Entity shall do or
cause to be done all things necessary to preserve and keep in full force and
effect (i) its existence in accordance with the respective organizational
documents (as the same may be amended from time to time) of the Company and each
Restricted Entity and the rights (charter and statutory), licenses and
franchises of the Company and its Restricted Entities; provided, however, that,
except as otherwise required by this Indenture, the Company and each Restricted
Entity shall not be required to preserve any such right, license or franchise,
or the corporate, partnership or other existence of any of its Restricted
Entities, if the Board of Directors shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Company and
its Restricted Entities, taken as a whole.  Notwithstanding anything to the
contrary contained in this Section 4.15 the Company or any Restricted Entity may
change its partnership, corporate or other existence to another form of
existence; provided, that for so long as the Company or any successor or obligor
under the Notes is a limited liability company, partnership or trust there shall
be a co-issuer of the Notes that is a Wholly Owned Subsidiary of the Company and
that is a corporation organized and existing under the laws of the United States
or any state thereof or the District of Columbia.
 
Section 4.16  
Change of Control.

 
 
(a) Upon the occurrence of a Change of Control, each holder shall have the right
to require that the Issuers repurchase such holder’s Notes at a purchase price
in cash equal to 101% of the then outstanding principal amount thereof on the
date of purchase plus accrued and unpaid interest, if any, to (but excluding)
the date of purchase (subject to the right of holders of record on the relevant
record date to receive interest due on the relevant interest payment date), in
accordance with the terms contemplated in this Section 4.16.
 
(b) Within 30 days following any Change of Control, the Company shall mail a
notice to each holder with a copy to the Trustee (the “Change of Control Offer”)
stating:
 
(1) that a Change of Control has occurred and that such holder has the right to
require us to purchase such holder’s Notes at a purchase price in cash equal to
101% of the then outstanding principal amount thereof on the date of purchase,
plus accrued and unpaid interest, if any, to (but excluding) the date of
purchase (subject to the right of holders of record on the relevant record date
to receive interest on the relevant interest payment date);
 
62

--------------------------------------------------------------------------------


(2) the circumstances and relevant facts regarding such Change of Control;
 
(3) the purchase date (which shall be no earlier than 30 days nor later than 60
days from the date such notice is mailed); and
 
(4) the instructions, as determined by the Company, consistent with this Section
4.16 that a holder must follow in order to have its Notes purchased.
 
(c) Holders electing to have Notes purchased will be required to surrender the
Notes, with an appropriate form duly completed, to the Company at the address
specified in the notice at least three Business Days prior to the purchase date.
Holders will be entitled to withdraw their election if the Trustee or the
Company receives not later than one Business Day prior to the purchase date, a
telegram, facsimile transmission or letter setting forth the name of the holder,
the principal amount of the Notes which was delivered for purchase by the holder
and a statement that such holder is withdrawing his election to have such Notes
purchased.
 
(d) On the purchase date, all Notes purchased by the Issuers under this Section
shall be delivered by the Company to the Trustee for cancellation, and the
Issuers shall pay the purchase price specified in paragraph (a) plus accrued and
unpaid interest, if any, to the holders entitled thereto.
 
(e) Notwithstanding the foregoing, the Issuers shall not be required to make a
Change of Control Offer following a Change of Control if a third party makes the
Change of Control Offer in the manner, at the times and otherwise in compliance
with the requirements set forth in this Section 4.16 applicable to a Change of
Control Offer made by us and purchases all Notes validly tendered and not
withdrawn under such Change of Control Offer.  In addition, the Issuers shall
not be required to make a Change of Control Offer following a Change of Control
if the Issuers have exercised their right to redeem all, but not less than all,
of the Notes.
 
(f) The Issuers will comply, to the extent applicable, with the requirements of
Section 14(e) of the Exchange Act and any other securities laws or regulations
in connection with the repurchase of Notes pursuant to a Change of Control
Offer.  To the extent that the provisions of any securities laws or regulations
conflict with the provisions of this Section 4.16, the Issuers will comply with
the applicable securities laws and regulations and will be deemed not to have
breached its obligations under this Section 4.16 by virtue of such compliance.
 
Section 4.17  
Maintenance of Office or Agency.

 
The Issuers shall maintain an office or agency where Notes may be surrendered
for registration of transfer or exchange or for presentation for payment and
where notices and demands to or upon the Company in respect of the Notes and
this Indenture may be served.  The Issuers shall give prompt written notice to
the Trustee of the location, and any change in the location, of such office or
agency.  If at any time the Issuers shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
address of the Trustee as set forth in Section 11.01.
 
The Issuers may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations.  The Issuers shall
give prompt written notice to the Trustee of such designation or rescission and
of any change in the location of any such other office or agency.
 
 
63

--------------------------------------------------------------------------------


 
The Issuers hereby initially designate the Corporate Trust Office of the Trustee
set forth in Section 11.01 as such office of the Company.
 
Section 4.18  
Maintenance of Insurance.

 
 
(a) The Company shall obtain, and shall cause the Restricted Subsidiaries to
obtain, and the Restricted Entities shall obtain, prior to the launch of each
satellite and shall maintain launch insurance with respect to each satellite
launch covering the period from the launch to 180 days following the launch of
each satellite on such terms (including coverage period, exclusions, limitations
on coverage, co-insurance, deductibles and coverage amount) as is customary in
the industry for similar persons at the time of such launch.  In the event that
the Company constructs a spare satellite (“ground spare”), the amount of
coverage may be reduced if it is in the best interest of the Company, but in no
event to an amount less than the cost to launch and insure the launch for the
ground spare.
 
(b) The Company shall, and shall cause the Restricted Subsidiaries to, and the
Restricted Entities shall, procure and maintain Full In-orbit Insurance, with
respect to each satellite they own (other than satellites that were in orbit as
of the Original Issue Date) unless at the time of securing such Full In-Orbit
Insurance there has occurred and is continuing a material adverse change in
market conditions for the obtaining of Full In-orbit Insurance since the Issue
Date such that it would be commercially unreasonable for the Company and the
Restricted Entities to maintain such Full In-orbit Insurance.  Such Full
In-Orbit Insurance shall be on such terms (including exclusions, limitations on
coverage, coinsurance, deductibles and coverage amount) as is customary in the
industry for similar persons at the time of procurement; provided, however, that
with the exception of the initial procurement of Full In-Orbit Insurance for a
satellite that experienced a loss that either occurred during the launch
insurance coverage period or was otherwise covered by launch insurance, in no
event shall the coverage amount be less than the net book value of the
satellite, assuming straight-line depreciation over the life of the satellite,
as adjusted for impairment.  In the event that the expiration and non-renewal of
Full In-Orbit Insurance for such a satellite resulting from a claim of loss
under such policy causes a failure to comply with the proviso to the immediately
preceding sentence the Company shall be deemed to be in compliance with the
proviso to the immediately preceding sentence for the 120 days immediately
following such expiration or non-renewal, provided that the Company procures
such Full In-Orbit Insurance as necessary to comply with the preceding proviso
within 120 day period.
 
Insurance policies obtained or renewed after the Issue Date required by the
foregoing paragraphs (a) and (b) shall:
 
(1) contain no exclusions other than exclusions as may be customary for policies
of such type and such other exclusions or limitations of coverage as may be
applicable to a substantial portion of satellites of the same model or relating
to systemic failures or anomalies as are then customary in the satellite
insurance market; and
 
(2) provide coverage for all risks of loss and damage to the satellite.
 
 
Section 4.19  
Limitation on Business Activities of Finance Co.

 
Finance Co. shall not hold any material assets, become liable for any material
obligations, engage in any trade or business, or conduct any business activity,
other than the issuance of its Capital Stock to the Company or any Wholly Owned
Subsidiary, the Incurrence of Indebtedness as a co-obligor or guarantor of
Indebtedness Incurred by the Company, including the Notes and the Old Notes,
that is permitted to be Incurred by the Company under Section 4.06 and
activities incidental thereto.  For so long as the Company or any successor or
obligor under the Notes is a limited liability company, partnership or
 
64

--------------------------------------------------------------------------------


 
 
trust there shall be a co-issuer of the Notes that is a Wholly Owned Subsidiary
of the Company and that is a corporation organized and existing under the laws
of the United States or any state thereof or the District of Columbia.
 
Section 4.20  
Certain Matters in Connection with Licenses.

 
The Company shall maintain direct ownership of all of the Capital Stock of the
FCC License Subsidiary.  All FCC Licenses in existence on the Issue Date or
acquired after the Issue Date shall be held by the FCC License Subsidiary except
as required by law or administrative action; provided that MSV International LLC
is permitted to own the FCC License with respect to the operation of a satellite
in Latin America that it owned as of the Original Issue Date.  The Company shall
not transfer or dispose of any Capital Stock it directly or indirectly owns in
Mobile Satellite Ventures (Canada) Inc.  All Industry Canada Licenses in
existence on the Issue Date or acquired after the Issue Date shall be held by
Mobile Satellite Ventures Corp. or Mobile Satellite Ventures (Canada) Inc., as
the case may be, except as required by law or administrative action.
 
Section 4.21  
Limitation on Line of Business.

 
The Company shall not, and shall not permit any Restricted Subsidiary to, and
each Restricted Entity shall not, engage in any business other than a Related
Business.
 
Section 4.22  
Calculation of Original Issue Discount.

 
The Company shall file with the Trustee promptly at the end of each calendar
year (i) a written notice specifying the amount of original issue discount
(including daily rates and accrual periods) accrued on outstanding Notes as of
the end of such year and (ii) such other specific information relating to such
original issue discount as may be required to be provided to the Trustee or to
the holders of the Notes pursuant to the Internal Revenue Code of 1986, as
amended, and the regulations issued thereunder.
 
Section 4.23  
Reimbursement Offer.

 
 
(a) In the event of a Reimbursement Event, the Issuers shall make an offer to
holders of the Notes (a “Reimbursement Offer”) to purchase the Notes tendered
pursuant to the Reimbursement Offer at a purchase price of 100% of their then
outstanding principal amount plus accrued and unpaid interest to the date of the
purchase,  in accordance with the procedures set forth in Section 4.23(b).  If
the aggregate purchase price of the Notes tendered exceeds the Net Available
Reimbursement Proceeds, the Trustee will select the Notes to be purchased on a
pro rata basis but in round denominations, which in the case of the Notes will
be denominations of $1,000 principal amount or multiples thereof.  To the extent
that the aggregate amount of Notes tendered is less than the Net Available
Reimbursement Proceeds required to be used to make the Reimbursement Offer to
the holders of Notes, the Company may use such excess Net Available
Reimbursement Proceeds for any other purpose not prohibited by this Indenture.
 
(b) Promptly, and in any event within 10 days after the Company becomes
obligated to make a Reimbursement Offer pursuant to Section 4.23, the Company
shall deliver to the Trustee and send, by first-class mail to each holder, a
written notice stating that the holder may elect to have its Notes purchased by
the Issuers either in whole or in part (subject to prorating as described in
Section 4.23(a) in the event the Reimbursement Offer is oversubscribed) in
integral multiples of $1,000 principal amount, at the applicable purchase price
set forth in Section 4.23(a).  The notice shall specify a purchase date not less
than 30 days nor more than 60 days after the date of such notice (the
“Reimbursement Purchase Date”) and shall contain all instructions and materials
necessary to tender Notes pursuant to the Reimbursement Offer, together with the
information contained in clause (3).
 
65

--------------------------------------------------------------------------------


 
(1) Not later than the date upon which written notice of a Reimbursement Offer
is delivered to the Trustee as provided below, the Company shall deliver to the
Trustee an Officer’s Certificate as to the amount of the Reimbursement Offer
(the “Reimbursement Offer Amount”).  On the Reimbursement Purchase Date, the
Company shall irrevocably deposit with the Trustee or with a Paying Agent in
Temporary Cash Investments, maturing on the last day prior to the Reimbursement
Purchase Date or on the Reimbursement Purchase Date if funds are immediately
available by open of business, an amount equal to the Reimbursement Offer Amount
to be held for payment in accordance with the provisions of this Section.  Upon
the expiration of the period for which the Reimbursement Offer remains open (the
“Reimbursement Offer Period”), the Company shall deliver to the Trustee for
cancellation the Notes or portions thereof which have been properly tendered to
and are to be accepted by the Company. The Trustee shall, on the Reimbursement
Purchase Date, mail or deliver payment (or cause the delivery of payment) to
each tendering holder in the amount of the purchase price. In the event that the
aggregate purchase price of the Notes delivered by the Company to the Trustee is
less than the Reimbursement Offer Amount applicable to the Notes, the Trustee
shall deliver the excess to the Company immediately after the expiration of the
Reimbursement Offer Period for application in accordance with this Section 4.23.
 
 
(2) Holders electing to have Notes purchased shall be required to surrender the
Notes, with an appropriate form duly completed, to the Company at the address
specified in the notice at least three Business Days prior to the Reimbursement
Purchase Date. Holders shall be entitled to withdraw their election if the
Trustee or the Company receives not later than one Business Day prior to the
Reimbursement Purchase Date, a facsimile transmission or letter setting forth
the name of the holder, the principal amount of the Notes which were delivered
for purchase by the holder and a statement that such holder is withdrawing his
election to have such Notes purchased. Holders whose Notes are purchased only in
part shall be issued new Notes equal in principal amount to the unpurchased
portion of the Notes surrendered.
 
 
(3) At the time the Company delivers Notes to the Trustee which are to be
accepted for purchase, the Company shall also deliver an Officer’s Certificate
stating that such Notes are to be accepted by the Company pursuant to and in
accordance with the terms of this Section.  Notes shall be deemed to have been
accepted for purchase at the time the Trustee, directly or through an agent,
mails or delivers payment therefor to the surrendering holder.
 
 
(c) To the extent that the provisions of any securities laws or regulations
conflict with provisions of this Section 4.23, the Issuers will comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations hereunder and this Section 4.23 by virtue of its
compliance with such securities laws or regulations.  Notwithstanding the
foregoing, the Issuers shall not be required to make a Reimbursement Offer
following a Reimbursement Event if a third party makes the Reimbursement Offer
in a manner, at the times and otherwise in compliance with this Section 4.23.
 
 
ARTICLE V 
 
SUCCESSOR CORPORATION
 
Section 5.01  
Limitation on Consolidation, Merger and Sale of Property.

 
 
(a) The Company shall not consolidate with or merge with or into, or convey,
transfer or lease, in one transaction or a series of transactions, directly or
indirectly, all or substantially all of its assets to, any Person, unless:
 
66

--------------------------------------------------------------------------------


 
(1) the resulting, surviving or transferee Person (the “Successor Company”)
shall be a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and the Successor Company
(if not the Company) shall expressly assume, by an indenture supplemental
hereto, executed and delivered to the Trustee, in form reasonably satisfactory
to the Trustee, all the obligations of the Company under the Notes and this
Indenture;
 
 
(2) immediately after giving pro forma effect to such transaction (and treating
any Indebtedness which becomes an obligation of the Successor Company or any
Subsidiary as a result of such transaction as having been Incurred by such
Successor Company or such Subsidiary at the time of such transaction), no
Default shall have occurred and be continuing;
 
 
(3) immediately after giving pro forma effect to such transaction, the Successor
Company would have a Consolidated Leverage Ratio equal to or better than
immediately prior to the transaction; and
 
 
(4) the Company shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indenture (if any) comply with this Indenture;
 
provided, however, that clause (3) will not be applicable to (A) a Restricted
Entity consolidating with, merging into or transferring all or part of its
properties and assets to the Company (so long as no Capital Stock of the Company
is distributed to any Person) or (B) the Company merging with an Affiliate of
the Company solely for the purpose and with the sole effect of reincorporating
the Company in another jurisdiction.
 
For purposes of this Section 5.01, the sale, lease, conveyance, assignment,
transfer or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the Company or Canadian Joint Ventures,
which properties and assets, if held by the Company instead of such Subsidiaries
or Canadian Joint Ventures, would constitute all or substantially all of the
properties and assets of the Company on a consolidated basis, shall be deemed to
be the transfer of all or substantially all of the properties and assets of the
Company.
 
The Successor Company will be the successor to the Company and shall succeed to,
and be substituted for, and may exercise every right and power of, the Company
under this Indenture, and the predecessor Company, except in the case of a
lease, shall be released from the obligation to pay the principal of and
interest on the Notes.
 
 
(b) No Guarantor shall consolidate with or merge with or into, or convey,
transfer or lease, in one transaction or a series of transactions, directly or
indirectly, all or substantially all its assets to, any Person, unless:
 
 
(1) the Person formed by, resulting from or surviving any such consolidation or
merger (if other than such Guarantor):
 
(a)           expressly assumes, by an indenture supplemental hereto, executed
and delivered to the Trustee, in form reasonably satisfactory to the Trustee,
all the obligations of such Guarantor under its Guarantee and this Indenture;
and
 
 
67

--------------------------------------------------------------------------------


 
(b)           delivers to the Trustee an Officer’s Certificate and an Opinion of
Counsel, each stating that such consolidation, merger or transfer and such
supplemental indenture (if any) comply with this Indenture; and
 
 
(2) immediately after giving pro forma effect to such transaction (and treating
any Indebtedness which becomes an obligation of such Person as a result of such
transaction as having been Incurred by such Person at the time of such
transaction), no Default shall have occurred and be continuing.  The provisions
of this Section 5.01(b) shall not apply to the merger of any Guarantors with or
into each other or with or into the Company, provided, however, that such
transaction shall otherwise comply with this Indenture.
 
Upon any consolidation or merger, or any transfer of all or substantially all of
the assets of any Guarantor in accordance with Section 5.01(b), the successor
Person formed by such consolidation or into which the such Guarantor is merged
or to which such transfer (other than by way of lease) is made shall succeed to,
and be substituted for, and may exercise every right of, such Guarantor under
this Indenture with the same effect as if such successor Person had been named
as such Guarantor herein, and thereafter the predecessor Person shall be
relieved of all obligations and covenants under this Indenture and the Notes.
 
Section 5.02  
Substitution of Company.

 
The Company may substitute the Parent in respect of all of the Company’s
obligations under the Notes and this Indenture on an unsecured and
unsubordinated basis if:
 
 
(1) the Parent shall expressly assume, by an indenture supplemental hereto,
executed and delivered to the Trustee, in form satisfactory to the Trustee, all
the obligations of the Company under the Notes and this Indenture;
 
 
(2) immediately after giving pro forma effect to such substitution (and assuming
the covenants of this Indenture would apply to the Parent on the same basis that
they apply to the Company immediately prior to such substitution and treating
all Indebtedness of the Parent and its Subsidiaries as Incurred at the time of
substitution), no Default shall have occurred and be continuing;
 
 
(3) immediately after giving pro forma effect to such substitution, the Parent
would have a Consolidated Leverage Ratio equal to or better than that of the
Company immediately prior to such substitution;
 
 
(4) the Parent shall comply with Section 4.12; and
 
 
(5) the Company shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that such substitution and such supplemental
indenture comply with this Indenture and stating that this Indenture and the
Notes are the legal valid and binding obligation of the Parent and enforceable
against the Parent in accordance with their terms.
 
In the event the Parent is substituted for the Company pursuant to the terms
hereof, the Parent will be the successor to the Company and shall succeed to,
and be substituted for, and may exercise every right and power of, and will be
subject to all of the obligations and covenants of, the Company and the General
Partner under this Indenture, all obligations of the Guarantors under this
Indenture and the Guarantees shall remain unchanged and the Company shall be
deemed a Restricted Subsidiary of the Parent and shall immediately become a
Guarantor hereunder.
 
68

--------------------------------------------------------------------------------


 
ARTICLE VI
 
DEFAULTS AND REMEDIES
 
Section 6.01  
Events of Default.

 
Each of the following is an Event of Default (each, an “Event of Default”):
 
(1) a default in the payment of any interest on any Note when the same becomes
due and the default continues for a period of 30 days;
 
(2) a default in the payment of any principal of, or premium, if any, on the
Notes when the same becomes due at its Stated Maturity, upon any optional
redemption, upon required repurchase, upon declaration of acceleration or
otherwise;
 
(3) the Issuers or any Guarantor defaults in the observation or performance of
its obligations under the provisions of Article 5 above;
 
(4) the Issuers or any Guarantor defaults in the observance or performance of
any other covenant or agreement in the Notes or this Indenture (other than a
default that is the subject of the foregoing clauses (1), (2) or (3)) for 60
days after the Company receives written notice thereof specifying the default
from the Trustee, or the Company and the Trustee receive written notice thereof
specifying the default from the holders of not less than 25% of the aggregate
principal amount of the Notes then outstanding;
 
(5) Indebtedness of the Issuers or any Restricted Entity is not paid within any
applicable grace period after final maturity or is accelerated by the holders
thereof because of a default and the total amount of such Indebtedness unpaid or
accelerated exceeds $10 million;
 
(6) any final, nonappealable judgment or decree for the payment of money which,
when taken together with all other final, nonappealable judgments or decrees for
the payment of money, causes the aggregate amount of such judgments or decrees
entered against the Issuers or any Restricted Entity to exceed $10 million (net
of any amounts with respect to which a reputable and creditworthy insurance
company has acknowledged liability), remains outstanding for a period of 60
consecutive days following such judgment and is not discharged, waived or
stayed;
 
(7) either Issuer or any Significant Subsidiary or any Canadian Joint Venture
that would constitute a Significant Subsidiary if such entity was a Subsidiary
of the Company pursuant to or within the meaning of any Bankruptcy Law:
 
(A) commences a voluntary case,
 
(B) consents to the entry of an order for relief against it in an involuntary
case,
 
(C) consents to the appointment of a Custodian of it or for all or substantially
all of its property,
 
(D) makes a general assignment for the benefit of its creditors, or
 
(E) generally is not paying its debts as they become due;
 
 
69

--------------------------------------------------------------------------------


(8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
 
(A) is for relief against either Issuer or any Significant Subsidiary or any
Canadian Joint Venture that would constitute a Significant Subsidiary if such
entity was a Subsidiary of the Company in an involuntary case or comparable
involuntary bankruptcy proceeding,
 
(B) appoints a Custodian of either Issuer or any Significant Subsidiary or any
Canadian Joint Venture that would constitute a Significant Subsidiary if such
entity was a Subsidiary of the Company or for all or substantially all of the
property of either Issuer or any Significant Subsidiary or any Canadian Joint
Venture that would constitute a Significant Subsidiary if such entity was a
Subsidiary of the Company, or
 
(C) orders the liquidation of either Issuer or any Significant Subsidiary or any
Canadian Joint Venture that would constitute a Significant Subsidiary if such
entity was a Subsidiary of the Company,
 
and the order or decree remains unstayed and in effect for 60 days; or
 
(9) any Guarantee of a Guarantor that is a Significant Subsidiary or Canadian
Joint Venture that would constitute a Significant Subsidiary if such entity was
a Subsidiary of the Company ceases to be in full force and effect or becomes
unenforceable or invalid or is declared null and void (other than in accordance
with the terms of such Guarantee) or any Guarantor denies or disaffirms its
obligations under its Guarantee.
 
The term “Bankruptcy Law” means Title 11, U.S. Code, the Bankruptcy and
Insolvency Act (Canada), Companies Creditors’ Arrangements Act (Canada) and the
Winding-Up and Restructuring Act (Canada) or any similar Federal, state or
non-U.S. law or statute for the supervision, administration or relief of
debtors, including, without limitation, bankruptcy or insolvency laws.  The term
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
 
Section 6.02  
Acceleration.

 
 
If an Event of Default occurs and is continuing, the Trustee, by notice to the
Issuers, or the holders of not less than 25% in aggregate principal amount of
the Notes, by written notice to the Issuers and the Trustee, may declare to be
immediately due and payable the outstanding principal amount of all the Notes
then outstanding, plus premium, if any, and accrued but unpaid interest to the
date of acceleration, in which event such amounts shall become immediately due
and payable.  In case an Event of Default specified in Section 6.01(7) or (8)
with respect to either Issuer occurs, such then outstanding principal amount,
premium, if any, and interest with respect to all of the Notes shall be due and
payable immediately without any declaration or other act on the part of the
Trustee or the holders of the Notes.  After any such acceleration but before a
judgment or decree based on acceleration is obtained by the Trustee, the holders
of a majority in aggregate principal amount of outstanding Notes by notice to
the Trustee may rescind and cancel such acceleration and its consequences if
(i) all existing Events of Default, other than the nonpayment of accelerated
then outstanding principal amount, premium, if any, or interest that has become
due solely because of the acceleration, have been cured or waived, (ii) to the
extent the payment of such interest is lawful, interest (at the same rate
specified in the Notes) on overdue installments of interest and overdue then
outstanding principal amount, premium, if any, or interest, which has become due
otherwise than by such declaration of acceleration, has been paid, (iii) the
Company has paid the Trustee its reasonable compensation and reimbursed the
Trustee its expenses, disbursements and advances, (iv) the rescission would not
conflict with any judgment or decree of a court of competent jurisdiction and
 
 
70

--------------------------------------------------------------------------------


 
 
(v) in the event of the cure or waiver of a Default or Event of Default
described in Section 6.01(7) or (8), the Trustee has received an Officer’s
Certificate and an Opinion of Counsel that such Default or Event of Default has
been cured or waived.  No such rescission shall affect any subsequent Default or
impair any right consequent thereto.
 
Section 6.03  
Other Remedies.

 
If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy by proceeding at law or in equity to collect the payment of
then outstanding principal amount or premium, if any, and interest on the Notes
or to enforce the performance of any provision of the Notes or this Indenture
and may take any necessary action requested of it as Trustee to settle,
compromise, adjust or otherwise conclude any proceedings to which it is a party.
 
The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any holder of Notes in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default.  No remedy is exclusive of
any other remedy.  All available remedies are cumulative.
 
Section 6.04  
Waiver of Past Defaults and Events of Default.

 
Subject to Sections 6.02, 6.07 and 8.02 hereof, the holders of a majority in
aggregate principal amount of the Notes then outstanding have the right to waive
any existing Default or Event of Default or compliance with any provision of
this Indenture or the Notes.  Upon any such waiver, such Default shall cease to
exist, and any Event of Default arising therefrom shall be deemed to have been
cured for every purpose of this Indenture; but no such waiver shall extend to
any subsequent or other Default or Event of Default or impair any right
consequent thereto.
 
Section 6.05  
Control by Majority.

 
The holders of a majority in aggregate principal amount of the Notes then
outstanding may direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on the Trustee by this Indenture.  The Trustee may refuse to follow
any direction that conflicts with law or this Indenture or that the Trustee
determines may be unduly prejudicial to the rights of another holder not taking
part in such direction, and the Trustee shall have the right to decline to
follow any such direction if the Trustee, being advised by counsel, determines
that the action so directed may not lawfully be taken or if the Trustee in good
faith shall, by a Responsible Officer, determine that the proceedings so
directed may involve it in personal liability; provided that the Trustee may
take any other action deemed proper by the Trustee which is not inconsistent
with such direction.
 
Section 6.06  
Limitation on Suits.

 
Subject to Section 6.07 below, a holder may not institute any proceeding with
respect to this Indenture, or for the appointment of a receiver or trustee, or
pursue any remedy with respect to this Indenture or the Notes unless:
 
(1) such holder has previously given to the Trustee written notice of a
continuing Event of Default;
 
71

--------------------------------------------------------------------------------


 
(2) the registered holders of at least 25% in aggregate principal amount of the
Notes then outstanding, have made written request and offered indemnity to the
Trustee reasonably satisfactory to the Trustee to institute such proceeding as
trustee; and
 
 
(3) the Trustee shall not have received from the registered holders of a
majority in aggregate principal amount of the Notes then outstanding a direction
inconsistent with such request and shall have failed to institute such
proceeding within 60 days.
 
A holder may not use this Indenture to prejudice the rights of another holder or
to obtain a preference or priority over another holder.
 
Section 6.07  
Rights of Holders to Receive Payment.

 
Notwithstanding any other provision of this Indenture, the right of any holder
of a Note to receive payment of principal of or premium, if any, and interest on
the Note on or after the respective due dates expressed in the Note, or to bring
suit for the enforcement of any such payment on or after such respective dates,
is absolute and unconditional and shall not be impaired or affected without the
consent of the holder.
 
Section 6.08  
Collection Suit by Trustee.

 
If an Event of Default in payment of principal, premium or interest specified in
Section 6.01(l) or (2) hereof occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Issuers
or the Guarantors (or any other obligor on the Notes) for the whole amount of
unpaid principal, premium and accrued interest remaining unpaid, together with
interest on overdue principal, premium and, to the extent that payment of such
interest is lawful, interest on overdue installments of interest, in each case
at the rate then borne by the Notes, and such further amounts as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee and
its agents and counsel.
 
Section 6.09  
Trustee May File Proofs of Claim.

 
The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel) and the holders allowed in any judicial
proceedings relative to the Issuers or the Guarantors (or any other obligor upon
the Notes), its creditors or its property and the Trustee shall be entitled and
empowered to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same after deduction of its
charges and expenses to the extent that any such charges and expenses are not
paid out of the estate in any such proceedings and each custodian in any such
judicial proceeding is hereby authorized by each holder to make such payments to
the Trustee, and in the event that the Trustee shall consent to the making of
such payments directly to the holders, to pay to the Trustee any amount due to
it for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof.
 
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any holder thereof, or to authorize the Trustee to vote in respect
of the claim of any holder in any such proceeding.
 
 
72

--------------------------------------------------------------------------------


 
Section 6.10  
Priorities.

 
Any money collected by the Trustee pursuant to this Article 6, or, after an
Event of Default, any money or other property distributable in respect of the
Issuers’ or Guarantors’ obligations under this Indenture, shall be paid in the
following order:
 
(1) FIRST:  to the Trustee for all amounts due under Section 7.07 hereof;
 
(2) SECOND:  to Noteholders for due and unpaid amounts of principal, premium, if
any, and interest on the Notes, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes held by each holder;
 
(3) THIRD:  to the Company or as a court of competent jurisdiction may direct.
 
The Trustee may fix a record date and payment date for any payment to holders
pursuant to this Section 6.10.
 
Section 6.11  
Undertaking for Costs.

 
In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party
litigant.  This Section 6.11 does not apply to a suit by the Trustee, a suit by
a holder pursuant to Section 6.07 hereof or a suit by holders of more than 10%
in aggregate principal amount of the Notes then outstanding.
 
ARTICLE VII
 
TRUSTEE
 
Section 7.01  
Duties of Trustee.

 
(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture and use
the same degree of care and skill in their exercise as a prudent person would
exercise under the same circumstances in the conduct of such person’s own
affairs.
 
(b) Except during the continuance of an Event of Default:
 
(1) The Trustee need perform those duties and only those duties that are
specifically set forth in this Indenture and no others shall be inferred or
implied, nor shall any implied covenants or obligations be read into this
Indenture against the Trustee.
 
(2) In the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to it and conforming to the
applicable requirements of this Indenture but, in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they conform to the requirements of this
Indenture (but need not confirm
 
73

--------------------------------------------------------------------------------


 
or investigate the accuracy of mathematical calculations or other facts, or the
statements or opinions stated therein).
 
(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:
 
(1) This paragraph does not limit the effect of paragraphs (b) and (d) of this
Section 7.01.
 
(2) The Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that such Person was negligent in
ascertaining the pertinent facts.
 
(3) The Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.02 or 6.05 hereof.
 
(d) Notwithstanding anything to the contrary contained herein, no provision of
this Indenture shall require the Trustee to expend or risk its own funds or
otherwise incur any financial liability in the performance of its duties
hereunder, or in the exercise of any of its rights or powers, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity satisfactory to it against such risk or liability is not reasonably
assured to it.
 
(e) The Trustee may refuse to perform any duty or exercise any right or power
unless it receives indemnity reasonably satisfactory to it against any loss,
liability, expense or fee.
 
(f) The Trustee shall not be liable for interest on, or for the investment of,
any money or other property received by it except as the Trustee may agree in
writing with the Company, Finance Co. or any Guarantor.  Money held in trust by
the Trustee need not be segregated from other funds except to the extent
required by law.
 
(g) No provision of this Indenture shall be deemed to impose any duty or
obligation on the Trustee to perform any act or acts, receive or obtain any
interest in property or exercise any interest in property, or exercise any
right, power, duty or obligation conferred or imposed on it in any jurisdiction
in which it shall be illegal, or in which the Trustee shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts,
to receive or obtain any such interest in property or to exercise any such
right, power, duty or obligation; and no permissive or discretionary power or
authority available to the Trustee shall be construed to be a duty.
 
(h) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section.
 
Section 7.02  
Rights of Trustee.

 
 
Subject to Section 7.01 hereof:
 
(1) The Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note or any other document reasonably believed by it to be genuine and to have
been signed or presented by the proper person.  The Trustee need not investigate
any fact or matter stated in the document.
 
74

--------------------------------------------------------------------------------


(2) Any request or direction of the Issuers mentioned herein shall be
sufficiently evidenced by a Company Request or an Officer’s Certificate and any
resolution of the Board of Directors of the applicable Issuer or any committee
thereof (or committee of officers or other representatives of the Issuers, to
the extent any such committee or committees have been so authorized by the Board
of Directors) may be sufficiently evidenced by a certified copy thereof.
 
(3) Before the Trustee acts or refrains from acting, it may require an Officer’s
Certificate or an Opinion of Counsel, or both, which shall conform to the
provisions of Section 11.04 hereof.  The Trustee shall be protected and shall
not be liable for any action it takes or omits to take in good faith in reliance
on such certificate or opinion.
 
(4) The Trustee may act through agents and counsel and shall not be responsible
for the misconduct or negligence of any agent or counsel appointed by it with
due care.
 
(5) The Trustee shall not be liable for any action it takes, suffers or omits to
take in good faith which it reasonably believes to be authorized or within its
discretion, rights or powers.
 
(6) The Trustee may consult with counsel of its selection, and the advice or
opinion of such counsel as to matters of law shall be full and complete
authorization and protection from liability in respect of any action taken,
omitted or suffered by the Trustee hereunder in good faith and in reliance
thereon.
 
(7) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in the Trustee by this Indenture at the request or direction of
any of the holders of Notes pursuant to this Indenture, unless such holders
shall have offered to the Trustee security or indemnity satisfactory to the
Trustee against the costs, expenses and liabilities which might be incurred by
the Trustee in compliance with such request or direction.
 
(8) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, appraisal, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney at the
sole cost of the Company, and shall incur no liability or additional liability
of any kind by reason of such inquiry or investigation.
 
(9) The Trustee shall not be deemed to have notice or be charged with knowledge
of any Default or Event of Default unless a Responsible Officer of the Trustee
has received at the Corporate Trust Office of the Trustee from an Issuer, any
Guarantor or any Noteholder written notice of such Default or Event of Default,
and such notice references the Notes and this Indenture.
 
(10) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, the Trustee’s right to be indemnified,
are extended to, and shall be enforceable by, the Trustee in such capacity
hereunder, and each agent (including each Agent), custodian and other Person
employed to act hereunder.
 
(11) The Trustee  may request that the Company deliver an Officer’s Certificate
setting forth the names of individuals and titles of officers authorized at such
time to take specified actions pursuant to this Indenture, which Officer’s
Certificate may be signed by any person au-
75

--------------------------------------------------------------------------------


 
thorized to sign an Officer’s Certificate, including any person specified as so
authorized in any such certificate previously delivered and not superseded.
 
(12) In no event shall the Trustee be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
 
Section 7.03  
Individual Rights of Trustee.

 
 
The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may make loans to, accept deposits from, perform services
for or otherwise deal with any Issuer or any Guarantor, or any Affiliates
thereof, with the same rights it would have if it were not Trustee.  Any Agent
may do the same with like rights.  The Trustee, however, shall be subject to
Sections 7.10 and 7.11 hereof.
 
Section 7.04  
Trustee’s Disclaimer.

 
 
The Trustee does not make any representation as to the validity or adequacy of
this Indenture or the Notes, and the Trustee shall not be accountable for the
Issuers’ use of the proceeds from the sale of Notes or any money paid to the
Issuers pursuant to the terms of this Indenture or be responsible for any
statement in the Notes other than its certificate of authentication.
 
Section 7.05  
Notice of Defaults.

 
 
If a Default occurs and is continuing and if it is known to a Responsible
Officer of the Trustee, the Trustee shall mail to each holder notice of the
Default within 60 days after the Trustee first has knowledge of such
Default.  Except in the case of a Default in payment of principal of, or
premium, if any, or interest on any Note, the Trustee may withhold the notice if
and so long as the executive committee or any trust committee of the board of
directors of the Trustee and/or its Responsible Officers in good faith
determine(s) that withholding the notice is in the interests of the holders.
 
Section 7.06  
Reports by Trustee to Holders.

 
 
If required by TIA § 313(a), within 60 days after May 15 of any year, commencing
the May 15 following the date of this Indenture, the Trustee shall mail to each
holder a brief report dated as of such May 15 that complies with TIA
§ 313(a).  The Trustee also shall comply with TIA § 313(b)(2).  The Trustee
shall also transmit by mail all reports as required by TIA § 313 (c) and TIA
§ 313(d).
 
Reports pursuant to this Section 7.06 shall be transmitted by mail:
 
 
(a) to all registered holders of Notes, as the names and addresses of such
holders appear on the Registrar’s books; and
 
 
(b) to such holder of Notes as have, within the two years preceding such
transmission, filed their names and addresses with the Trustee for that purpose.
 
A copy of each report at the time of its mailing to holders shall be filed with
the SEC to the extent the SEC will accept such filing.
 
76

--------------------------------------------------------------------------------


 
 
Section 7.07  
Compensation and Indemnity.

 
 
The Company and the Guarantors shall pay to the Trustee from time to time such
compensation as shall be agreed in writing between the Company and the Trustee
for its services hereunder (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust).  The Company and the Guarantors shall also reimburse the Trustee upon
request for all reasonable disbursements, expenses and advances incurred or made
by the Trustee in connection with its duties under this Indenture, including the
reasonable compensation, disbursements and expenses of the Trustee’s agents and
counsel.
 
The Company and the Guarantors, jointly and severally, shall indemnify the
Trustee and any predecessor Trustee and their respective officers, employees,
directors and agents (each an “Indemnified Party”) for, and hold them harmless
against, any and all loss, damage, claim, liability or reasonable expense,
including taxes (other than taxes based on the income of the Trustee) incurred,
arising out of or in connection with this Indenture, including in connection
with the acceptance or administration of the trusts and the performance of their
duties under this Indenture, including the reasonable costs and expenses of
defending themselves against any claim or liability in connection with
enforcement of this provision or the exercise or performance of any of their
powers or duties hereunder or thereunder (including, without limitation,
settlement costs).  The Trustee shall notify the Company and the Guarantors in
writing promptly of any claim asserted against the Trustee of which a
Responsible Officer has received a written notice for which it may seek
indemnity.  However, the failure by the Trustee to so notify the Company shall
not relieve the Company of its obligations hereunder except to the extent the
Company is prejudiced thereby.
 
Notwithstanding the foregoing, the Company and the Guarantors need not reimburse
the Trustee for any expense or indemnify it against any loss or liability
incurred by the Trustee through its own negligence or willful misconduct.
 
As security for the performance of the obligations of the Company and the
Guarantors under this Section 7.07, the Trustee shall have a lien prior to the
Notes upon all property and funds held or collected by the Trustee as such,
except funds paid by the Issuer or any Guarantor and held in trust to pay
principal of and interest on particular Notes for the benefit of the holders of
particular Notes under this Indenture.  The Trustee shall be entitled to file a
proof of claim in any bankruptcy proceeding as a secured creditor for any
indemnification costs and for its reasonable compensation, fees and expenses
under this Section 7.07.
 
In addition and without prejudice to the rights provided to the Trustee under
any of the provisions of this Indenture, when the Trustee incurs expenses or
renders services in connection with an Event of Default specified in Section
6.01(7) or Section 6.01(8), the expenses (including the reasonable charges and
expenses of its counsel) and the compensation for the services are intended to
constitute expenses of administration under any applicable Bankruptcy Law or
comparable expenses in the case of an Event of Default specified in Section
6.01(8).
 
The Company’s obligations under this Section 7.07 and the lien referred to in
this Section 7.07 shall survive the resignation or removal of the Trustee, the
satisfaction and discharge of this Indenture and/or the termination of this
Indenture for any reason.
 
“Trustee” for purposes of this Section 7.07 shall include any co-trustee,
separate trustee, and any predecessor Trustee and the Trustee in each of its
capacities hereunder and to each agent, custodian and other Person employed to
act hereunder; provided, however, that the negligence, bad faith or willful
misconduct of any Trustee, co-trustee, separate trustee, or any such agent,
custodian or other Per-
 
77

--------------------------------------------------------------------------------


son hereunder shall not affect the rights of any other Trustee or any such other
agent, custodian or other Person hereunder.
 
Section 7.08  
Replacement of Trustee.

 
 
The Trustee may resign by so notifying the Company and the Guarantors in
writing.  The holders of a majority in principal amount of the outstanding Notes
may remove the Trustee by notifying the removed Trustee in writing and may
appoint a successor Trustee with the Company’s written consent, which consent
shall not be unreasonably withheld.  The Company may remove the Trustee at its
election if:
 
(1) the Trustee fails to comply with Section 7.10 hereof;
 
(2) the Trustee is adjudged bankrupt or insolvent;
 
(3) a receiver or other public officer takes charge of the Trustee or its
property;
 
(4) the Trustee otherwise becomes incapable of acting; or
 
(5) a successor corporation becomes successor Trustee pursuant to Section 7.09
below.
 
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
 
If a successor Trustee does not take office within 30 days after such retiring
Trustee resigns or is removed, the retiring Trustee (at the expense of the
Company), the Company or the holders of a majority in principal amount of the
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.
 
If the Trustee fails to comply with Section 7.10 hereof, any holder may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.
 
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company.  Immediately following such delivery, the
retiring Trustee shall, subject to its rights, including its lien, under Section
7.07 hereof and payment of its charges hereunder, transfer all property held by
it as Trustee to its successor, the resignation or removal of the retiring
Trustee shall become effective, and the successor Trustee shall have all the
rights, powers and duties of the Trustee under this Indenture.  A successor
Trustee shall mail notice of its succession to each holder.  Notwithstanding
replacement of the Trustee pursuant to this Section 7.08, the lien and the
Company’s obligations under Section 7.07 hereof shall continue for the benefit
of the retiring Trustee.
 
Section 7.09  
Successor Trustee by Consolidation, Merger or Conversion.

 
 
If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust assets to, another Person, subject to
Section 7.10 hereof, the successor corporation without any further act shall be
the successor Trustee.
 
78

--------------------------------------------------------------------------------


 
 
Section 7.10  
Eligibility; Disqualification.

 
 
This Indenture shall always have a Trustee that satisfies the requirements of
TIA § 310(a)(1) and (2) in every respect.  The Trustee shall have a combined
capital and surplus of at least $50,000,000 as set forth in its most recent
published annual report of condition.  The Trustee shall comply with TIA
§ 310(b), including the provision in § 310(b)(1).
 
If the Trustee has or shall acquire a conflicting interest within the meaning of
Section 310(b) of the Trust Indenture Act, the Trustee shall eliminate such
interest within 90 days, apply to the SEC for permission to continue as trustee
or resign, to the extent and in the manner provided by, and subject to the
provisions of, the Trust Indenture Act and this Indenture.  To the extent
permitted by such Act, the Trustee shall not be deemed to have a conflicting
interest by virtue of being a trustee under this Indenture or under any other
indenture or indentures under which other securities, or certificates of
interest or participation in other securities, of the Issuers or any Guarantor
are outstanding.  Nothing herein shall prevent the Trustee from filing with the
SEC the application referred to in the second to last paragraph of Section
310(b) of the Trust Indenture Act.
 
Section 7.11  
Preferential Collection of Claims Against Company.

 
 
The Trustee shall comply with TIA § 311(a), excluding any creditor relationship
listed in TIA § 311 (b).  A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.
 
Section 7.12  
Paying Agents.

 
 
The Company shall cause each Paying Agent other than the Trustee to execute and
deliver to it and the Trustee an instrument in which such agent shall agree with
the Trustee, subject to the provisions of this Section 7.12:
 
(A) that it will hold all sums held by it as agent for the payment of principal
of, premium, if any, or interest on, the Notes (whether such sums have been paid
to it by the Company or by any obligor on the Notes) in trust for the benefit of
holders of the Notes or the Trustee;
 
(B) that it will at any time during the continuance of any Event of Default,
upon written request from the Trustee, deliver to the Trustee all sums so held
in trust by it together with a full accounting thereof; and
 
 
(C) that it will give the Trustee written notice within three (3) Business Days
of any failure of the Company (or by any obligor on the Notes) in the payment of
any installment of the principal of, premium, if any, or interest on, the Notes
when the same shall be due and payable.
 
 
ARTICLE VIII
 
AMENDMENTS, SUPPLEMENTS AND WAIVERS
 
Section 8.01  
Without Consent of Holders.

 
 
The Company, Finance Co. and the Guarantors, when authorized by a Board
Resolution of each of them and delivered to the Trustee, and the Trustee may
amend or supplement this Indenture or the Notes or take any of the actions below
without notice to or consent of any holder:
 
 
79

--------------------------------------------------------------------------------


 
(1) to cure any ambiguity, manifest error, omission, defect, mistake or
inconsistency or, in the case of any provision or covenant herein (or any
portion thereof) that is identical to the Indenture, dated as of March 30, 2006,
to conform this Indenture to the “Description of Notes” section in the Offering
Memorandum, dated March 26, 2006, of the Issuers relating to the offering of the
14% Senior Secured Notes; (with such changes to reflect the fact that the Notes
are unsecured, and to reflect the potential issuance of the Payment-in-Kind
Notes).
 
(2) to provide for the assumption by a successor corporation of the obligations
of the Issuers or any Guarantor under this Indenture;
 
(3) to provide for uncertificated Notes in addition to or in place of
certificated Notes (provided that the uncertificated Notes are issued in
registered form for purposes of Section 163(f) of the Code, or in a manner such
that the uncertificated Notes are described in Section 163(f)(2)(B) of the
Code);
 
(4) to add Guarantees with respect to the Notes, including any subsidiary
guarantees;
 
(5) to add to the covenants of the Company or any of the Restricted Entities for
the benefit of the holders of the Notes or to surrender any right or power
conferred upon the Company or any of the Restricted Entities;
 
(6) to make any change that does not materially adversely affect the rights,
taken as a whole, of any holder of the Notes;
 
(7) to comply with any requirement of the SEC in connection with the
qualification of this Indenture under the Trust Indenture Act and to provide for
a successor Trustee;
 
(8) to make any amendment to the provisions of this Indenture relating to the
transfer, exchange and legending of Notes; provided, however, that (a)
compliance with this Indenture as so amended would not result in Notes being
transferred in violation of the Securities Act or any other applicable
securities law and (b) such amendment does not materially and adversely affect
the rights of holders to transfer Notes;
 
(9) to confirm and evidence the release, termination or discharge of any
Guarantee or Lien with respect to or securing the Notes when such release,
termination or discharge is provided for under this Indenture and to release a
Guarantor from its obligations under its Guarantee or this Indenture in
accordance with the applicable provisions of this Indenture;
 
(10) to make any amendments to the provisions of this Indenture relating to the
issuance of the Notes in the form of Definitive Notes and/or in the form of
Global Notes or such other amendments as may be necessary to register the Notes
in the name of the Depository or its successor or nominee; or
 
(11) to adjust the interest rate for the time periods, in the amounts and
subject to the conditions set forth in the Securities Purchase Agreement.
 
The consent of the holders of the Notes is not necessary under this Indenture to
approve the particular form of any proposed amendment.  It is sufficient if such
consent approves the substance of the proposed amendment.
 
80

--------------------------------------------------------------------------------


 
The Trustee is hereby authorized to join with the Issuers and the Guarantors in
the execution of any supplemental indenture authorized or permitted by the terms
of this Indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which adversely affects
its own rights, duties or immunities under this Indenture.
 
Section 8.02  
With Consent of Holders.

 
 
Subject to Section 6.04, the Company, Finance Co., the Trustee and the
Guarantors, with the consent of the registered holders of a majority in
aggregate principal amount of the Notes then outstanding (including consents
obtained in connection with a tender offer or exchange offer for the Notes), may
amend this Indenture and may waive any past default or compliance with any
provisions.  Without the consent of each holder, however, an amendment,
supplement or waiver, including a waiver pursuant to Section 6.04 may not:
 
 
(1) reduce the amount of Notes whose holders must consent to an amendment;
 
(2) reduce the rate of or extend the time for payment of interest on any Note
(other than a reduction in the interest rate as set forth in the Securities
Purchase Agreement);
 
(3) reduce the principal of or change the Stated Maturity of any Note;
 
(4) reduce the amount payable upon the redemption of any Note or make earlier
the time at which any Note may be redeemed under Article 3 hereto or paragraph 5
of the Notes;
 
(5) make any Note payable in money other than that stated in the Note;
 
(6) impair the right of any holder of the Notes to receive payment of principal
of and interest on such holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
holder’s Notes;
 
(7) make any change in the amendment provisions which require each holder’s
consent or in the waiver provisions;
 
(8) make any change in the ranking or priority of any Note that would adversely
affect the Noteholders; or
 
(9) release any Guarantor from its Guarantee that is not otherwise permitted by
this Indenture.
 
After an amendment, supplement or waiver under this Section 8.02 or Section 8.01
becomes effective, the Company shall mail to the holders notice briefly
describing the amendment, supplement or waiver; provided, however, the failure
to give such notice to all holders of the Notes, or any defect therein, will not
impair or affect the validity of the amendment, supplement or waiver.
 
Upon the request of the Company, accompanied by a Board Resolution authorizing
the execution of any such supplemental indenture, and upon the receipt by the
Trustee of evidence reasonably satisfactory to the Trustee of the consent of the
holders as aforesaid and upon receipt by the Trustee of the documents described
above or in Section 8.05 hereof, the Trustee shall join with the Issuers and the
Guarantors in the execution of such supplemental indenture unless such
supplemental indenture affects the
 
 
81

--------------------------------------------------------------------------------


 
Trustee’s own rights, duties or immunities under this Indenture, in which case
the Trustee may in its discretion, but shall not be obligated to, enter into
such supplemental indenture.
 
The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Persons entitled to consent to any indenture
supplemental hereto.  If a record date is fixed, the holders on such record
date, or their duly designated proxies, and only such Persons shall be entitled
to consent to such supplemental indenture, whether or not such holders remain
holders after such record date; provided, that unless such consent shall have
become effective by virtue of the requisite percentage having been obtained
prior to the date which is 90 days after such record date, any such consent
previously given shall automatically and without further action by any holder be
canceled and of no further effect.
 
It shall not be necessary for the consent of the holders under this Section 8.02
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.
 
Section 8.03  
Revocation and Effect of Consents.

 
 
Until an amendment, supplement, waiver or other action becomes effective, a
consent to it by a holder of a Note is a continuing consent conclusive and
binding upon such holder and every subsequent holder of the same Note or portion
thereof, and of any Note issued upon the transfer thereof or in exchange
therefor or in place thereof, even if notation of the consent is not made on any
such Note.  Any such holder or subsequent holder, however, may revoke the
consent as to its Note or portion of a Note, if the Trustee receives the notice
of revocation, before the date the amendment, supplement, waiver or other action
becomes effective.
 
Subject to the approval requirements of Section 8.02, after an amendment,
supplement, waiver or other action becomes effective, it shall bind every
holder.  In the case of any amendment, supplement or waiver specified in clauses
(1) through (9) of the first paragraph of Section 8.02, the amendment,
supplement, waiver or other action shall bind each holder of a Note who has
consented to it and every subsequent holder of a Note or portion of a Note that
evidences the same debt as the consenting holder’s Note.
 
Section 8.04  
Notation on or Exchange of Notes.

 
 
If an amendment, supplement, or waiver changes the terms of a Note, the Trustee
may request the holder of the Note to deliver it to the Trustee.  In such case,
the Trustee shall place an appropriate notation on the Note about the changed
terms and return it to the holder.  Alternatively, if the Company or the Trustee
so determines, the Issuers in exchange for the Note shall issue and the Trustee
shall authenticate a new security that reflects the changed terms.  Failure to
make the appropriate notation or issue a new Note shall not affect the validity
and effect of such amendment, supplement or waiver.
 
 
Section 8.05  
Trustee to Sign Amendments, etc.

 
The Trustee shall sign any amendment, supplement or waiver authorized pursuant
to this Article 8 if the amendment, supplement or waiver does not affect the
rights, duties, liabilities or immunities of the Trustee.  If it does, the
Trustee may, but need not, sign it.  In signing or refusing to sign such
amendment, supplement or waiver the Trustee shall be provided with and, subject
to Section 7.01 hereof, shall be fully protected in relying upon an Officer’s
Certificate and an Opinion of Counsel stating that such amendment, supplement or
waiver is authorized or permitted by this Indenture.  Neither Issuer nor any
Guarantor may sign an amendment or supplement until the Board of Directors, the
Board of Directors
 
 
82

--------------------------------------------------------------------------------


 
 
of Finance Co. or the Board of Directors or Board of Managers of such Guarantor,
as appropriate, approves it.
 
 
ARTICLE IX 
 
DISCHARGE OF INDENTURE; DEFEASANCE
 
Section 9.01  
Discharge of Indenture.

 
 
The Indenture will be discharged and will cease to be of further effect (except
as to rights of registration of transfer or exchange of Notes which shall
survive until all Notes have been canceled) as to all outstanding Notes when
either
 
 
(i) all Notes that have been authenticated and delivered (except lost, stolen or
destroyed Notes which have been replaced or paid and any such Notes for the
payment of which money has been deposited in trust or segregated and held in
trust by the Issuers and thereafter repaid to the Issuers or discharged from
this trust) have been delivered to the Trustee for cancellation, or
 
(ii) the following conditions are met:
 
(A) all Notes not delivered to the Trustee for cancellation otherwise (i) have
become due and payable, (ii) will become due and payable, or may be called for
redemption, within one year or (iii) have been called for redemption pursuant to
paragraph 5 of the Notes and, in any case, the Issuers have irrevocably
deposited or caused to be deposited with the Trustee as trust funds, in trust
solely for the benefit of the holders of outstanding Notes, U.S. legal tender,
U.S. Government Obligations or a combination thereof, in such amounts as will be
sufficient (without consideration of any reinvestment of interest) to pay and
discharge the entire Debt (including all principal and accrued interest) on any
Notes not theretofore delivered to the Trustee for cancellation,
 
(B) the Issuers have paid all sums payable with respect to the Notes,
 
(C) the Issuers have delivered irrevocable instructions to the Trustee to apply
the deposited money toward the payment of the Notes or on the date of
redemption, as the case may be, and
 
(D) the Company has delivered an Officer’s Certificate and an Opinion of Counsel
to the Trustee stating that the conditions to satisfaction and discharge of this
Indenture set forth above have been complied with.
 
After such delivery the Trustee upon request shall acknowledge in writing the
discharge of the Issuers’ and the Guarantors’ obligations under the Notes, the
Guarantees and this Indenture except for those surviving obligations specified
below.
 
Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuers in Sections 7.07, 9.05 and 9.06 hereof shall survive
such satisfaction and discharge.
 
 
83

--------------------------------------------------------------------------------


 
Section 9.02  
Legal Defeasance.

 
 
The Issuers may at their option, by Board Resolution delivered to the Trustee,
be discharged from their obligations with respect to the Notes and the
Guarantors discharged from their obligations under the Guarantees on the date
the conditions set forth in Section 9.04 below are satisfied (hereinafter,
“Legal Defeasance”).  For this purpose, such Legal Defeasance means that the
Issuers shall be deemed to have paid and discharged the entire indebtedness
represented by the Notes and to have satisfied all its other obligations under
such Notes and this Indenture insofar as such Notes are concerned (and the
Trustee, at the expense of the Issuers, shall, subject to Section 9.06 hereof,
execute proper instruments acknowledging the same), except for the following
which shall survive until otherwise terminated or discharged hereunder:  (A) the
rights of holders of outstanding Notes to receive solely from the trust funds
described in Section 9.04 hereof and as more fully set forth in such Section,
payments in respect of the principal of, premium, if any, and interest on such
Notes when such payments are due, (B) the Issuers’ obligations with respect to
the Notes under Sections 2.1 through 2.10 hereof, Section 2.13 hereof and
Section 4.17 hereof, (C) the rights, powers, trusts, duties, and immunities of
the Trustee hereunder (including claims of, or payments to, the Trustee under or
pursuant to Section 7.07 hereof) and (D) this Article 9.  If the Issuers
exercises their Legal Defeasance option, payment of the Notes may not be
accelerated because of an Event of Default with respect thereto and each
Guarantor will be released from all of its obligations under its
Guarantee.  Subject to compliance with this Article 9, the Issuers may exercise
their option under this Section 9.02 with respect to the Notes notwithstanding
the prior exercise of its option under Section 9.03 below with respect to the
Notes.
 
Section 9.03  
Covenant Defeasance.

 
 
At the option of the Company, pursuant to a Board Resolution delivered to the
Trustee, the Issuers and the Guarantors shall be released from (A) their
respective obligations under Sections 4.02, 4.04 through 4.14, inclusive, 4.16
and 4.18 through 4.21, inclusive, (B) the operation of Sections 6.01(5), (6),
(7) and (8) (only as such clauses (7) and (8) apply to Significant Subsidiaries)
and (9), and (C) the Company’s obligations under Section 5.01(a)(3) with respect
to the outstanding Notes on and after the date the conditions set forth in
Section 9.04 hereof are satisfied (hereinafter, “Covenant Defeasance”).  For
this purpose, such Covenant Defeasance means that the Issuers and the Guarantors
may omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such specified Section or portion
thereof, whether directly or indirectly by reason of any reference elsewhere
herein to any such specified section or portion thereof or by reason of any
reference in any such specified Section or portion thereof to any other
provision herein or in any other document, but the remainder of this Indenture
and the Notes shall be unaffected thereby.  If the Company exercises its
Covenant Defeasance option, each Guarantor will be released from all its
obligations under its Guarantee.
 
Section 9.04  
Conditions to Defeasance or Covenant Defeasance.

 
 
The following shall be the conditions to application of Section 9.02 or Section
9.03 hereof to the outstanding Notes:
 
(1) the Issuers shall irrevocably have deposited or caused to be deposited with
the Trustee (or another trustee satisfying the requirements of Section 7.10
hereof who shall agree to comply with the provisions of this Article 9
applicable to it) as funds in trust for the purpose of making the following
payments, specifically pledged as security for, and dedicated solely to, the
benefit of the holders of the Notes, (A) money in an amount, or (B) U.S.
Government Obligations which through the scheduled payment of principal and
interest in respect thereof in accordance with their terms will provide, not
later than the due date of any payment, money in an amount sufficient, in the
opinion of a firm of independent public accountants expressed in a written
certifica-
 
84

--------------------------------------------------------------------------------


 
 
tion thereof delivered to the Trustee, to pay and discharge, and which shall be
applied by the Trustee (or other qualifying trustee) to pay and discharge, the
principal of, premium, if any, and accrued interest on the outstanding Notes at
the maturity date of such principal, premium, if any, or interest, or on dates
for payment and redemption of such principal, premium, if any, and interest
selected in accordance with the terms of this Indenture and of the Notes,
without reinvestment on the deposited U.S. Government Obligations and without
reinvestment of any deposited money;
 
(2) no Event of Default or Default with respect to the Notes shall have occurred
and be continuing on the date of such deposit or after giving effect to such
deposit, or shall have occurred and be continuing at any time during the period
ending on the 123rd day after the date of such deposit or, if longer, ending on
the day following the expiration of the longest preference period under any
Bankruptcy Law applicable to the Issuers in respect of such deposit (it being
understood that this condition shall not be deemed satisfied until the
expiration of such period);
 
(3) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute default under any other agreement or instrument to
which the Issuers is a party or by which it is bound;
 
(4) in the case of an election under Section 9.02 above, the Company shall have
delivered to the Trustee an Opinion of Counsel stating that (i) the Company has
received from, or there has been published by, the Internal Revenue Service a
ruling to the effect that or (ii) there has been a change in any applicable
Federal income tax law with the effect that, and such opinion shall confirm
that, the holders of the outstanding Notes or persons in their positions will
not recognize income, gain or loss for Federal income tax purposes as a result
of such Legal Defeasance and will be subject to Federal income tax on the same
amounts, in the same manner, and at the same times as would have been the case
if such Legal Defeasance had not occurred;
 
(5) in the case of an election under Section 9.03 hereof, the Company shall have
delivered to the Trustee an Opinion of Counsel to the effect that the holders of
the outstanding Notes will not recognize income, gain or loss for Federal income
tax purposes as a result of such Covenant Defeasance and will be subject to
Federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such Covenant Defeasance had not occurred;
 
(6) the Company shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that all conditions precedent provided for
relating to either the Legal Defeasance under Section 9.02 above or the Covenant
Defeasance under Section 9.03 hereof (as the case may be) have been complied
with; and
 
(7) the Company shall have paid or duly provided for payment under terms
mutually satisfactory to the Company and the Trustee all amounts then due to the
Trustee pursuant to Section 7.07 hereof.
 
Section 9.05  
Deposited Money and U.S. Government Obligations to Be Held in Trust; Other
Miscellaneous Provisions.

 
 
All money and U.S. Government Obligations (including the proceeds thereof)
deposited with the Trustee pursuant to Section 9.04 hereof in respect of the
outstanding Notes shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agent as the Trustee may determine, to the
holders of such
 
 
85

--------------------------------------------------------------------------------


 
 
Notes, of all sums due and to become due thereon in respect of principal,
premium, if any, and accrued interest, but such money need not be segregated
from other funds except to the extent required by law.
 
The Issuers and the Guarantors shall pay and indemnify the Trustee against any
tax, fee or other charge imposed on or assessed against the U.S. Government
Obligations deposited pursuant to Section 9.04 hereof or the principal, premium,
if any, and interest received in respect thereof other than any such tax, fee or
other charge which by law is for the account of the holders of the outstanding
Notes.
 
Anything in this Article 9 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon Company Request any money
or U.S. Government Obligations held by it as provided in Section 9.04 hereof
which, in the opinion of a nationally-recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee, are in excess of the amount thereof which would then be required to be
deposited to effect an equivalent Legal Defeasance or Covenant Defeasance.
 
Section 9.06  
Reinstatement.

 
 
If the Trustee or Paying Agent is unable to apply any money or U.S. Government
Obligations in accordance with Section 9.01, 9.02 or 9.03 hereof by reason of
any legal proceeding or by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, the Issuers’ and each Guarantor’s obligations under this Indenture,
the Notes and the Guarantees shall be revived and reinstated as though no
deposit had occurred pursuant to this Article 9 until such time as the Trustee
or Paying Agent is permitted to apply all such money or U.S. Government
Obligations in accordance with Section 9.01 hereof; provided, however, that if
the Issuers or the Guarantors have made any payment of principal of, premium, if
any, or accrued interest on any Notes because of the reinstatement of their
obligations, the Issuers or the Guarantors, as the case may be, shall be
subrogated to the rights of the holders of such Notes to receive such payment
from the money or U.S. Government Obligations held by the Trustee or Paying
Agent.
 
Section 9.07  
Moneys Held by Paying Agent.

 
 
In connection with the satisfaction and discharge of this Indenture, all moneys
then held by any Paying Agent under the provisions of this Indenture shall, upon
demand of the Company, be paid to the Trustee, or if sufficient moneys have been
deposited pursuant to Section 9.01 hereof, to the Issuers (or, if such moneys
had been deposited by the Guarantors, to such Guarantors), and thereupon such
Paying Agent shall be released from all further liability with respect to such
moneys.
 
Section 9.08  
Moneys Held by Trustee.

 
 
Any moneys deposited with the Trustee or any Paying Agent or then held by the
Issuers or the Guarantors in trust for the payment of the principal of or
premium, if any, or interest on any Note that are not applied but remain
unclaimed by the holder of such Note for two years after the date upon which the
principal of, or premium, if any, or interest on such Note shall have
respectively become due and payable shall be repaid to the Company (or, if
appropriate, Finance Co. or the Guarantors) upon Company Request, or if such
moneys are then held by the Issuers or the Guarantors in trust, such moneys
shall be released from such trust; and the holder of such Note entitled to
receive such payment shall thereafter, as an unsecured general creditor, look
only to the Issuers and the Guarantors for the payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such trust money
shall thereupon cease; provided, however, that the Trustee or any such Paying
Agent, before being required to make any such repayment, may, at the expense of
the Company and the Guarantors, either mail to each holder affected, at the
address shown in the register of the Notes maintained by the Registrar pursuant
to Section
 
86

--------------------------------------------------------------------------------


 
 
2.03 hereof, or cause to be published once a week for two successive weeks, in a
newspaper published in the English language, customarily published each Business
Day and of general circulation in The City of New York, New York, a notice that
such money remains unclaimed and that, after a date specified therein, which
shall not be less than 30 days from the date of such mailing or publication, any
unclaimed balance of such moneys then remaining will be repaid to the
Company.  After payment to the Company, Finance Co. or the Guarantors or the
release of any money held in trust by the Company, Finance Co. or any
Guarantors, as the case may be, holders entitled to the money must look only to
the Company and the Guarantors for payment as general creditors unless
applicable abandoned property law designates another Person.
 
 
ARTICLE X
 
GUARANTEE OF SECURITIES
 
Section 10.01  
Guarantee.

 
 
Subject to the provisions of this Article 10, each Guarantor hereby jointly and
severally unconditionally guarantees to each holder and to the Trustee, on
behalf of the holders, (i) the due and punctual payment of the principal, and,
premium, if any, and interest on the Notes when and as the same shall become due
and payable, whether at maturity, by acceleration or otherwise, the due and
punctual payment of interest on the overdue principal of, and premium, if any,
and interest on the Notes, including PIK Interest, to the extent lawful, and the
due and punctual performance of all other Obligations of the Issuers to the
holders or the Trustee all in accordance with the terms of this Indenture, and
(ii) in the case of any extension of time of payment or renewal of the Notes or
any of such other Obligations, that the same will be promptly paid in full when
due or performed in accordance with the terms of the extension or renewal, at
stated maturity, by acceleration or otherwise.  Each Guarantor hereby agrees
that its obligations hereunder shall be absolute and unconditional, irrespective
of, and shall be unaffected by, any invalidity, irregularity or unenforceability
of any such Note or this Indenture, any failure to enforce the provisions of any
such Note or this Indenture, any waiver, modification or indulgence granted to
the Issuers with respect thereto by the holder of such Note or the Trustee, or
any other circumstances which may otherwise constitute a legal or equitable
discharge of a surety or such Guarantor.
 
Each Guarantor hereby waives diligence, presentment, filing of claims with a
court in the event of merger or bankruptcy of the Issuers, any right to require
a proceeding first against the Issuers, protest or notice with respect to any
such Note or the Indebtedness evidenced thereby and all demands whatsoever, and
covenants that this Guarantee will not be discharged as to any such Note except
by payment in full of the principal thereof, premium if any, and interest
thereon and as provided in Section 9.01 hereof.  Each Guarantor further agrees
that, as between such Guarantor, on the one hand, and the holders and the
Trustee, on the other hand, (i) the maturity of the Obligations guaranteed
hereby may be accelerated as provided in Article 6 hereof for the purposes of
this Guarantee, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the Obligations guaranteed hereby,
and (ii) in the event of any declaration of acceleration of such Obligations as
provided in Article 6 hereof, such Obligations (whether or not due and payable)
shall forthwith become due and payable by each Guarantor for the purpose of this
Guarantee.  In addition, without limiting the foregoing provisions, upon the
effectiveness of an acceleration under Article 6 hereof, the Trustee shall
promptly make a demand for payment on all Obligations under the Guarantee
provided for in this Article 10 and not discharged.
 
The Guarantee set forth in this Section 10.01 shall not be valid or become
obligatory for any purpose with respect to a Note until the certificate of
authentication on such Note shall have been signed by or on behalf of the
Trustee.
 
 
87

--------------------------------------------------------------------------------


 
 
Section 10.02  
Execution and Delivery of Guarantees.

 
 
To evidence the Guarantee set forth in this Article 10, each Guarantor hereby
agrees that a notation of such Guarantee may be placed on each Note
authenticated and made available for delivery by the Trustee and that this
Guarantee shall be executed on behalf of each Guarantor by the manual or
facsimile signature of an Officer of each Guarantor.
 
Each Guarantor hereby agrees that the Guarantee set forth in Section 10.01 shall
remain in full force and effect notwithstanding any failure to endorse on each
Note a notation of such Guarantee.
 
If an Officer of a Guarantor whose signature is on the Guarantee no longer holds
that office at the time the Trustee authenticates the Note on which the
Guarantee is endorsed, the Guarantee shall be valid nevertheless.
 
The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantee set forth in this
Indenture on behalf of each Guarantor.
 
Section 10.03  
Limitation of Guarantee.

 
 
The obligations of each Guarantor pursuant to Section 10.01 are limited to the
maximum amount as will, after giving effect to all other contingent and fixed
liabilities of such Guarantor and after giving effect to any collections from or
payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under its Guarantee hereunder or pursuant to
its contribution obligations under this Indenture, result in the obligations of
such Guarantor under the Guarantee not constituting a fraudulent conveyance or
fraudulent transfer under federal or state or provincial law.  Each Guarantor
that makes a payment or distribution under a Guarantee shall be entitled to a
contribution from each other Guarantor and the Company in a pro rata amount
based on the proportion that the net worth of the Company or the relevant
Guarantor represents relative to the aggregate net worth of the Company and all
of the Guarantors combined.
 
Section 10.04  
Additional Guarantors.

 
 
Each of the Issuers covenants and agrees that it will cause any Person which
becomes obligated to guarantee the Notes, pursuant to the terms of Section 4.12
hereof, to execute a supplemental indenture pursuant to which such Guarantor
shall guarantee the obligations of the Company under this Indenture with respect
to the Notes in accordance with this Article 10 with the same effect and to the
same extent as if such Person had been named herein as a Guarantor.
 
Section 10.05  
Release of Guarantor.

 
 
A Guarantor shall be released from all of its obligations under its Guarantee
hereunder  upon:
 
(i) the sale, disposition or other transfer (including through merger,
amalgamation or consolidation) of the Capital Stock (including any sale,
disposition or other transfer following which an applicable Guarantor is no
longer a Restricted Entity), or all or substantially all the assets, of the
applicable Guarantor if such sale, disposition or other transfer is made in
compliance with this Indenture;
 
(ii) the Issuers designating a Guarantor to be an Unrestricted Entity in
accordance with Section 4.08 and the definition of “Unrestricted Entity”; or
 
 
88

--------------------------------------------------------------------------------


 
(iii) the Issuers’ exercise of their legal defeasance option or covenant
defeasance option set forth in Section 9.02 and Section 9.03, or if the Issuers’
obligations under the Indenture are discharged in accordance with the terms of
the Indenture;
 
and in each such case, the Guarantor delivering to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to such transactions have been complied
with.
 
Notwithstanding the foregoing, upon designation of a Restricted Subsidiary as an
Unrestricted Entity, such Restricted Subsidiary shall, by execution and delivery
of a supplemental indenture, be released from any Guarantee previously made by
such Restricted Subsidiary.
 
Section 10.06  
Waiver of Subrogation.

 
 
Until this Indenture is discharged and all of the Notes are discharged and paid
in full, each Guarantor hereby irrevocably waives and agrees not to exercise any
claim or other rights which it may now or hereafter acquire against the Issuers
that arise from the existence, payment, performance or enforcement of the
Issuers’ obligations under the Notes or this Indenture and such Guarantor’s
obligations under its Guarantee hereunder and this Indenture, in any such
instance including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution, indemnification, and any right to participate in any
claim or remedy of the holders against the Issuers, whether or not such claim,
remedy or right arises in equity, or under contract, statute or common law,
including, without limitation, the right to take or receive from the Issuers,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim or other rights.  If any
amount shall be paid to any Guarantor in violation of the preceding sentence and
any amounts owing to the Trustee or the Noteholders under the Notes, this
Indenture, or any other document or instrument delivered under or in connection
with such agreements or instruments, shall not have been paid in full, such
amount shall have been deemed to have been paid to such Guarantor for the
benefit of, and held in trust for the benefit of, the Trustee or the Noteholders
and shall forthwith be paid to the Trustee for the benefit of itself or such
Noteholders to be credited and applied to the obligations in favor of the
Trustee or the Noteholders, as the case may be, whether matured or unmatured, in
accordance with the terms of this Indenture.  Each  Guarantor acknowledges that
it will receive direct and indirect benefits from the financing arrangements
contemplated by this Indenture and that the waiver set forth in this Section
10.06 is knowingly made in contemplation of such benefits.
 
Section 10.07  
Taxes.

 
 
All payments by the Canadian Guarantors under their Guarantees hereunder will be
made free and clear of and without deduction or withholding for any and all
Taxes, unless such Taxes are required by applicable law to be deducted or
withheld.  If the Canadian Guarantors are required by applicable law to deduct
or withhold any such Taxes from or in respect of any amount payable under its
Guarantee (i) the amount payable shall be increased (and for greater certainty,
in the case of interest, the amount of interest shall be increased) as may be
necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to any additional amounts paid
under this Section 10.07), the Noteholder receives an amount equal to the amount
they would have received if no such deduction or withholding had been made, (ii)
the Canadian Guarantors will make such deductions or withholdings, and (iii) the
Canadian Guarantors will immediately pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law.
 
 
89

--------------------------------------------------------------------------------


ARTICLE XI
 
MISCELLANEOUS
 
Section 11.01  
Notices.

 
 
Any notice or other communication shall be given in writing and delivered in
person, sent by facsimile, delivered by commercial courier service or mailed by
first-class mail, postage prepaid, addressed as follows:
 
 
If to the Issuers or any Guarantor:

 
 
Mobile Satellite Ventures LP
10802 Parkridge Boulevard
Reston, VA  20191-5416
Attention:  Chief Financial Officer and General Counsel
Facsimile:  (703) 390-2770

 
 
If to the Trustee:

 
 
 
Attention:
Facsimile:

 
Such notices or communications shall be effective when received and shall be
sufficiently given if so given within the time prescribed in this Indenture.
 
The Issuers, the Guarantors or the Trustee by written notice to the others may
designate additional or different addresses for subsequent notices or
communications.
 
Any notice or communication mailed to a holder shall be mailed to him by
first-class mail, postage prepaid, at his address shown on the register kept by
the Registrar.
 
Failure to mail a notice or communication to a holder or any defect in it shall
not affect its sufficiency with respect to other holders.  If a notice or
communication to a holder is mailed in the manner provided above, it shall be
deemed duly given, whether or not the addressee receives it.
 
In case by reason of the suspension of regular mail service, or by reason of any
other cause, it shall be impossible to mail any notice as required by this
Indenture, then such method of notification as shall be made with the approval
of the Trustee shall constitute a sufficient mailing of such notice.
 
Anything herein to the contrary notwithstanding, no notice or communication
given to the Trustee shall be effective unless and until it is actually received
by the Trustee at its Corporate Trust Office.
 
Section 11.02  
Communications by Holders with Other Holders.

 
 
Holders may communicate pursuant to TIA § 312(b) with other holders with respect
to their rights under this Indenture or the Notes.  The Issuers, the Guarantors,
the Trustee, the Registrar and anyone else shall have the protection of TIA
§ 312(c).
 
 
 
90

--------------------------------------------------------------------------------


 
Section 11.03  
Certificate and Opinion as to Conditions Precedent.

 
 
Upon any request or application by the Issuers or any Guarantor to the Trustee
to take any action under this Indenture, the Company shall furnish to the
Trustee:
 
 
(1) an Officer’s Certificate (which shall include the statements set forth in
Section 11.04 below) stating that, in the opinion of the signers, all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with; and
 
 
(2) except in the case of the issuance of the Notes on the Issue Date or on a
subsequent issue date as contemplated by the Securities Purchase Agreement or
the Payment-in-Kind Notes on any Interest Payment Date, an Opinion of Counsel
(which shall include the statements set forth in Section 11.04 below) stating
that, in the opinion of such counsel, all such conditions precedent have been
complied with.
 
Section 11.04  
Statements Required in Certificate and Opinion.

 
 
Each certificate and opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:
 
(1) a statement that the Person making such certificate or opinion has read such
covenant or condition;
 
(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
 
(3) a statement that, in the opinion of such Person, it or he has made such
examination or investigation as is necessary to enable it or him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
 
(4) a statement as to whether or not, in the opinion of such Person, such
covenant or condition has been complied with.
 
Section 11.05  
When Treasury Notes Disregarded.

 
 
In determining whether the holders of the required aggregate principal amount of
Notes have concurred in any direction, waiver or consent, Notes owned by the
Issuers, any Guarantor or any other obligor on the Notes shall be disregarded,
except that for the purposes of determining whether the Trustee shall be
protected in relying on any such direction, waiver or consent, only Notes which
a Responsible Officer of the Trustee actually knows are so owned shall be so
disregarded.  Notes so owned which have been pledged in good faith shall not be
disregarded if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right so to act with respect to the Notes and that the pledgee is not
an Issuer, a Guarantor or any other obligor upon the Notes or any Affiliate of
any of them.
 
Section 11.06  
Rules by Trustee and Agents.

 
 
The Trustee may make reasonable rules for action by or meetings of holders.  The
Registrar and Paying Agent may make reasonable rules for their functions.
 
 
91

--------------------------------------------------------------------------------


 
 
Section 11.07  
Legal Holidays.

 
 
If a payment date is a Legal Holiday at a place of payment, payment may be made
at that place on the next succeeding day that is not a Legal Holiday, and no
interest shall accrue for the intervening period.
 
Section 11.08  
Governing Law.

 
 
THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.  EACH OF THE PARTIES HERETO,
AND THE HOLDERS BY THEIR ACCEPTANCE OF THE NOTES, AGREES TO SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE OR THE NOTES.
 
Section 11.09  
No Adverse Interpretation of Other Agreements.

 
 
This Indenture may not be used to interpret another indenture, loan, security or
debt agreement of the Company or any Subsidiary thereof.  No such indenture,
loan, security or debt agreement may be used to interpret this Indenture.
 
Section 11.10  
No Recourse Against Others.

 
 
No director, officer, employee, incorporator, shareholder, parent company,
partner or controlling entities of the Company, Finance Co., the Guarantors, the
General Partner, the Parent or any of their respective Subsidiaries (including,
without limitation, 4371593 Ontario Inc. and its successors and assigns) will
have any liability for any obligations of the Issuers or any of their
Subsidiaries under the Notes or the Indenture or for any claim based on, in
respect of, or by reason of such obligations or their creation.  Each holder of
the Notes by accepting a Note waives and releases all such liability.  The
waiver and release are part of the consideration for issuance of the
Notes.  Such waiver and release may not be effective to waive liabilities under
the U.S. Federal securities laws, and it is the view of the SEC that such a
waiver is against public policy.
 
Section 11.11  
Successors.

 
 
All agreements of the Issuers and the Guarantors in this Indenture and the Notes
shall bind their respective successors.  All agreements of the Trustee, any
additional trustee and any Paying Agents in this Indenture shall bind their
successors.
 
Section 11.12  
Multiple Counterparts.

 
 
The parties may sign multiple counterparts of this Indenture.  Each signed
counterpart shall be deemed an original, but all of them together represent one
and the same agreement.
 
 
Section 11.13  
Table of Contents, Headings, etc.

 
The table of contents, cross-reference sheet and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part hereof, and shall in no way modify or restrict
any of the terms or provisions hereof.
 
 
92

--------------------------------------------------------------------------------


 
 
Section 11.14  
Separability.

 
 
Each provision of this Indenture shall be considered separable and if for any
reason any provision which is not essential to the effectuation of the basic
purpose of this Indenture or the Notes shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
Section 11.15  
Waiver of Jury Trial.

 
 
EACH OF THE ISSUERS, THE GUARANTORS, EACH HOLDER OF A NOTE BY ITS ACCEPTANCE
THEREOF AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTION CONTEMPLATED HEREBY.
 
Section 11.16  
Force Majeure.

 
 
In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.
 
Section 11.17  
Currency of Account; Conversion of Currency; Foreign Exchange Restrictions.

 
 
(a) U.S. Dollars are the sole currency of account and payment for all sums
payable by the Company and the Guarantors under or in connection with the Notes,
the Guarantees of the Notes or this Indenture to the extent it relates to the
Notes, including damages related thereto.  Any amount received or recovered in a
currency other than U.S. Dollars by a holder of Notes (whether as a result of,
or of the enforcement of, a judgment or order of a court of any jurisdiction, in
the winding-up or dissolution of the Issuers or otherwise) in respect of any sum
expressed to be due to it from the Issuers shall only constitute a discharge to
the Issuers to the extent of the U.S. Dollar amount, which the recipient is able
to purchase with the amount so received or recovered in that other currency on
the date of that receipt or recovery (or, if it is not practicable to make that
purchase on that date, on the first date on which it is practicable to do
so).  If that U.S. Dollar amount is less than the U.S. Dollar amount expressed
to be due to the recipient under the Notes, the Issuers and the Guarantors shall
indemnify it against any loss sustained by it as a result as set forth in
Section 11.17(b).  In any event, the Company and the Guarantors shall indemnify
the recipient against the cost of making any such purchase.  For the purposes of
this Section 11.17, it will be sufficient for the holder of a Note to certify in
a satisfactory manner (indicating sources of information used) that it would
have suffered a loss had an actual purchase of U.S. Dollars been made with the
amount so received in that other currency on the date of receipt or recovery
(or, if a purchase of U.S. Dollars on such date had not been practicable, on the
first date on which it would have been practicable, it being required that the
need for a change of date be certified in the manner mentioned above).  The
indemnities set forth in this Section 11.17 constitute separate and independent
obligations from other obligations of the Issuers and the Guarantors, shall give
rise to a separate and independent cause of action, shall apply irrespective of
any indulgence granted by any holder of the Notes and shall continue in full
force and effect despite any other judgment, order, claim or proof for a
liquidated amount in respect of any sum due under the Notes.
 
93

--------------------------------------------------------------------------------


 
(b) The Issuers and the Guarantors, jointly and severally, covenant and agree
that the following provisions shall apply to conversion of currency in the case
of the Notes, the Guarantees and this Indenture:
 
 
(1) (A)           If for the purpose of obtaining judgment in, or enforcing the
judgment of, any court in any country, it becomes necessary to convert into a
currency (the “Judgment Currency”) an amount due in any other currency (the
“Base Currency”), then the conversion shall be made at the rate of exchange
prevailing on the Business Day before the day on which the judgment is given or
the order of enforcement is made, as the case may be (unless a court shall
otherwise determine).
 
(B)           If there is a change in the rate of exchange prevailing between
the Business Day before the day on which the judgment is given or an order of
enforcement is made, as the case may be (or such other date as a court shall
determine), and the date of receipt of the amount due, the Issuers and the
Guarantors will pay such additional (or, as the case may be, such lesser)
amount, if any, as may be necessary so that the amount paid in the Judgment
Currency when con­verted at the rate of exchange prevailing on the date of
receipt will produce the amount in the Base Currency originally due.
 
(2)           In the event of the winding-up of the Issuers or any Guarantor at
any time while any amount or damages owing under the Notes, the Guarantees and
this Indenture, or any judgment or order rendered in respect thereof, shall
remain outstanding, the Issuers and the Guarantors shall indemnify and hold the
Noteholders and the Trustee harmless against any deficiency arising or resulting
from any variation in rates of exchange between (i) the date as of which the
Applicable Currency Equivalent of the amount due or contingently due under the
Notes, the Guarantees and this Indenture (other than under this subsection
(b)(2)) is calculated for the purposes of such winding-up and (ii) the final
date for the filing of proofs of claim in such winding-up.  For the purpose of
this subsection (b)(2), the final date for the filing of proofs of claim in the
winding-up of the Issuers or any Guarantor shall be the date fixed by the
liquidator or otherwise in accordance with the relevant provisions of applicable
law as being the latest practicable date as at which liabilities of the Issuers
or such Guarantor may be ascertained for such winding-up prior to payment by the
liquidator or otherwise in respect thereto.
 
 
(c) The obligations contained in subsections (a), (b)(1)(B) and (b)(2) of this
Section 11.17 shall constitute separate and independent obligations from the
other obligations of the Issuers and the Guarantors under this Indenture, shall
give rise to separate and independent causes of action against the Issuers and
the Guarantors, shall apply irrespective of any waiver or extension granted by
any Noteholder or the Trustee or either of them from time to time and shall
continue in full force and effect notwithstanding any judgment or order or the
filing of any proof of claim in the winding-up of the Issuers or any Guarantor
for a liquidated sum in respect of amounts due hereunder (other than under
subsection (b)(2) above) or under any such judgment or order.  Any such
deficiency as aforesaid shall be deemed to constitute a loss suffered by the
Noteholders or the Trustee, as the case may be, and no proof or evidence of any
actual loss shall be required by the Issuers or any Guarantor or the liquidator
or otherwise or any of them.  In the case of subsection (b)(2) above, the amount
of such deficiency shall not be deemed to be reduced by any variation in rates
of exchange occurring between the said final date and the date of any
liquidating distribution.
 
 
(d) The term “rate(s) of exchange” shall mean the rate of exchange quoted by
Reuters at 10:00 a.m. (New York time) for spot purchases of the Base Currency
with the Judgment Currency other than the Base Currency referred to in
subsections (b)(1) and (b)(2) above and includes any premiums and costs of
exchange payable.
 
 
94

--------------------------------------------------------------------------------


 
 
Section 11.18  
Agent for Service.

 
 
By the execution and delivery of this Indenture, each Canadian Guarantor
(i) acknowledges that it has irrevocably designated and appointed CT Corporation
System, 111 Eighth Avenue, New York, New York 10011 (and any successor entity)
as its authorized agent upon which process may be served in any suit or
proceeding arising out of or relating to this Indenture, the Notes and the
Guarantees that may be instituted in any Federal or state court in the State of
New York, The City of New York, the Borough of Manhattan or brought under
Federal or state securities laws, and acknowledges that CT Corporation System
has accepted such designation, (ii) irrevocably submits to the jurisdiction of
any such court in any such suit or proceeding and (iii) agrees that service of
process upon CT Corporation System and written notice of said service to the
Canadian Guarantors in accordance with this Section 11.18 shall be deemed in
every respect effective service of process upon the Canadian Guarantors, if any,
in any such suit or proceeding.  Each Canadian Guarantor further agrees to take
any and all such action, including the execution and filing of any and all such
documents and instruments as may be necessary to continue such designation and
appointment of CT Corporation System in full force and effect so long as this
Indenture shall be in full force and effect or any of the Notes shall be
outstanding; provided, however, that any Canadian Guarantor may, by written
notice to the Trustee, designate such additional or alternative agent for
service of process under this Section 11.18 that (i) maintains an office located
in the Borough of Manhattan, The City of New York, the State of New York,
(ii) is a corporate service company which acts as agent for service of process
for other Persons in the ordinary course of its business and (iii) agrees to act
as agent for service of process in accordance with this Section 11.18.  Such
notice shall identify the name of such agent for process and the address of such
agent for process in the Borough of Manhattan, The City of New York, the State
of New York.
 
Section 11.19  
Interest Act (Canada).

 
 
The Canadian Guarantors acknowledge that certain of the rates of interest
applicable to their obligations may be computed on the basis of a year of 360
days or 365 days, as the case may be, and be paid for the actual number of days
elapsed.  For purposes of the Interest Act (Canada), whenever any interest is
calculated using a rate based on a year of 360 days or 365 days, as the case may
be, such rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (i) the applicable rate based on a year of 360
days or 365 days, as the case may be, (ii) multiplied by the actual number of
days in the calendar year in respect of which such interest is payable, and
(iii) divided by 360 or 365, as the case may be.
 
Section 11.20  
Joint and Several Obligations.

 
 
All of the obligations of the Issuers under the Notes shall be joint and several
obligations of the Issuers.
 
95

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date and year first written above.
 

 
MOBILE SATELLITE VENTURES LP
 
(a Delaware limited partnership) by its general partner, Mobile Satellite
Ventures GP, Inc.
         
By:
     
Name:
   
Title:






 
MSV FINANCE CO.
 
(a Delaware corporation)
         
By:
     
Name:
   
Title:





96

--------------------------------------------------------------------------------






 
ATC TECHNOLOGIES, LLC
 
(a Delaware limited liability company)
         
By:
     
Name:
   
Title:






 
MOBILE SATELLITE VENTURES SUBSIDIARY LLC
 
(a Delaware limited liability company)
         
By:
     
Name:
   
Title:





97

--------------------------------------------------------------------------------






 
MSV INTERNATIONAL, LLC
 
(a Delaware limited liability company)
         
By:
     
Name:
   
Title:






 
MOBILE SATELLITE VENTURES INC. OF VIRGINIA
 
(a Virginia corporation)
         
By:
     
Name:
   
Title:






 
MOBILE SATELLITE VENTURES CORP.
 
(a Nova Scotia unlimited liability company)
         
By:
     
Name:
   
Title:






 
MOBILE SATELLITE VENTURES HOLDINGS (CANADA) INC.
 
(an Ontario corporation)
         
By:
     
Name:
   
Title:






 
MOBILE SATELLITE VENTURES (CANADA) INC.
 
(an Ontario corporation)
         
By:
     
Name:
   
Title:



98

--------------------------------------------------------------------------------






 
[             ]
 
as Trustee
         
By:
     
Name:
   
Title:





99

--------------------------------------------------------------------------------






 
EXHIBIT A-1
 
 
FORM OF FACE OF CERTIFICATED NOTE
 
MOBILE SATELLITE VENTURES LP
 
MSV FINANCE CO.
 
16.0% SENIOR NOTES DUE 2013
 
THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES.  THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND
YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED AT ANY TIME BEGINNING [],
2009  BY WRITING TO:  MOBILE SATELLITE VENTURES LP OR MSV FINANCE CO., C/O
MOBILE SATELLITE VENTURES LP, 10802 PARKRIDGE BOULEVARD, RESTON, VIRGINIA 20191,
ATTENTION: CHIEF FINANCIAL OFFICER.
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE SECURITIES ACT), AND ACCORDINGLY, THIS NOTE MAY NOT BE
OFFERED OR SOLD WITHIN THE UNITED STATES EXCEPT AS SET FORTH IN THE FOLLOWING
SENTENCE. BY ITS ACQUISITION HEREOF, THE HOLDER
 
(1)           REPRESENTS THAT:
 
(A)           IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT); OR
 
(B)           IT IS AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE
501 (a)(1), (2), (3), OR (7) OF REGULATION D UNDER THE SECURITIES ACT) (OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE THE FOREGOING) (AN INSTITUTIONAL
ACCREDITED INVESTOR); OR
 
(C)           IT IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION IN COMPLIANCE
WITH REGULATION S UNDER THE SECURITIES ACT; AND
 
(2)           AGREES THAT IT WILL NOT WITHIN THE TIME PERIOD REFERRED TO IN RULE
144(d) UNDER THE SECURITIES ACT RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT:
 
(A)           TO MOBILE SATELLITE VENTURES LP, MSV FINANCE CO. OR ANY SUBSIDIARY
THEREOF;
 
(B)           INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT;
 
(C)           OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE
WITH RULE 904 UNDER THE SECURITIES ACT;
 
(D)           PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT;
 
 

--------------------------------------------------------------------------------


 
(E)           PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT (IF AVAILABLE);
 
(F)           PURSUANT TO ANY AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT (PROVIDED THAT AS A CONDITION TO THE
REGISTRATION OF TRANSFER OF ANY NOTES OTHERWISE THAN AS DESCRIBED HEREIN, THE
COMPANY OR THE TRUSTEE MAY, IN CIRCUMSTANCES THAT ANY OF THEM DEEMS APPROPRIATE,
REQUIRE EVIDENCE AS TO COMPLIANCE WITH ANY SUCH EXEMPTION); AND
 
(3)           AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.
 
IN CONNECTION WITH ANY TRANSFER OF THIS NOTE WITHIN THE TIME PERIOD REFERRED TO
ABOVE, THE HOLDER MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE REVERSE HEREOF
RELATING TO THE MANNER OF SUCH TRANSFER AND SUBMIT THIS CERTIFICATE TO THE
TRUSTEE.
 
AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” AND “UNITED STATES” HAVE THE
MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT. THE INDENTURE
CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF
THIS NOTE IN VIOLATION OF THE FOREGOING RESTRICTIONS.
 
A-1-2

--------------------------------------------------------------------------------




No.
 
 
US$ [●]
 
 
MOBILE SATELLITE VENTURES LP
 
MSV FINANCE CO.
 
16.0% SENIOR NOTES DUE 2013
 
Certificated Note
 
Mobile Satellite Ventures LP, a Delaware limited partnership, and MSV Finance
Co., a Delaware Corporation (the “Issuers”), for value received, hereby promise
to pay to [●] upon surrender hereof the principal sum of [●] UNITED STATES
DOLLARS (U.S. $ [●]) on July 1, 2013, or on such earlier date as the principal
hereof may become due in accordance with the provisions hereof.
 

 
Interest Rate:
16.0% per annum.  The interest rate is subject to adjustment for the time
periods, in the amounts and subject to the conditions set forth in the
Securities Purchase Agreement.
 
 
Interest Payment Dates:
July 1 and January 1 of each year, commencing [        ].
 
 
Interest Record Dates:
June 15 and December 15.
 
 
PIK Period:
On or prior to January 1, 2011, interest on the Notes may be paid in cash or, at
the election of the Issuers, will be payable semi-annually in the form of
Payment-in-Kind Notes in an amount reflecting the applicable PIK Interest. After
January 1, 2011, all payments of interest must be in cash for the remainder of
the term of the Notes.
 

 
Reference is hereby made to the further provisions set forth on the reverse
hereof. Such further provisions shall for all purposes have the same effect as
though fully set forth at this place.
 
This Note shall not be valid or obligatory until it shall have been duly signed
by the Trustee acting under the Indenture.
 
A-1-3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuers have caused this Note to be signed manually or
by facsimile by their duly authorized officers.
 

 
MOBILE SATELLITE VENTURES LP by its general
partner, Mobile Satellite Ventures GP, Inc.
         
By:
       
Name:
   
Title:
             
By:
       
Name:
   
Title:






 
MSV FINANCE CO.
         
By:
       
Name:
   
Title:
             
By:
       
Name:
   
Title:







This is one of the Notes referred to
in the within-mentioned Indenture:


Dated:  [              ], [            ]


    ,
as Trustee
 
 By: 
__________________________________
Authorized Signatory

 
 

 
A-1-4

--------------------------------------------------------------------------------




 
EXHIBIT A-2
 
 
FORM OF FACE OF RESTRICTED GLOBAL NOTE
 
 
MOBILE SATELLITE VENTURES LP
 
 
MSV FINANCE CO.
 
 
16.0% SENIOR NOTES DUE 2013
 
THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES.  THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND
YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED AT ANY TIME BEGINNING [],
2009  BY WRITING TO:  MOBILE SATELLITE VENTURES LP OR MSV FINANCE CO., C/O
MOBILE SATELLITE VENTURES LP, 10802 PARKRIDGE BOULEVARD, RESTON, VIRGINIA 20191,
ATTENTION: CHIEF FINANCIAL OFFICER.
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, THIS NOTE MAY NOT BE
OFFERED OR SOLD WITHIN THE UNITED STATES EXCEPT AS SET FORTH IN THE FOLLOWING
SENTENCE. BY ITS ACQUISITION HEREOF, THE HOLDER
 
(1)           REPRESENTS THAT:
 
(A)           IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT); OR
 
(B)           IT IS AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE
501 (a)(1), (2), (3), OR (7) OF REGULATION D UNDER THE SECURITIES ACT) (OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE THE FOREGOING) (AN “INSTITUTIONAL
ACCREDITED INVESTOR”); OR
 
(C)           IT IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION IN COMPLIANCE
WITH REGULATION S UNDER THE SECURITIES ACT; AND
 
(2)           AGREES THAT IT WILL NOT WITHIN THE TIME PERIOD REFERRED TO IN RULE
144(d) UNDER THE SECURITIES ACT RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT:
 
(A)           TO MOBILE SATELLITE VENTURES LP, MSV FINANCE CO. OR ANY SUBSIDIARY
THEREOF;
 
(B)           INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT;
 
(C)           OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE
WITH RULE 904 UNDER THE SECURITIES ACT;
 
(D)           PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT;
 

--------------------------------------------------------------------------------


(E)           PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT (IF AVAILABLE);
 
(F)           PURSUANT TO ANY AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT (PROVIDED THAT AS A CONDITION TO THE
REGISTRATION OF TRANSFER OF ANY NOTES OTHERWISE THAN AS DESCRIBED HEREIN, THE
COMPANY OR THE TRUSTEE MAY, IN CIRCUMSTANCES THAT ANY OF THEM DEEMS APPROPRIATE,
REQUIRE EVIDENCE AS TO COMPLIANCE WITH ANY SUCH EXEMPTION); AND
 
(3)           AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.
 
IN CONNECTION WITH ANY TRANSFER OF THIS NOTE WITHIN THE TIME PERIOD REFERRED TO
ABOVE, THE HOLDER MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE REVERSE HEREOF
RELATING TO THE MANNER OF SUCH TRANSFER AND SUBMIT THIS CERTIFICATE TO THE
TRUSTEE.
 
AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” AND “UNITED STATES” HAVE THE
MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT. THE INDENTURE
CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF
THIS NOTE IN VIOLATION OF THE FOREGOING RESTRICTIONS.
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY (THE “DEPOSITORY”), TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY
OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE &
CO., HAS AN INTEREST HEREIN.
 
THIS GLOBAL NOTE IS HELD BY THE DEPOSITORY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.01(a) OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.10 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITORY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.
 
A-2-2

--------------------------------------------------------------------------------



 
 
No. 1
CUSIP:
Common Code:
ISIN Number:

 
 
MOBILE SATELLITE VENTURES LP
 
MSV FINANCE CO.
 
RESTRICTED GLOBAL NOTE
 
US$ [●]
 
 
MOBILE SATELLITE VENTURES LP
 
MSV FINANCE CO.
 
16.0% SENIOR NOTES DUE 2013
 
Restricted Global Note
 
Mobile Satellite Ventures LP, a Delaware limited partnership, and MSV Finance
Co., a Delaware corporation, (the “Issuers”), for value received, hereby
promises to pay to CEDE & CO., or registered assigns, upon surrender hereof the
principal sum of UNITED STATES DOLLARS (U.S. $ [●]) on July 1, 2013, or on such
earlier date as the principal hereof may become due in accordance with the
provisions hereof.
 
 
 
Interest Rate:
16.0% per annum.  The interest rate is subject to adjustment for the time
periods, in the amounts and subject to the conditions set forth in the
Securities Purchase Agreement.

 
 
Interest Payment Dates:
July 1 and January 1 of each year, commencing [     ].

 
 
Interest Record Dates:
June 15 and December 15.

 
 
PIK Period:
On or prior to January 1, 2011, interest on the Notes may be paid in cash or, at
the election of the Issuers, will be payable semi-annually in the form of
Payment-in-Kind Notes in an amount reflecting the applicable PIK Interest. After
January 1, 2011, all payments of interest must be in cash for the remainder of
the term of the Notes.

 
Reference is hereby made to the further provisions set forth on the reverse
hereof. Such further provisions shall for all purposes have the same effect as
though fully set forth at this place.
 
This Note shall not be valid or obligatory until it shall have been duly signed
by the Trustee acting under the Indenture.
 
A-2-3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuers have caused this Note to be signed manually or
by facsimile by their duly authorized officers.
 

 
MOBILE SATELLITE VENTURES LP by its general
partner, Mobile Satellite Ventures GP, Inc.
         
By:
       
Name:
   
Title:
             
By:
       
Name:
   
Title:






 
MSV FINANCE CO.
         
By:
       
Name:
   
Title:
             
By:
       
Name:
   
Title:



This is one of the Notes referred to
in the within-mentioned Indenture:


Dated:  [              ], [            ]


        ,
as Trustee
 
 By:
__________________________________
Authorized Signatory




A-2-4

--------------------------------------------------------------------------------


 
EXHIBIT A-3
 
 
FORM OF FACE OF REGULATION S GLOBAL NOTE
 
MOBILE SATELLITE VENTURES LP
 
MSV FINANCE CO.
 
16.0% SENIOR NOTES DUE 2013
 
THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES.  THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND
YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED AT ANY TIME BEGINNING [],
2009  BY WRITING TO:  MOBILE SATELLITE VENTURES LP OR MSV FINANCE CO., C/O
MOBILE SATELLITE VENTURES LP, 10802 PARKRIDGE BOULEVARD, RESTON, VIRGINIA 20191,
ATTENTION: CHIEF FINANCIAL OFFICER.
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, THIS NOTE MAY NOT BE
OFFERED OR SOLD WITHIN THE UNITED STATES EXCEPT AS SET FORTH IN THE FOLLOWING
SENTENCE. BY ITS ACQUISITION HEREOF, THE HOLDER
 
(1)           REPRESENTS THAT:
 
(A)           IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT); OR
 
(B)           IT IS AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE
501 (a)(1), (2), (3), OR (7) OF REGULATION D UNDER THE SECURITIES ACT) (OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE THE FOREGOING) (AN “INSTITUTIONAL
ACCREDITED INVESTOR”); OR
 
(C)           IT IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION IN COMPLIANCE
WITH REGULATION S UNDER THE SECURITIES ACT; AND
 
(2)           AGREES THAT IT WILL NOT WITHIN THE TIME PERIOD REFERRED TO IN RULE
144(k) UNDER THE SECURITIES ACT RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT:
 
(A)           TO MOBILE SATELLITE VENTURES LP, MSV FINANCE CO. OR ANY SUBSIDIARY
THEREOF;
 
(B)           INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT;
 
(C)           OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE
WITH RULE 904 UNDER THE SECURITIES ACT;
 
(D)           PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT;
 
 

--------------------------------------------------------------------------------


 
(E)           PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT (IF AVAILABLE);
 
(F)           PURSUANT TO ANY AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT (PROVIDED THAT AS A CONDITION TO THE
REGISTRATION OF TRANSFER OF ANY NOTES OTHERWISE THAN AS DESCRIBED HEREIN, THE
COMPANY OR THE TRUSTEE MAY, IN CIRCUMSTANCES THAT ANY OF THEM DEEMS APPROPRIATE,
REQUIRE EVIDENCE AS TO COMPLIANCE WITH ANY SUCH EXEMPTION); AND
 
(3)           AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.
 
IN CONNECTION WITH ANY TRANSFER OF THIS NOTE WITHIN THE TIME PERIOD REFERRED TO
ABOVE, THE HOLDER MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE REVERSE HEREOF
RELATING TO THE MANNER OF SUCH TRANSFER AND SUBMIT THIS CERTIFICATE TO THE
TRUSTEE.
 
AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” AND “UNITED STATES” HAVE THE
MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT. THE INDENTURE
CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF
THIS NOTE IN VIOLATION OF THE FOREGOING RESTRICTIONS.
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY (THE “DEPOSITORY”), TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY
OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE &
CO., HAS AN INTEREST HEREIN.
 
THIS GLOBAL NOTE IS HELD BY THE DEPOSITORY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.01(a) OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.10 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITORY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.
 
A-3-2

--------------------------------------------------------------------------------




 
 
No. 2
CUSIP:
Common Code:
ISIN Number:

 
 
MOBILE SATELLITE VENTURES LP
 
MSV FINANCE CO.
 
REGULATION S GLOBAL NOTE
 
US$ [●]
 
MOBILE SATELLITE VENTURES LP
 
MSV FINANCE CO.
 
16.0% SENIOR NOTES DUE 2013
 
Regulation S Global Note
 
Mobile Satellite Ventures LP, a Delaware limited partnership, and MSV Finance
Co., a Delaware corporation (the “Issuers”), for value received, hereby promises
to pay to CEDE & CO., or registered assigns, upon surrender hereof the principal
sum of [●] UNITED STATES DOLLARS (U.S. $ [●]) on July 1, 2013, or on such
earlier date as the principal hereof may become due in accordance with the
provisions hereof.
 
 
 
Interest Rate:
16.0% per annum.  The interest rate is subject to adjustment for the time
periods, in the amounts and subject to the conditions set forth in the
Securities Purchase Agreement.

 
 
Interest Payment Dates:
July 1 and January 1 of each year, commencing [        ].

 
 
Interest Record Dates:
June 15 and December 15.

 
 
PIK Period:
On or prior to January 1, 2011, interest on the Notes may be paid in cash or, at
the election of the Issuers, will be payable semi-annually in the form of
Payment-in-Kind Notes in an amount reflecting the applicable PIK Interest. After
January 1, 2011, all payments of interest must be in cash for the remainder of
the term of the Notes.

 
Reference is hereby made to the further provisions set forth on the reverse
hereof. Such further provisions shall for all purposes have the same effect as
though fully set forth at this place.
 
This Note shall not be valid or obligatory until it shall have been duly signed
by the Trustee acting under the Indenture.
 
A-3-3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuers have caused this Note to be signed manually or
by facsimile by their duly authorized officers.
 



 
MOBILE SATELLITE VENTURES LP by its general partner, Mobile Satellite Ventures
GP, Inc.
         
By:
       
Name:
   
Title:
             
By:
       
Name:
   
Title:






 
MSV FINANCE CO.
         
By:
       
Name:
   
Title:
             
By:
       
Name:
   
Title:



This is one of the Notes referred to
in the within-mentioned Indenture:


Dated:  [              ], [            ]


             ,
as Trustee
 
  By:
__________________________________
Authorized Signatory

 
A-3-4

--------------------------------------------------------------------------------





 
EXHIBIT A-4
 
[Reverse of Note]
16.0% Senior Notes due 2013
 
[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]
 
[Insert the Restricted Notes Legend, if applicable pursuant to the provisions of
the Indenture]
 
Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.
 
1.           Interest.  The Issuers jointly and severally promise to pay
interest on this Note at the rate of 16.0% per annum. The interest rate is
subject to adjustment for the time periods, in the amounts and subject to the
conditions set forth in the Securities Purchase Agreement. For any interest
period through January 1, 2011, the Issuers may elect to pay interest on the
Notes, at their option, (a) entirely in cash (“Cash Interest”), or (b) entirely
by issuing new Notes (“Payment-in-Kind Notes”) in an amount equal to the amount
of PIK Interest for the applicable interest period (rounded up to the nearest
whole dollar) on the applicable interest payment date. Payment of any Cash
Interest on the relevant Interest Payment Date shall be made to the holder of
this Note on the relevant record date. The Issuers shall elect the form of
interest payment with respect to each interest period by giving notice to the
Trustee at least five Business Days prior to the beginning of the applicable
interest period. In the absence of such an election, interest will be payable in
Payment-in-Kind Notes. The first interest payment shall be paid in the form of
Payment-in-Kind Notes. After January 1, 2011, the Issuers must pay all interest
on the Notes entirely in the form of cash.
 
The Issuers will pay interest semi-annually in arrears on July 1 and January 1
of each year, or if any such day is not a Business Day, on the next succeeding
Business Day (each, an “Interest Payment Date”). Interest on the Notes will
accrue from the most recent Interest Payment Date to which interest has been
paid, either as Cash Interest or Payment-in-Kind Notes, or, if no interest has
been paid, from the date of issuance; provided that if there is no existing
Default in the payment of interest, and if this Note is authenticated between a
record date referred to on the face hereof and the next succeeding Interest
Payment Date, interest shall accrue from such next succeeding Interest Payment
Date; provided further that the first Interest Payment Date shall be [], 2009.
Interest will be computed on the basis of a 360-day year of twelve 30-day
months.   The Issuers shall pay interest on overdue principal at the rate borne
by the Notes, and shall pay interest on overdue installments of cash interest at
the same rate to the extent lawful.
 
2.           Method of Payment.  The Issuers shall pay interest on the Notes to
the Persons who are registered holders at the close of business on the June 15
and December 15 (whether or not a Business Day) next preceding the Interest
Payment Date even if Notes are canceled after the record date and on or before
the Interest Payment Date.  The holders must surrender Notes to a Paying Agent
to collect principal payments.  The Issuers shall pay principal, premium, if
any, and interest in money of the United States of America that at the time of
payment is legal tender for payment of public and private debts.  Payments in
respect of the Notes represented by a Global Note (including principal, premium,
if any, and interest) shall be made by wire transfer of immediately available
funds to the accounts specified by the Depository.  The Issuers will make all
payments in respect of a certificated Note (including principal, premium, if
any, and interest), at the office of each Paying Agent, except that, at the
option of the Issuers, payment of interest may be made by mailing a check to the
registered address of each holder
 

--------------------------------------------------------------------------------


 
 
thereof; provided, however, that payments on the Notes may also be made by wire
transfer to a U.S. dollar account maintained by the payee with a bank in the
United States if such holder elects payment by wire transfer by giving written
notice to the Trustee or a Paying Agent to such effect designating such account
no later than 10 days immediately preceding the relevant due date for payment
(or such other date as the Trustee may accept in its discretion).
 
3.           Paying Agent and Registrar.  Initially,              , the Trustee
under the Indenture, will act as Paying Agent and Registrar.  The Company may
change any Paying Agent or Registrar without notice to any holder.  Neither the
Company nor any of its Subsidiaries or Affiliates may act as Paying Agent but
they may act as Registrar or co-registrar.
 
4.           Indenture; Guarantees; Restrictive Covenants.  The Issuers issued
the Notes under an Indenture dated as of [], 2009 (the “Indenture”), among the
Company, Finance Co., the Guarantors and the Trustee.  The Notes are treated as
a single class of securities under the Indenture.  The terms of this Note
include those stated in the Indenture to be applicable by reference to the Trust
Indenture Act of 1939 (15 U.S. Code §§ 77aaa-77bbbb) as in effect on the date of
the Indenture.  This Note is subject to all such terms, and the holder of this
Note is referred to the Indenture for a statement of them.
 
The Indenture imposes certain limitations on, among other things, indebtedness,
issuance and sale of capital stock of Restricted Entities, restricted payments,
liens, asset sales, transactions with affiliates, and restrictions on
distributions from Restricted Entities.
 
5.           Optional Redemption.
 
After January 1, 2011, the Issuers are entitled to redeem all or, from time to
time, a portion of the Notes upon not less than 30 nor more than 60 days’
notice, at the redemption prices (expressed in percentages of then outstanding
principal amount on the redemption date), plus accrued interest, if any, to the
redemption date (subject to the right of holders of record on the relevant
record date to receive interest due on the relevant interest payment date), if
redeemed during the 12-month period commencing on January 1 of the years set
forth below:
 

 
Period
Redemption Price
 
2011                                                                  
108.000%
 
2012                                                                  
104.000%
 
2013 and
thereafter                                                                  
100.000%



Prior to January 1, 2011, the Issuers are entitled on one or more occasions to
redeem Notes in an aggregate principal amount not to exceed 35% of the
originally issued aggregate principal amount of the Notes at a redemption price
(expressed as a percentage of then outstanding principal amount on the
redemption date) of 116.0%, plus accrued and unpaid interest, if any, to (but
excluding) the redemption date (subject to the right of holders of record on the
relevant record date to receive interest due on the relevant interest payment
date), with the net cash proceeds from one or more Equity Offerings by the
Company or the Parent (to the extent the net proceeds thereof are contributed to
the equity capital of the Company (other than in the form of Disqualified Stock)
or are used to purchase Capital Stock of the Company (other than Disqualified
Stock)); provided, however, that
 
(1)           at least 65% of the originally issued aggregate principal amount
of Notes remains outstanding immediately after the occurrence of each such
redemption (other than Notes held, directly or indirectly, by the Issuers or its
Affiliates); and
 
A-4-2

--------------------------------------------------------------------------------


(2)           each such redemption occurs within 180 days after the closing of
the related Equity Offering.  The foregoing shall not impact the terms of any
Reimbursement Offer.
 
At any time prior to January 1, 2011, the Issuers may also redeem on one or more
occasions all or a portion of the Notes upon not less than 30 nor more than 60
days’ notice, at a redemption price equal to 100% of the then outstanding
principal amount of Notes redeemed plus the Applicable Premium (calculated as of
a date no more than three Business Days prior to the relevant redemption notice)
as of the date of redemption.
 
On and after any Redemption Date, if money sufficient to pay the redemption
price of and accrued interest on Notes called for redemption shall have been
made available in accordance with the terms of the Indenture, the Notes called
for redemption will cease to accrue interest and the only right of the holders
of such Notes will be to receive payment of the redemption price of and, subject
to the terms of the Indenture, accrued and unpaid interest on such Notes to the
redemption date.
 
“Applicable Premium” means, with respect to any Note on any redemption date, the
greater of:
 
(1)           1.0% of the then outstanding principal amount of the Note; and
 
(2)           the excess of:
 
(a)           the present value at such redemption date of the redemption price
of the Note at January 1, 2011, computed using a discount rate equal to the
Treasury Rate as of such redemption date plus 50 basis points; over
 
(b)           the then outstanding principal amount of the Note.
 
6.           No Mandatory Redemption.  The Company shall not be required to make
mandatory redemption payments with respect to the Notes.
 
7.           Offers to Purchase.  The Indenture requires that certain proceeds
from Asset Dispositions be used, subject to further limitations contained
therein, to make an offer to purchase certain amounts of Notes in accordance
with the procedures set forth in the Indenture.  The Company may also be
required to make an offer to purchase Notes pursuant to Section 4.16 of the
Indenture.
 
8.           Denominations; Transfer; Exchange.  The Notes are in registered
form, without coupons, in denominations of $1,000 and integral multiples of
$1,000, or, in the case of Payment-in-Kind Notes, such other denominations as
may be required.  A holder shall register the transfer or exchange of Notes in
accordance with the Indenture.  The Registrar may require a holder, among other
things, to furnish appropriate endorsements and transfer documents and to pay
certain transfer taxes or similar governmental charges in connection therewith
as permitted by the Indenture.  The Registrar need not register the transfer or
exchange of any Notes during a period beginning 15 days before the mailing of a
redemption notice for any Notes or portions thereof selected for redemption.
 
9.           Persons Deemed Owners.  The registered holder of this Note shall be
treated as the owner of it for all purposes.
 
10.           Unclaimed Money.  If money for the payment of principal, premium
or interest on any Note remains unclaimed for two years, the Trustee and the
Paying Agent will pay the money back
 
A-4-3

--------------------------------------------------------------------------------


 
to the Company at its request.  After that, holders entitled to money must look
to the Company for payment as general creditors unless an “abandoned property”
law designates another person.
 
11.           Amendment, Supplement and Waiver.  Subject to certain exceptions,
the Indenture or the Notes may be modified, amended or supplemented by the
Company, Finance Co., the Guarantors and the Trustee with the consent of the
holders of at least a majority in principal amount of the Notes then outstanding
and any existing default or compliance with any provision may be waived in a
particular instance with the consent of the holders of a majority in principal
amount of the Notes then outstanding.  Without the consent of holders, the
Company, Finance Co., the Guarantors and the Trustee may amend the Indenture for
certain specified purposes including providing for uncertificated Notes in
addition to or in place of certificated Notes, and curing any ambiguity,
omission, defect or inconsistency, or making any other change that does not
materially adversely affect the rights, taken as a whole, of any holder.
 
12.           Successor Entity.  When a successor entity assumes all the
obligations of its predecessors under the Notes and the Indenture and
immediately before and thereafter no Default exists and certain other conditions
are satisfied, the predecessor entity will be released from those obligations.
 
13.           Defaults and Remedies.  Events of Default are set forth in the
Indenture.  If an Event of Default occurs and is continuing, the Trustee, by
notice to the Issuers, or the holders of not less than 25% in aggregate
principal amount of the Notes, by written notice to the Issuers and the Trustee,
may declare to be immediately due and payable the principal amount of all the
Notes then outstanding plus premium, if any, and accrued but unpaid interest to
the date of acceleration and such amounts shall become immediately due and
payable.  In case an Event of Default specified in Section 6.01(7) or (8) with
respect to either Issuer occurs, such principal, premium, if any, and interest
with respect to all of the Notes shall be due and payable immediately without
any declaration or other act on the part of the Trustee or the holders of the
Notes.  After any such acceleration but before a judgment or decree based on
acceleration is obtained by the Trustee, the holders of a majority in aggregate
principal amount of outstanding Notes (by notice to the Trustee) may rescind and
cancel such acceleration and its consequences if (i) all existing Events of
Default, other than the nonpayment of accelerated principal, premium, if any, or
interest that has become due solely because of the acceleration, have been cured
or waived, (ii) to the extent the payment of such interest is lawful, interest
(at the same rate specified in the Notes) on overdue installments of interest
and overdue outstanding principal amount, premium, if any, or interest, which
has become due otherwise than by such declaration of acceleration, has been
paid, (iii) the Company has paid the Trustee its reasonable compensation and
reimbursed the Trustee its expenses, disbursements and advances, (iv) the
rescission would not conflict with any judgment or decree of a court of
competent jurisdiction and (v) in the event of the cure or waiver of a Default
or Event of Default described in Section 6.01(7) or (8), the Trustee has
received an Officer’s Certificate and an Opinion of Counsel that such Default or
Event of Default has been cured or waived.  No such rescission shall affect any
subsequent Default or impair any right consequent thereto.
 
14.           Trustee Dealings with the Issuers.  The Trustee under the
Indenture, in its individual or any other capacity, may make loans to, accept
deposits from, and perform services for the Issuers, any Guarantor or their
Affiliates, and may otherwise deal with the Issuers, any Guarantor or their
Affiliates as if it were not Trustee.
 
15.           No Recourse Against Others.  No director, officer, employee,
incorporator, shareholder, parent company, partner or controlling entities of
the Company, Finance Co., the Guarantors, the General Partner, the Parent or any
of their respective Subsidiaries (including, without limitation, 4371593 Ontario
Inc. and its successors and assigns) will have any liability for any obligations
of the Issuers or any of their Subsidiaries under this Note or the Indenture or
for any claim based on, in respect of, or by reason of such obligations or their
creation.  The holder of this Note by accepting this Note waives
 
 
A-4-4

--------------------------------------------------------------------------------


 
and releases all such liability.  The waiver and release are part of the
consideration for issuance of the Notes.  Such waiver and release may not be
effective to waive liabilities under the U.S. Federal securities laws, and it is
the view of the SEC that such a waiver is against public policy.
 
16.           Defeasance and Covenant Defeasance.  The Indenture contains
provisions for defeasance of the entire debt represented by the Notes and for
defeasance of certain covenants in the Indenture upon compliance by the Company
in each case with certain conditions set forth in the Indenture.
 
17.           Abbreviations.  Customary abbreviations may be used in the name of
a holder of a Note or an assignee, such as:  TEN COM (= tenants in common), TEN
ENT (= tenants by the entireties), JT TEN (joint tenants with right of
survivorship and not as tenants in common), CUST (= Custodian), and U/G/M/A
(Uniform Gifts to Minors Act).
 
18.           CUSIP Numbers.  The Company has caused CUSIP Numbers to be printed
on the Notes, if applicable, and has directed the Trustee to use CUSIP numbers
in notices of redemption as a convenience to holders of the Notes.  No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption and reliance may be placed
only on the other identification numbers placed thereon.
 
19.           Governing Law.  THE INDENTURE AND THE NOTES SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK.  EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THE INDENTURE OR THE NOTES.
 
20.           Authentication.  This Note shall not be valid until authenticated
by the manual signature of the Trustee or an authenticating agent.
 
The Company will furnish to any holder upon written request and without charge a
copy of the Indenture.  Requests may be made to:
 
Mobile Satellite Ventures LP
10802 Parkridge Boulevard
Reston, VA  20191-5416
Attention:  Chief Financial Officer


A-4-5

--------------------------------------------------------------------------------



ASSIGNMENT FORM
 
To assign this Note, fill in the form below:
 
(I) or (we) assign and transfer this Note
to:  _____________________________________________________________________________________________________________________________________________                                                                                                                                      
(Insert assignee’s legal name)
____________________________________________________________________________________________________________________________________________________________________
(Insert assignee’s soc. sec. or tax I.D. no.)
 
____________________________________________________________________________________________________________________________________________________________________

____________________________________________________________________________________________________________________________________________________________________

____________________________________________________________________________________________________________________________________________________________________

____________________________________________________________________________________________________________________________________________________________________
(Print or type assignee’s name, address and zip code)


and irrevocably
appoint  _________________________________________________________________________________________________________________________________________                                                                                                                                      
to transfer this Note on the books of the Company.  The agent may substitute
another to act for him.
 
Date:____________
 
Your
Signature:   _________________________________________________                                                                                   
(Sign exactly as your name appears on the face of this Note)
 
Signature Guarantee*:__________________
 
*  Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).
 
 
A-4-6

--------------------------------------------------------------------------------



 
Option of Holder to Elect Purchase
 
If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10, 4.16, or 4.23 of the Indenture, check the appropriate box below:
 
Section 4.10  o                              Section
4.16   o                         Section 4.23  o
 
If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 4.10, 4.16, 4.18 or 4.23 of the Indenture, state the
aggregate principal amount you elect to have purchased:
 
$_______________
 
Date:____________
 
Your
Signature:   ________________________________________________                                                                                   
(Sign exactly as your name appears on the face of this Note)
 
Signature Guarantee*:__________________
 
*  Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).
 

 
A-4-7

--------------------------------------------------------------------------------


 

 
FORM OF NOTATION ON NOTE
RELATING TO GUARANTEE
 
Each Guarantor (a “Guarantor,” which term includes any successor Person under
the Indenture) has unconditionally guaranteed, on a senior unsecured basis,
jointly and severally, to the extent set forth in the Indenture and subject to
the provisions of the Indenture, (a) the due and punctual payment of the
principal, premium if any, and interest on the Notes when and as the same shall
become due and payable, whether at maturity, by acceleration or otherwise, the
due and punctual payment of interest on the overdue principal of, premium, if
any, and interest on the Notes, to the extent lawful, and the due and punctual
performance of all other Obligations of the Company with respect to the Notes to
the holders or the Trustee, all in accordance with the terms of the Notes and
the Indenture, and (b) in the case of any extension of time for payment or
renewal of any Notes or any of such other Obligations, that the same will be
promptly paid in full when due or performed in accordance with the terms of the
extension or renewal, at stated maturity, by acceleration or otherwise.
 
The obligations of each Guarantor to the holders and to the Trustee pursuant to
such Guarantee and the Indenture are expressly set forth in Article 10 of the
Indenture and reference is hereby made to the Indenture for the precise terms of
such Guarantee.
 
This Guarantee shall not be valid or obligatory for any purpose until the
certificate of authentication on the Note upon which such Guarantee is noted
shall have been executed by the Trustee under the Indenture by the manual
signature of one of its authorized signatories.
 

 
ATC TECHNOLOGIES, LLC
 
(a Delaware limited liability company)
     
By:
     
Name:
   
Title:




 
MOBILE SATELLITE VENTURES SUBSIDIARY LLC
 
(a Delaware limited liability company)
     
By:
     
Name:
   
Title:



A-4-8

--------------------------------------------------------------------------------








 
MSV INTERNATIONAL, LLC
 
(a Delaware limited liability company)
         
By:
     
Name:
   
Title:






 
MOBILE SATELLITE VENTURES INC. OF VIRGINIA
 
(a Virginia corporation)
         
By:
     
Name:
   
Title:






 
MOBILE SATELLITE VENTURES CORP.
 
(a Nova Scotia unlimited liability company)
         
By:
     
Name:
   
Title:






 
MOBILE SATELLITE VENTURES HOLDINGS (CANADA) INC.
 
(an Ontario corporation)
         
By:
     
Name:
   
Title:






 
MOBILE SATELLITE VENTURES (CANADA) INC.
 
(an Ontario corporation)
         
By:
     
Name:
   
Title:





A-4-9

--------------------------------------------------------------------------------



SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE1
 
The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:
 
 
 
 
Date of Exchange
 
Amount of decrease in
Principal Amount
of this Global Note
 
Amount of increase in
Principal Amount
of this Global Note
Principal Amount
of this Global Note
following such decrease
(or increase)
Signature of
authorized officer of
Trustee or Note
Custodian
                   




 
____________________________________ 
1
This schedule should be included only if the Note is issued in global form.

 
 
 
A-4-10

--------------------------------------------------------------------------------


 

 
EXHIBIT B
 
FORM OF CERTIFICATE OF TRANSFER
 
Mobile Satellite Ventures LP
10802 Parkridge Boulevard
Reston, VA  20191-5416
Attention:  Treasurer
 
[Trustee]
as Trustee
 
Attention:
(Mobile Satellite Ventures LP and MSV Finance Co.
16.0% Senior Notes due 2013)
 
Re:           16.0% Senior Notes due 2013
 
Reference is hereby made to the Indenture, dated as of [], 2009 (the
“Indenture”), among Mobile Satellite Ventures LP, MSV Finance Co., the
Guarantors named therein and              , as trustee.  Capitalized terms used
but not defined herein shall have the meanings given to them in the Indenture.
 
___________________ (the “Transferor”) owns and proposes to transfer the Note[s]
or interest in such Note[s] specified in Annex A hereto, in the principal amount
of $___________ in such Note[s] or interests (the “Transfer”),
to  ___________________________ (the “Transferee”), as further specified in
Annex A hereto.  In connection with the Transfer, the Transferor hereby
certifies that:
 
[CHECK ALL THAT APPLY]
 
1.         o       Check if Transferee will take delivery of a beneficial
interest in the 144A Global Note or a Definitive Note Pursuant to Rule
144A.  The Transfer is being effected pursuant to and in accordance with Rule
144A under the United States Securities Act of 1933, as amended (the “Securities
Act”), and, accordingly, the Transferor hereby further certifies that the
beneficial interest or Definitive Note is being transferred to a Person that the
Transferor reasonably believed and believes is purchasing the beneficial
interest or Definitive Note for its own account, or for one or more accounts
with respect to which such Person exercises sole investment discretion, and such
Person and each such account is a “qualified institutional buyer” within the
meaning of Rule 144A in a transaction meeting the requirements of Rule 144A and
such Transfer is in compliance with any applicable blue sky securities laws of
any state of the United States.  Upon consummation of the proposed Transfer in
accordance with the terms of the Indenture, the transferred beneficial interest
or Definitive Note will be subject to the restrictions on transfer enumerated in
the Restricted Notes Legend printed on the 144A Global Note and/or the
Definitive Note and in the Indenture and the Securities Act.
 
2.       o         Check if Transferee will take delivery of a beneficial
interest in the Regulation S Global Note or Definitive Note pursuant to
Regulation S.  The Transfer is being effected pursuant to and in accordance with
Rule 903 or Rule 904 under the Securities Act and, accordingly, the Transferor
hereby further certifies that (i) the Transfer is not being made to a person in
the United States and (x) at the time the buy order was originated, the
Transferee was outside the United States or such Transferor and any Person
acting on its behalf reasonably believed and believes that the Transferee was
 
 

--------------------------------------------------------------------------------


 
outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act, and (iii) the transaction is
not part of a plan or scheme to evade the registration requirements of the
Securities Act. Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will be subject to the restrictions on Transfer enumerated in the
Restricted Notes Legend printed on the Regulation S Global Note and/or
Definitive Note and in the Indenture and the Securities Act.
 
3.     o           Check and complete if Transferee will take delivery of a
beneficial interest in a Global Note or a Definitive Note pursuant to any
provision of the Securities Act other than Rule 144A or Regulation S.  The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that (check one):
 
(a)    o           such Transfer is being effected pursuant to and in accordance
with Rule 144 under the Securities Act;
 
or
 
(b)   o            such Transfer is being effected to the Company or a
Subsidiary thereof;
 
or
 
(c)   o            such Transfer is being effected pursuant to an effective
registration statement under the Securities Act and in compliance with the
prospectus delivery requirements of the Securities Act;
 
or
 
(d)    o           such Transfer is being effected to an Institutional
Accredited Investor for its own account or for the account of such an
Institutional Accredited Investor, pursuant to an exemption from the
registration requirements of the Securities Act other than Rule 144A, Rule 144
or Rule 904, and the Transferor hereby further certifies that it has not engaged
in any general solicitation within the meaning of Regulation D under the
Securities Act and the Transfer complies with the transfer restrictions
applicable to beneficial interests in a Restricted Global Note or Restricted
Definitive Notes and the requirements of the exemption claimed, which
certification is supported by (1) a certificate executed by the Transferee in
the form of Exhibit D to the Indenture and (2) an Opinion of Counsel
satisfactory to the Company provided by the Transferor or the Transferee (a copy
of which the Transferor has attached to this certification), to the effect that
such Transfer is in compliance with the Securities Act.  Upon consummation of
the proposed transfer in accordance with the terms of the Indenture, the
transferred beneficial interest or Definitive Note will be subject to the
restrictions on transfer enumerated in the Restricted Notes Legend printed on
the Definitive Notes and in the Indenture and the Securities Act.
 
4.    o           Check if Transferee will take delivery of a beneficial
interest in an Unrestricted Global Note or of an Unrestricted Definitive Note.
 
(a)    o          Check if Transfer is pursuant to Rule 144.  (i) The Transfer
is being effected pursuant to and in accordance with Rule 144 under the
Securities Act and in compliance with the
 
 
B-2

--------------------------------------------------------------------------------


 
 
transfer restrictions contained in the Indenture and any applicable blue sky
securities laws of any state of the United States and (ii) the restrictions on
transfer contained in the Indenture and the Restricted Notes Legend are not
required in order to maintain compliance with the Securities Act.  Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will no longer
be subject to the restrictions on transfer enumerated in the Restricted Notes
Legend printed on the Restricted Global Notes, on Restricted Definitive Notes
and in the Indenture.
 
(b)   o           Check if Transfer is Pursuant to Regulation S.  (i) The
Transfer is being effected pursuant to and in accordance with Rule 903 or Rule
904 under the Securities Act and in compliance with the transfer restrictions
contained in the Indenture and any applicable blue sky securities laws of any
state of the United States and (ii) the restrictions on transfer contained in
the Indenture and the Restricted Notes Legend are not required in order to
maintain compliance with the Securities Act.  Upon consummation of the proposed
Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will no longer be subject to the
restrictions on transfer enumerated in the Restricted Notes Legend printed on
the Restricted Global Notes, on Restricted Definitive Notes and in the
Indenture.
 
(c)   o           Check if Transfer is Pursuant to Other Exemption.  (i) The
Transfer is being effected pursuant to and in compliance with an exemption from
the registration requirements of the Securities Act other than Rule 144, Rule
903 or Rule 904 and in compliance with the transfer restrictions contained in
the Indenture and any applicable blue sky securities laws of any state of the
United States and (ii) the restrictions on transfer contained in the Indenture
and the Restricted Notes Legend are not required in order to maintain compliance
with the Securities Act.  Upon consummation of the proposed Transfer in
accordance with the terms of the Indenture, the transferred beneficial interest
or Definitive Note will not be subject to the restrictions on transfer
enumerated in the Restricted Notes Legend printed on the Restricted Global Notes
or Restricted Definitive Notes and in the Indenture.
 
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.
 
 
 

 

     
 [Insert Name of Transferor]
      By:         Name:     Title:    

 
 
                                                                                                                                           
Dated:
 
 
 
B-3

--------------------------------------------------------------------------------



 
ANNEX A TO CERTIFICATE OF TRANSFER
 
1.           The Transferor owns and proposes to transfer the following:
 
[CHECK ONE]
 
(a)             o         a beneficial interest in the:
 
 
(i)
 o
144A Global Note (CUSIP _________________), or

 
 
(ii)
 o
IAI Global Note (CUSIP _________________), or

 
 
(iii)
 o
Regulation S Global Note (CUSIP ________________),

 
 
or

 
 
(iv)
 o
Unrestricted Global Note (CUSIP ________________), or

 
(b)             o         a Restricted Definitive Note; or
 
(c)             o         an Unrestricted Definitive Note,
 
2.           After the Transfer the Transferee will hold:
 
[CHECK ONE]
 
(a)             o         a beneficial interest in the:
 
 
(i)
 o
144A Global Note (CUSIP _________________), or

 
 
(ii)
 o
IAI Global Note (CUSIP _________________), or

 
 
(iii)
 o
Regulation S Global Note (CUSIP ________________), or

 
 
(iv)
 o
Unrestricted Global Note (CUSIP ________________), or

 
(b)             o         a Restricted Definitive Note; or
 
(c)              o        an Unrestricted Definitive Note,
 
in accordance with the terms of the Indenture.
 
 
B-4

--------------------------------------------------------------------------------


 
EXHIBIT C
 
FORM OF CERTIFICATE OF EXCHANGE
 
Mobile Satellite Ventures LP
10802 Parkridge Boulevard
Reston, VA  20191-5416
Attention:  Treasurer
 
[Trustee]
as Trustee
 
 
Attention:
(Mobile Satellite Ventures LP and MSV Finance Co.
16.0% Senior Notes due 2013)
 
Re:           16.0% Senior Notes due 2013
 
Reference is hereby made to the Indenture, dated as of [], 2009 (the
“Indenture”), among Mobile Satellite Ventures LP, MSV Finance Co., the
Guarantors named therein and              , as trustee.  Capitalized terms used
but not defined herein shall have the meanings given to them in the Indenture.
 
__________________________ (the “Owner”) owns and proposes to exchange the
Note[s] or interest in such Note[s] specified herein, in the principal amount of
$____________ in such Note[s] or interests (the “Exchange”).  In connection with
the Exchange, the Owner hereby certifies that:
 
1.           Exchange of Restricted Definitive Notes or Beneficial Interests in
a Restricted Global Note for Unrestricted Definitive Notes or Beneficial
Interests in an Unrestricted Global Note.
 
(a)          o            Check if Exchange is from beneficial interest in a
Restricted Global Note to beneficial interest in an Unrestricted Global
Note.  In connection with the Exchange of the Owner’s beneficial interest in a
Restricted Global Note for a beneficial interest in an Unrestricted Global Note
in an equal principal amount, the Owner hereby certifies (i) the beneficial
interest is being acquired for the Owner’s own account without transfer, (ii)
such Exchange has been effected in compliance with the transfer restrictions
applicable to the Global Notes and pursuant to and in accordance with the United
States Securities Act of 1933, as amended (the “Securities Act”), (iii) the
restrictions on transfer contained in the Indenture and the Restricted Notes
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the beneficial interest in an Unrestricted Global Note is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.
 
(b)           o           Check if Exchange is from beneficial interest in a
Restricted Global Note to Unrestricted Definitive Note.  In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for an
Unrestricted Definitive Note, the Owner hereby certifies (i) the Definitive Note
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Restricted Notes Legend are not required in order to maintain
compliance with the Securities Act
 
 

--------------------------------------------------------------------------------


 
 
and (iv) the Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.
 
(c)           o           Check if Exchange is from Restricted Definitive Note
to beneficial interest in an Unrestricted Global Note.  In connection with the
Owner’s Exchange of a Restricted Definitive Note for a beneficial interest in an
Unrestricted Global Note, the Owner hereby certifies (i) the beneficial interest
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Restricted Notes Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.
 
(d)           o           Check if Exchange is from Restricted Definitive Note
to Unrestricted Definitive Note.  In connection with the Owner’s Exchange of a
Restricted Definitive Note for an Unrestricted Definitive Note, the Owner hereby
certifies (i) the Unrestricted Definitive Note is being acquired for the Owner’s
own account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Restricted Notes Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.
 
2.           Exchange of Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes for Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes.
 
(a)          o            Check if Exchange is from beneficial interest in a
Restricted Global Note to Restricted Definitive Note.  In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
Restricted Definitive Note with an equal principal amount, the Owner hereby
certifies that the Restricted Definitive Note is being acquired for the Owner’s
own account without transfer.  Upon consummation of the proposed Exchange in
accordance with the terms of the Indenture, the Restricted Definitive Note
issued will continue to be subject to the restrictions on transfer enumerated in
the Restricted Notes Legend printed on the Restricted Definitive Note and in the
Indenture and the Securities Act.
 
(b)         o             Check if Exchange is from Restricted Definitive Note
to beneficial interest in a Restricted Global Note. In connection with the
Exchange of the Owner’s Restricted Definitive Note for a beneficial interest in
a Restricted Global Note with an equal principal amount, the Owner hereby
certifies (i) the beneficial interest is being acquired for the Owner’s own
account without transfer and (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to the Restricted Global Notes and
pursuant to and in accordance with the Securities Act, and in compliance with
any applicable blue sky securities laws of any state of the United States.  Upon
consummation of the proposed Exchange in accordance with the terms of the
Indenture, the beneficial interest issued will be subject to the restrictions on
transfer enumerated in the Restricted Notes Legend printed on the relevant
Restricted Global Note and in the Indenture and the Securities Act.
 
C-2

--------------------------------------------------------------------------------


 
This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.
 
 

 

     
 [Insert Name of Transferor]
      By:         Name:     Title:    

 
 
 
Dated:
 
 
C-3

--------------------------------------------------------------------------------



 
EXHIBIT D
 
FORM OF CERTIFICATE FROM
 
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR
 
Mobile Satellite Ventures LP
10802 Parkridge Boulevard
Reston, VA  20191-5416
Attention:  Treasurer
 
[Trustee]
as Trustee


 
Attention:
(Mobile Satellite Ventures LP and MSV Finance Co.
16.0% Senior Notes due 2013)
 
Re:           16.0% Senior Notes due 2013
 
Reference is hereby made to the Indenture, dated as of January 6, 2009 (the
“Indenture”), among Mobile Satellite Ventures LP and MSV Finance Co., the
Guarantors named therein and              , as trustee.  Capitalized terms used
but not defined herein shall have the meanings given to them in the Indenture.
 
In connection with our proposed purchase of $____________ aggregate principal
amount of:
 
(a)                      a beneficial interest in a Global Note, or
 
(b)                      a Definitive Note,
 
we confirm that:
 
1.           We understand that any subsequent transfer of the Notes or any
interest therein is subject to certain restrictions and conditions set forth in
the Indenture and the undersigned agrees to be bound by, and not to resell,
pledge or otherwise transfer the Notes or any interest therein except in
compliance with, such restrictions and conditions and the United States
Securities Act of 1933, as amended (the “Securities Act”).
 
2.           We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes and any interest therein
may not be offered or sold except as permitted in the following sentence.  We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell the Notes or any interest therein,
we will do so only (A) to the Company or any Subsidiary thereof, (B) in
accordance with Rule 144A under the Securities Act to a “qualified institutional
buyer” (as defined therein), (C) to an institutional “accredited investor” (as
defined below) that, prior to such transfer, furnishes (or has furnished on its
behalf by a U.S. broker-dealer) to you and to the Company a signed letter
substantially in the form of this letter and an Opinion of Counsel in form
reasonably acceptable to the Company to the effect that such transfer is in
compliance with the Securities Act, (D) outside the United States in accordance
with Rule 904 of Regulation S under
 
 
D-1

--------------------------------------------------------------------------------


 
the Securities Act, (E) pursuant to the provisions of Rule 144(k) under the
Securities Act or (F) pursuant to an effective registration statement under the
Securities Act, and we further agree to provide to any person purchasing the
Definitive Note or beneficial interest in a Global Note from us in a transaction
meeting the requirements of clauses (A) through (E) of this paragraph a notice
advising such purchaser that resales thereof are restricted as stated herein.
 
3.           We understand that, on any proposed resale of the Notes or
beneficial interest therein, we will be required to furnish to you and the
Company such certifications, legal opinions and other information as you and the
Company may reasonably require to confirm that the proposed sale complies with
the foregoing restrictions.  We further understand that the Notes purchased by
us will bear a legend to the foregoing effect.
 
4.           We are an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) or an
entity in which all of the equity owners are the foregoing and have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Notes, and we and any
accounts for which we are acting are each able to bear the economic risk of our
or its investment.
 
5.           We are acquiring the Notes or beneficial interest therein purchased
by us for our own account or for one or more accounts (each of which is an
institutional “accredited investor”) as to each of which we exercise sole
investment discretion.
 
You and the Issuers are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.
 
 

 

      [Insert Name of Transferor]
 
       By:        Name:     Title:

 
 


        
 
 
Dated:



 
 
 
 D-2

--------------------------------------------------------------------------------